 



Exhibit 10.1
PURCHASE AGREEMENT
(West Coast Power)
By and Among
NRG WEST COAST LLC,
as Buyer,
NRG ENERGY, INC.,
DPC II INC.
as Seller
and
DYNEGY INC.
December 27, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1.   SALE AND PURCHASE OF THE
INTERESTS     1  
 
  1.1   Agreement of the Seller     1  
 
  1.2   Agreement of the Buyer     2  
 
                SECTION 2.   THE CLOSING     2  
 
  2.1   Time and Place     2  
 
  2.2   Purchase Price     2  
 
  2.3   Purchase Price Adjustment     2  
 
  2.4   Actions Taken at the Closing by the Seller     3  
 
  2.5   Actions Taken at the Closing by the Buyer     4  
 
  2.6   Allocation of Purchase Price     5  
 
                SECTION 3.   REPRESENTATIONS AND WARRANTIES OF SELLER AND DYNEGY
    6  
 
  3.1   Ownership of Membership Interest     6  
 
  3.2   Authority     6  
 
  3.3   Organization, Standing and Power     6  
 
  3.4   Consents and Approvals; No Conflict     7  
 
  3.5   Brokerage or Finder’s Fees     7  
 
  3.6   Compliance with Laws     7  
 
  3.7   Compliance with Orders     7  
 
  3.8   Commercial Contracts     7  
 
  3.9   Permits and Licenses     8  
 
  3.10   Litigation     8  
 
  3.11   Tax Matters     9  
 
  3.12   Financial Statements     10  
 
  3.13   Regulatory Status     10  
 
  3.14   Insurance     10  
 
  3.15   Operation of the Business     10  
 
                SECTION 4.   REPRESENTATIONS AND WARRANTIES OF BUYER     11  
 
  4.1   Organization, Standing and Power     11  
 
  4.2   Authority     11  
 
  4.3   Consents and Approvals; No Conflict     11  
 
  4.4   Availability of Funds     12  
 
  4.5   Brokerage or Finder’s Fees     12  
 
                SECTION 5.   ADDITIONAL AGREEMENTS     12  
 
  5.1   Required Approvals     12  
 
  5.2   Notification     12  
 
  5.3   Further Assurances     13  
 
  5.4   Tax Matters     13  
 
  5.5   Specified Obligations and Counterparty Releases     13  
 
  5.6   Conduct of Business Pending Closing     15  
 
  5.7   Preservation of Books and Records     16  
 
  5.8   Employment Matters     16  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  5.9   Insurance     17  
 
  5.10   Commercially Reasonable Efforts; No Inconsistent Action     17  
 
  5.11   Cooperation in Connection with 2005 Audited Financial Statements     17
 
 
                SECTION 6.   CONDITIONS TO CLOSING     17  
 
  6.1   Conditions Precedent to each Party’s Obligation to Close     17  
 
  6.2   Conditions Precedent to Buyer’s Obligation to Close     18  
 
  6.3   Conditions Precedent to Seller’s Obligation to Close     18  
 
                SECTION 7.   TERMINATION     19  
 
  7.1   Termination     19  
 
  7.2   Effect of Termination     20  
 
                SECTION 8.   INDEMNIFICATION     20  
 
  8.1   Seller’s Indemnification Obligations     20  
 
  8.2   Buyer’s Indemnification Obligations     21  
 
  8.3   Environmental Indemnification     21  
 
  8.4   Tax Liability     22  
 
  8.5   Survival Periods     22  
 
  8.6   Limitations on Liability     22  
 
  8.7   Procedure for Indemnification Claims     24  
 
  8.8   Exclusive Remedy     26  
 
                SECTION 9.   MISCELLANEOUS     26  
 
  9.1   Costs and Expenses     26  
 
  9.2   Entire Agreement; Amendment; Waiver     26  
 
  9.3   Descriptive Headings     27  
 
  9.4   Counterparts     27  
 
  9.5   Confidentiality     27  
 
  9.6   Notices     27  
 
  9.7   Successors and Assigns     28  
 
  9.8   Governing Law     28  
 
  9.9   Agreement Construction; Waiver     28  
 
  9.10   Assignment     28  
 
  9.11   Severability     28  
 
  9.12   Electronic Signatures     28  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      Exhibits      
Exhibit A
  Certain Definitions
Exhibit B
  Form of Assignment of Membership Interest
Exhibit C
  Form of Transition Services Agreement
Exhibit D
  Form of Agency Services Agreement Interest
Exhibit E
  Form of Termination Agreement
Exhibit F
  Form of Litigation Agreement
Exhibit G
  Form of Mutual Release and Waiver Agreement

      Schedules      
Schedule 3.1
  Liens and Encumbrances
Schedule 3.4(a)
  Consents — Seller
Schedule 3.4(b)
  Approvals — Seller
Schedule 3.6
  Compliance with Laws
Schedule 3.7
  Compliance with Orders
Schedule 3.8(a)
  Contracts
Schedule 3.8(b)
  Enforceability and Defaults
Schedule 3.8(c)
  Third Party Consents
Schedule 3.9
  Permits and Licenses
Schedule 3.10
  Litigation
Schedule 3.11
  Tax Matters
Schedule 3.12(a)
  Financial Statements
Schedule 3.12(b)
  Obligations and Liabilities
Schedule 3.14
  Insurance
Schedule 3.16
  Operation of Business
Schedule 4.3(a)
  Consents — Buyer
Schedule 4.3(b)
  Approvals — Buyer
Schedule 5.5(a)
  Specified Obligations
Schedule 5.5(f)
  Security
Schedule 6.1(a)
  Closing Conditions — Approval, Consents and Releases

i



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
(West Coast Power)
     THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of the 27th day of December, 2005 (the “Effective Date”), by and
among NRG Energy, Inc., a Delaware corporation (“NRG”), NRG West Coast LLC, a
Delaware limited liability company (“Buyer”), DPC II Inc., a Delaware
corporation (“Seller”) and Dynegy Inc., an Illinois corporation (“Dynegy”).
Buyer, NRG, Seller and Dynegy may be referred to herein, collectively, as the
“Parties,” and, individually, as a “Party.”
RECITALS
     WHEREAS, the Buyer and Seller each own 50% of the issued and outstanding
Membership Interest of WCP (Generation) Holdings LLC, a Delaware limited
liability company (“WCP Holdings”);
     WHEREAS, WCP Holdings owns 100% of the issued and outstanding membership
interest of West Coast Power LLC, a Delaware limited liability company (“WCP”);
     WHEREAS, WCP owns 100% of the issued and outstanding membership interests
of (a) Cabrillo Power I LLC, a Delaware limited liability company (“Cabrillo
I”), (b) Cabrillo Power II LLC, a Delaware limited liability company (“Cabrillo
II”), (c) El Segundo Power, LLC, a Delaware limited liability company (“El
Segundo”), (d) El Segundo Power II LLC, a Delaware limited liability company
(“El Segundo II”), and (e) Long Beach Generation LLC, a Delaware limited
liability company (“Long Beach”) (Cabrillo I, Cabrillo II, El Segundo, El
Segundo II and Long Beach are each referred to herein individually as a “Project
Company” and collectively as the “Project Companies”), each of which (other than
El Segundo II) own power generation facilities in the State of California (the
“Projects”);
     WHEREAS, the Seller desires to sell, and the Buyer desires to purchase, all
of Seller’s membership interest in WCP Holdings (such membership interest shall
be referred to herein as the “Membership Interest”), subject to the terms and
conditions hereof; and
     WHEREAS, capitalized terms not otherwise defined herein shall have the
meaning set forth in Exhibit A attached hereto.
     NOW, THEREFORE, in consideration of the premises and of the
representations, warranties, covenants, agreements and undertakings hereafter
made, the Parties hereto have agreed as follows:
SECTION 1. SALE AND PURCHASE OF THE INTERESTS
     1.1 Agreement of the Seller. The Seller, in reliance upon the
representations, warranties, covenants and agreements of the Buyer set forth
herein and in consideration for the payment of the Purchase Price, hereby agrees
to sell, transfer, assign and deliver the Membership Interest to the Buyer at
the Closing, free and clear of all Encumbrances, upon and subject to the terms,
conditions and provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



     1.2 Agreement of the Buyer. The Buyer, in reliance upon the
representations, warranties, covenants and agreements of the Seller set forth
herein, and upon and subject to the terms, conditions and provisions of this
Agreement, hereby agrees to purchase the Membership Interest at the Closing for
the Purchase Price.
SECTION 2. THE CLOSING
     2.1 Time and Place. The Closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place contemporaneously with the closing of
the transaction contemplated by the RRP Purchase Agreement at the offices of
Locke Liddell & Sapp LLP in Houston, Texas, on (i) the last business day of the
month in which all conditions to the Closing are satisfied (or, with respect to
any condition not satisfied, waived) in accordance with this Agreement, or
(ii) at such other date, time, means or place as the Parties may agree in
writing.
     2.2 Purchase Price.
     (a) The aggregate purchase price for the Membership Interest (the “Purchase
Price”) shall equal the sum of TWO HUNDRED AND FIVE MILLION DOLLARS
($205,000,000). At the Closing, the Buyer, unless otherwise agreed in writing by
Seller, shall pay to the Seller the Purchase Price by wire transfer of
immediately available funds to an account designated by the Seller no later than
two (2) business days prior to the Closing.
     (b) At Closing, the Buyer and Seller will acknowledge and approve a
comprehensive funds flow statement which shall provide for a netting of the
various amounts due among the Parties in connection with the transactions
contemplated by this Agreement, including but not limited to (i) amounts due to
the Dynegy Parties as contemplated by Section 6.2(f), (ii) any Back-Up Cash
Collateral as contemplated by the Agency Services Agreement, (iii) any amount
due to Seller pursuant to Section 5.5(e) hereof and (iv) the aggregate purchase
price due to NRG or its Affiliates pursuant to the RRP Purchase Agreement.
     2.3 Purchase Price Adjustment. The Purchase Price shall be adjusted as
follows (the “Purchase Price Adjustment”):
     (a) Within five (5) Business Days following the completion and issuance of
the Audited 2005 Balance Sheet, Seller shall prepare a written calculation of
Actual Working Capital (the “Working Capital Statement”) and shall deliver such
Working Capital Statement to Buyer. If Actual Working Capital is determined to
be less than $262,000,000, the Purchase Price shall be decreased by an amount
equal to 50% of the difference between $262,000,000 and Actual Working Capital
(the “Deficiency Amount”). If the Actual Working Capital is determined to be
$262,000,000 or more, there shall be no adjustment to the Purchase Price.
     (b) If the Closing shall have not yet occurred as of the date of delivery
of the Working Capital Statement to Buyer, the Deficiency Amount shall be
deducted from the Purchase Price otherwise payable to Seller at Closing as set
forth in Section 2.2. If the

2



--------------------------------------------------------------------------------



 



Closing already shall have occurred as of such delivery date, the Deficiency
Amount shall be paid by Seller to Buyer by wire transfer of immediately
available funds within five Business Days following the delivery of the Working
Capital Statement to Buyer.
     (c) The determination of Actual Working Capital from the Audited 2005
Balance Sheet shall be final and not subject to dispute, absent manifest error,
by any party.
     2.4 Actions Taken at the Closing by the Seller. At the Closing, the Seller
and Dynegy shall take the following actions:
     (a) Assignment of Membership Interest. The Seller shall execute and deliver
to the Buyer an Assignment of Membership Interest, in substantially the form
attached hereto as Exhibit B.
     (b) Transition Services Agreement. Dynegy shall, and shall cause each of
the Dynegy Parties set forth on the signature page thereto to, execute and
deliver to NRG the Transition Services Agreement in substantially the form
attached hereto as Exhibit C.
     (c) Agency Services Agreement. If applicable pursuant to Section 5.5(d)
hereof, Dynegy shall, and shall cause each of the Dynegy Parties set forth on
the signature page thereto to, execute and deliver to the Buyer the Agency
Services Agreement in substantially the form attached hereto as Exhibit D.
     (d) Termination Agreement. Dynegy shall, and shall cause each of the Dynegy
Parties set forth on the signature page thereto to, execute and deliver to NRG
the Termination Agreement in substantially the form attached hereto as
Exhibit E.
     (e) Good Standing Certificates. The Seller shall deliver to the Buyer
certificates of good standing and existence with respect to each of the Seller,
Dynegy, WCP Holdings, WCP, and each Project Company.
     (f) Corporate Resolutions. The Seller shall deliver to the Buyer corporate
resolutions of Dynegy, reasonably acceptable in form and substance to the Buyer,
authorizing the execution and delivery of this Agreement by Seller and Dynegy
and the taking of all actions contemplated hereby.
     (g) Consents. The Seller shall receive and deliver to the Buyer the
consents set forth on Schedule 3.4(b) and the regulatory approvals set forth on
Schedule 6.1(a).
     (h) Closing Certificate. The Seller shall execute and deliver to the Buyer
the certificate required by Section 6.2(c).
     (i) Books and Records. The Seller shall deliver to Buyer copies of (A) all
pertinent books and accounting records related to WCP Holdings, WCP and the
Project Companies and (B) all engineering, engineering studies, layout design,
cost estimates, pro forma economics, and supporting data for the proposed
repowering of the Long Beach Project.

3



--------------------------------------------------------------------------------



 



     (j) Agreement Regarding Specified Litigation. Dynegy shall, and shall cause
each of the Dynegy Parties set forth on the signature page thereto to, execute
and deliver to NRG the Agreement Regarding Specified Litigation in substantially
the form attached hereto as Exhibit F (the “Litigation Agreement”).
     (k) Mutual Release and Waiver Agreement. Dynegy shall, and shall cause each
of the Dynegy Parties set forth on the signature page thereto to, execute and
deliver to NRG the Mutual Release and Waiver Agreement in substantially the form
attached hereto as Exhibit G.
     (l) Certificate of Non-Foreign Status. Seller shall deliver to Buyer a
certificate of non-foreign status dated as of the Closing Date, sworn under
penalty of perjury and in form and substance required under Treasury Regulations
issued pursuant to Section 1445 of the Internal Revenue Code of 1986, as amended
(the “Code”), that Seller is not a “foreign person” as defined in Section 1445
of the Code.
     (m) Schedule of Specified Obligations. Seller shall deliver to Buyer a
revised Schedule 5.5(a) setting forth the Specified Obligations as of the
Closing Date, as provided in Section 5.5(g).
     (n) Additional Documents. The Seller shall deliver to Buyer such other
certificates, instruments and documents that the Buyer may reasonably request.
     2.5 Actions Taken at the Closing by the Buyer. At the Closing, the Buyer
and NRG shall take the following actions:
     (a) Assignment of Membership Interest. The Buyer shall execute and deliver
to the Seller an Assignment of Membership Interest, in substantially the form
attached hereto as Exhibit B.
     (b) Good Standing Certificates. The Buyer shall deliver to the Seller a
certificate of good standing and existence with respect to the Buyer and NRG.
     (c) Transition Services Agreement. NRG shall, and shall cause each of the
NRG Parties set forth on the signature page thereto to, execute and deliver to
Dynegy the Transition Services Agreement in substantially the form attached
hereto as Exhibit C.
     (d) Agency Services Agreement. If applicable pursuant to Section 5.5(b)
hereof, the Buyer shall, and shall cause each of the NRG Parties set forth on
the signature page thereto to, execute and deliver to Dynegy the Agency Services
Agreement in substantially the form attached hereto as Exhibit D.
     (e) Counterparty Releases. To the extent not previously received by the
Seller, the Buyer shall deliver to the Seller the Counterparty Releases provided
for in Section 5.5(a) hereof.
     (f) Back-up Cash Collateral. If applicable pursuant to the Agency Services
Agreement, the Buyer shall deliver to the Seller the Back-Up Cash Collateral.

4



--------------------------------------------------------------------------------



 



     (g) Termination Agreement. NRG shall, and shall cause each of the NRG
Parties set forth on the signature page thereto to, execute and deliver to
Dynegy the Termination Agreement in substantially the form attached hereto as
Exhibit E.
     (h) Corporate Resolutions. NRG shall deliver to the Seller corporate
resolutions of NRG, reasonably acceptable in form and substance to the Seller,
authorizing the execution and delivery of this Agreement by NRG and Buyer and
the taking of all actions contemplated hereby.
     (i) Payment of Purchase Price. The Buyer shall pay the Purchase Price to
the Seller pursuant to Section 2.2.
     (j) Consents. The Buyer shall receive and deliver to the Seller the
consents set forth on Schedule 4.3(b) and the regulatory approvals set forth in
Section 5.1.
     (k) Closing Certificate. The Buyer shall execute and deliver to the Seller
the certificate required by Section 6.3(c).
     (l) Agreement Regarding Specified Litigation. NRG shall, and shall cause
each of the NRG Parties set forth on the signature page thereto to, execute and
deliver to Dynegy the Litigation Agreement in substantially the form attached
hereto as Exhibit F.
     (m) Mutual Release and Waiver Agreement. NRG shall, and shall cause each of
the NRG Parties set forth on the signature page thereto to, execute and deliver
Dynegy the Mutual Release and Waiver Agreement in substantially the form
attached hereto as Exhibit G.
     (n) Additional Documents. The Buyer shall deliver to the Seller such other
certificates, instruments and documents that the Seller may reasonably request.
     2.6 Allocation of Purchase Price.
     (a) The Buyer and the Seller agree that in accordance with Revenue Ruling
99-6, 1999-1 CB 432, the purchase of the Membership Interests shall be treated
as a purchase by Buyer of an undivided 50% interest in each of the assets of WCP
Holdings and its subsidiaries. Buyer will determine a Purchase Price and a final
allocation of that price among the assets of WCP Holdings and its subsidiaries
pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended, and
related Treasury Regulations (the “Final Allocation”). Buyer shall provide such
final allocation in writing to Seller within 30 days after the Closing Date. The
Seller shall, in good faith, have the right to object to the Final Allocation
and any such objection shall be delivered to the Buyer in writing no more than
30 days after the Final Allocation is delivered to the Seller. If the Seller
objects, the Seller and the Buyer shall negotiate in good faith to resolve the
objection. If the Seller and the Buyer cannot resolve such objection within
30 days, the objection shall be referred to Deloitte & Touche LLP (or if such
firm is unwilling or unable to serve, another nationally recognized accounting
firm mutually agreed on by the Buyer and the Seller for prompt resolution.) The
decision of such accounting firm shall be binding on the Buyer and the Seller.
The Final Allocation shall be amended to reflect the decision of

5



--------------------------------------------------------------------------------



 



such accounting firm or the results of any such negotiations. The cost and fees
incurred from the services provided by such accounting firm will be split
equally between Buyer and Seller.
     (b) The Seller and the Buyer (i) shall be bound by the Final Allocation for
purposes of determining any and all consequences with respect to federal, state
and local taxes of the transactions contemplated herein (ii) shall prepare and
file all tax returns to be filed with any taxing authority in a manner
consistent with the Final Allocation and (iii) shall take no position
inconsistent with the Final Allocation in any tax return, in any discussion with
or proceeding before any taxing authority, or otherwise. In the event that the
Final Allocation is disputed by any taxing authority and in the event that the
applicable statute of limitations has not expired with respect to either the
Seller or the Buyer, the Party receiving notice of such dispute shall promptly
notify and consult with the other Party hereto concerning resolution of such
dispute, and no such dispute shall be finally settled or compromised without the
mutual consent of the Seller and the Buyer, as applicable, which consent shall
not be unreasonably withheld.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF SELLER AND DYNEGY
        Except as set forth in the Disclosure Schedules referenced herein and
attached hereto, the Seller and Dynegy, jointly and severally, represent and
warrant to the Buyer that as of the date hereof:
     3.1 Ownership of Membership Interest. The Seller is the legal and
beneficial owner of the Membership Interest and holds those interests free and
clear of any and all Encumbrances whatsoever, other than those arising under
this Agreement or those listed on Schedule 3.1. Upon transfer of the Membership
Interest to the Buyer, title to the Membership Interest will be vested in the
Buyer free and clear of any and all Encumbrances other than limitations imposed
by federal and state securities laws on the transfer of Membership Interests.
The Membership Interest is not subject to any agreement with respect to the
voting thereof, nor has the Seller granted any proxy or option that is presently
in existence with respect to the Membership Interest.
     3.2 Authority. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary actions on the part of the Seller and Dynegy, and
this Agreement is a legal, valid and binding obligation of the Seller and
Dynegy, enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency and other laws relating to
protection from creditors or general equitable principles.
     3.3 Organization, Standing and Power. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to conduct the business presently conducted by the
Seller. Dynegy is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct the
business presently conducted by Dynegy.

6



--------------------------------------------------------------------------------



 



     3.4 Consents and Approvals; No Conflict.
     (a) Except as set forth on Schedule 3.4(a), the execution and delivery of
this Agreement by the Seller and Dynegy does not, and the consummation by the
Seller of the transactions contemplated hereby will not, (i) conflict with or
result in a breach of or a default under, or result in an occurrence which with
the lapse of time could result in a default under, or give rise to any right of
termination, cancellation, acceleration or other right with respect to, or any
lien, claim, charge, restriction or encumbrance under, any of the terms,
conditions or provisions of any note, debenture, bond, mortgage or indenture, or
any Contract to which the Seller or Dynegy is a party or by which any of their
respective properties or assets are bound, (ii) conflict with or violate any
provisions of the charter documents of the Seller or Dynegy.
     (b) Except as described on Schedule 3.4(b), (i) the execution and delivery
of this Agreement by the Seller and Dynegy does not, and the consummation by the
Seller of the transactions contemplated hereby will not, violate any statute or
any order, rule or regulation of any Governmental Authority having jurisdiction
over the Seller or Dynegy or any of their respective properties, and (ii) no
consent or approval by, or registration, qualification or filing with or notice
to, any Governmental Authority is required to be obtained or made by the Seller
or Dynegy in connection with the execution and delivery by the Seller and Dynegy
of this Agreement or for the consummation by the Seller of the transactions
contemplated hereby, except for consents, approvals, registrations,
qualifications, filings or notices pursuant to applicable Environmental Laws or
where the violation or the failure to obtain any such consent, approval,
registration, qualification, filing or notice would not result in a Material
Adverse Effect.
     3.5 Brokerage or Finder’s Fees. Neither the Seller nor any of its
Affiliates, officers, directors or employees has employed any broker or finder
or incurred any liability for any brokerage fees, commissions or finder’s fees
in connection with the transactions contemplated herein.
     3.6 Compliance with Laws. Except for the Specified Litigation Matters or as
set forth on Schedule 3.6, Seller and its Affiliates have complied in all
respects with all Laws (other than Environmental Laws) applicable to Seller’s
ownership of the Membership Interests and procurement of fuel and the marketing
of electricity in connection with the Project Companies, in each case except to
the extent such failure to comply would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     3.7 Compliance with Orders. Except for the Specified Litigation Matters or
as set forth in Schedule 3.7 hereto, to the Knowledge of Seller there is no
material, uncured default under any order, writ, judgment, award, injunction or
decree of any Governmental Authority applicable to the Seller, WCP Holdings, WCP
or the Project Companies.
     3.8 Commercial Contracts.
     (a) Schedule 3.8(a) hereto sets forth each Commercial Contract as of
December 19, 2005, true, correct, and complete copies of which have been
provided to

7



--------------------------------------------------------------------------------



 



Buyer, subject to redaction only to the extent by third parties prior to Seller
or Dynegy’s receipt or control of any such redacted contract or agreement.
     (b) Except as set forth on Schedule 3.8(b) hereto, each Commercial Contract
is a legal, valid and binding obligation of DMT, DPM or a Project Company, as
applicable, and, to the Knowledge of Seller and Dynegy, the other parties
thereto, enforceable against DMT, DPM or a Project Company, as applicable, and,
to the Knowledge of Seller and Dynegy, the other parties thereto, in all
material respects in accordance with their respective terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity. The copy of each written
Commercial Contract furnished or made available to Buyer is a true and complete
copy of the document it purports to represent and reflects all material
amendments thereto made through the date of this Agreement, subject to redaction
only to the extent by third parties prior to Seller or Dynegy’s receipt or
control of any such redacted contract or agreement. Except as set forth on
Schedule 3.8(b) hereto, no event has occurred which constitutes, or after notice
or the passage of time, or both, would constitute, a material default by DMT,
DPM and/or any Project Company, as applicable, under any Commercial Contract,
and to the Knowledge of Seller or Dynegy no such event has occurred which
constitutes or would constitute a material default by any other party to any
Commercial Contract.
     (c) Except as set forth on Schedule 3.8(c), no Commercial Contract requires
the consent of a third party as a result of the transactions contemplated by
this Agreement or the Ancillary Agreements.
     3.9 Permits and Licenses. Schedule 3.9 hereto identifies the licenses and
Permits, other than environmental licenses and Permits, from all Governmental
Authorities which are necessary for the administration of the Commercial
Contracts by DMT, DPM or a Project Company (the “Licenses”). All such Licenses
are currently in full force and effect. Except for the Specified Litigation
Matters or as set forth on Schedule 3.9 or Schedule 3.10, (i) no action,
arbitration, audit, hearing, investigation, litigation, suit or other proceeding
or notice is now or has ever been filed or commenced against DMT, DPM or a
Project Company relating to the revocation, suspension, conditioning or failure
of renewal of such Licenses, or the violation nor alleged violation of any such
License, and (ii) there is no governmental proceeding pending or, to the
Knowledge of Seller or Dynegy, threatened by any Governmental Authority to
cancel, modify, or fail to renew any such License.
     3.10 Litigation. Except for the Specified Litigation Matters or as set
forth on the attached Schedule 3.10, to the Knowledge of Seller or Dynegy there
are no actions, suits or proceedings pending or threatened against WCP Holdings,
WCP, any Project Company or the Projects. Except for the Specified Litigation
Matters or as set forth on Schedule 3.10, to the Knowledge of Seller or Dynegy
there are no outstanding judicial orders or judgments to which WCP Holdings, WCP
or any Project Company is subject or the Projects are bound.

8



--------------------------------------------------------------------------------



 



     3.11 Tax Matters. Except as set forth in Schedule 3.11:
     (a) Seller has filed all Tax Returns required to be filed for, on behalf of
or related to WCP Holdings, WCP or the Project Companies, all such Tax Returns
are correct and complete in all respects, and all Taxes owed by WCP Holdings,
WCP and the Project Companies, whether or not shown on a Tax Return, have been
timely paid. None of WCP Holdings, WCP or the Project Companies currently is the
beneficiary of any extension of time within which to file a Tax Return, and have
not waived any statute of limitations in respect to a tax assessment or
deficiency. No taxing authority has assessed any additional Taxes against WCP
Holdings, WCP or the Project Companies for any taxable period ending subsequent
to the date the respective Projects were acquired by the applicable Project
Company from the sellers of such Projects or otherwise claimed in writing that
any such entity owes or may owe additional Taxes.
     (b) WCP Holdings, WCP and the Project Companies have at all times since
their organization been treated as disregarded entities for United States
federal and California state tax purposes. WCP Holdings has at all times since
its formation been treated as a partnership for United States federal and
California state tax purposes.
     (c) To the Knowledge of Seller, no lien other than liens or other
encumbrances securing payment of Taxes or other similar assessments that are, in
either case, not yet delinquent, or, if delinquent, are being contested in good
faith by appropriate proceedings as set forth on Schedule 3.11 has been attached
to or against any Project with respect to Taxes.
     (d) Seller has withheld and timely paid over to the appropriate
Governmental Authority all Taxes required to have been withheld and paid over in
connection with amounts remitted by Seller to any independent contractors,
creditors or other third parties.
     (e) Except as set forth on Schedule 3.11, there is no dispute, claim,
audit, investigation, request for information or record retention agreement
concerning any Tax liability of Seller, WCP Holdings, WCP or a Project Company
claimed, raised, received or entered into by or with any Tax authority either
(i) by written notice or agreement to or with Seller or, to the Knowledge of
Seller, WCP Holdings, WCP or a Project Company, or (ii) to the Knowledge of
Dynegy and Seller, otherwise. All Taxes required by applicable Law to be
withheld or collected by or on behalf of Dynegy, Seller, DMT or DPM (as
applicable, in connection with performance of their obligations under the Energy
Management Agreements or Administrative Services Agreement), or WCP Holdings,
WCP or a Project Company relating to the Projects (but excluding employees
and/or independent contractors of NRG or its Affiliates other than WCP Holdings,
WCP or the Project Companies) have been duly withheld or collected and, to the
extent required, have been paid to the proper Governmental Authority.

9



--------------------------------------------------------------------------------



 



     3.12 Financial Statements.
     (a) Schedule 3.12(a) contains the unaudited consolidated balance sheet of
WCP and the Project Companies at September 30, 2005 (the “Current Balance
Sheet”), and the related unaudited consolidated statement of income for the nine
months ended September 30, 2005 (together with the Current Balance Sheet, the
“Unaudited Financial Statements”). The Unaudited Financial Statements, together
with the audited consolidated balance sheet of WCP and the Project Companies as
of December 31, 2004 and 2003 and the audited consolidated statements of income
and cash flows for the years ended December 31, 2004, 2003 and 2002, together
with the auditor’s report thereon and the notes thereto (the “Audited Financial
Statements”) are collectively referred to herein as the “Financial Statements.”
Except as otherwise noted in the Audited Financial Statements or on
Schedule 3.12(a), the Audited Financial Statements have been prepared in
accordance with U.S. GAAP, on a consistent basis, and present fairly, in all
material respects, the consolidated financial condition, results of operations
and cash flows of WCP and the Project Companies, as of and for the periods to
which they relate. Except as otherwise noted in the Unaudited Financial
Statements or on Schedule 3.12(a), the Unaudited Financial Statements have been
prepared in accordance with U.S. GAAP (other than the absence of footnotes), on
a consistent basis, and present fairly, in all material respects, the
consolidated financial condition and results of operations of WCP and the
Project Companies, as of and for the period to which they relate.
     (b) Except as set forth on Schedule 3.12(b), none of WCP Holdings, WCP or
any Project Company has incurred any obligations or liabilities (whether
accrued, absolute, contingent or otherwise) required by U.S. GAAP to be
reflected on a balance sheet (or footnotes thereto) prepared in accordance with
U.S. GAAP that were not reflected or reserved for in the Financial Statements or
noted in the footnotes thereto, other than (i) any obligations or liabilities
incurred in the ordinary course of business consistent with past practice since
the date of the Current Balance Sheet, (ii) obligations or liabilities arising
out of the acts or omissions of NRG or any of its Affiliates, excluding WCP
Holdings, WCP or the Project Companies or (iii) obligations or liabilities which
would not, individually or in the aggregate, have a Material Adverse Effect.
     3.13 Regulatory Status. Each Project Company is an “Exempt Wholesale
Generator” within the meaning of Section 32(a) of the Public Utility Holding
Company Act of 1935, as amended.
     3.14 Insurance. Except as set forth on Schedule 3.14, no insurance claims
have been filed by Dynegy or Seller on behalf of WCP Holdings, WCP or the
Project Companies. All claims set forth on Schedule 3.14 are true and correct in
all material respects.
     3.15 Operation of the Business. Except as set forth on Schedule 3.15,
neither Dynegy nor Seller has operated the Projects or caused the Projects to be
operated other than through the WCP Holdings, WCP and the Project Companies.

10



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES OF BUYER
     Except as set forth in the Disclosure Schedules references herein and
attached hereto, Buyer and NRG, jointly and severally, represent and warrant to
the Seller that as of the date hereof:
     4.1 Organization, Standing and Power. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to conduct the business presently conducted by it.
NRG is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to conduct the business
presently conducted by it.
     4.2 Authority. The execution and delivery by the Buyer and NRG of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Buyer and NRG, and this Agreement is a valid and binding obligation of the Buyer
and NRG enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency and other laws relating to
protection from creditors or general equitable principles.
     4.3 Consents and Approvals; No Conflict.
     (a) Except as set forth on Schedule 4.3(a), the execution and delivery of
this Agreement by the Buyer and NRG does not, and the consummation by the Buyer
of the transactions contemplated hereby will not, (i) conflict with or result in
a material breach of or a default under, or result in an occurrence which with
the lapse of time could result in a material breach of or default under, or give
rise to any right of termination, cancellation, acceleration or other right with
respect to, or any lien, claim, charge, restriction or encumbrance under, any of
the terms, conditions or provisions of any note, debenture, bond, mortgage or
indenture, or any Contract to which the Buyer, NRG, WCP Holdings, WCP or any
Project Company is a party or by which any of their respective properties or
assets are bound, (ii) conflict with or violate any provisions of the charter
documents of the Buyer, NRG, WCP Holdings, WCP or any Project Company.
     (b) Except as described on Schedule 4.3(b), (i) the execution and delivery
of this Agreement by the Buyer does not, and the consummation by the Buyer of
the transactions contemplated hereby will not, violate any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over the
Buyer, NRG, WCP Holdings, WCP or any Project Company or any of their respective
properties, and (ii) no consent or approval by, or registration, qualification
or filing with, or notice to any Governmental Authority (including without
limitation, any consent, approval, registration, qualification, filing or notice
pursuant to applicable Environmental Laws) is required to be obtained or made by
the Buyer, NRG, WCP Holdings, WCP or any Project Company in connection with the
execution and delivery by the Buyer and NRG of this Agreement or for the
consummation by the Buyer of the transactions contemplated

11



--------------------------------------------------------------------------------



 



hereby, except where the violation or the failure to obtain such consent,
approval, registration, qualification, filing or notice would not result in a
Material Adverse Effect.
     4.4 Availability of Funds. Buyer has (or at Closing will have) cash
available which is sufficient to enable it to consummate the transactions
contemplated by this Agreement.
     4.5 Brokerage or Finder’s Fees. Neither the Buyer nor any of its
Affiliates, officers, directors or employees has employed any broker or finder
or incurred any liability for any brokerage fees, commissions or finder’s fees
in connection with the transactions contemplated herein.
SECTION 5. ADDITIONAL AGREEMENTS
     5.1 Required Approvals.
     (a) The Parties shall file as promptly as practicable, but no later than
twenty (20) business days following execution of this Agreement, an application
of FERC under Section 203 of the Federal Power Act requesting approval for the
transactions contemplated by this Agreement. The Parties shall use commercially
reasonable efforts to secure the FERC approval for this application at the
earliest possible date after the date of filing. Buyer shall have primary
responsibility for the preparation and filing of the application described
herein, subject to the review and approval provisions provided in Section 5.1(c)
below.
     (b) With respect to all other approvals and consents, Buyer shall have
primary responsibility and shall use commercially reasonable efforts to prepare
and file as soon as practicable, subject to the review and approval provisions
provided in Section 5.1(c) below, all necessary documentation to effect all
necessary applications, notices, petitions, filings and other documents, and to
obtain all necessary consents, approvals, releases, Permits and authorizations
of all applicable Governmental Authorities or other Persons (including but not
limited to those set forth on Schedule 4.3(a) and Schedule 4.3(b)) necessary or
advisable in connection with the consummation of the transactions contemplated
by this Agreement. Seller shall cooperate with Buyer in such process and shall
make joint applications, notices, petitions and filings with respect to such
matters as required.
     (c) Each Party shall have the right to review and approve in advance any
and all necessary applications, notices, petitions, filings or other documents
made or prepared in connection with the transactions contemplated by this
Agreement, such approval not to be unreasonably withheld. All costs and expenses
of the approvals and consents contemplated by this Section 5.1 (other than costs
and expenses associated with Seller’s review of the same) shall be borne solely
by the Buyer.
     5.2 Notification. Between the date of this Agreement and the Closing, Buyer
shall give prompt notice to Seller, and Seller shall give prompt notice to
Buyer, of (i) the occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which would be reasonably likely to cause (x) any
representation or warranty of such Party contained in this Agreement to be
untrue or inaccurate or (y) any covenant, condition or agreement of such Party

12



--------------------------------------------------------------------------------



 



contained in this Agreement not to be complied with or satisfied; or (ii) the
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 5.2 shall not have any effect for the purpose of determining the
satisfaction of the conditions set forth in this Agreement or otherwise limit or
affect the remedies available hereunder to any Party.
     5.3 Further Assurances. Upon the request of any Party, each Party will
promptly execute and deliver such further instruments and documents as may be
reasonably requested by a Party hereto in order to more fully effectuate, in the
manner contemplated by this Agreement, the transactions described in this
Agreement.
     5.4 Tax Matters. The Buyer shall prepare or have prepared and file all Tax
Returns required to be filed by WCP Holdings and its subsidiaries for all Tax
periods ending on or after Closing. The Buyer shall cause WCP Holdings and its
subsidiaries, respectively, to report any income, gain, loss, deduction and
expenses of WCP Holdings and its subsidiaries, as the case may be, utilizing the
interim closing the books method with the closing period ending on the date of
Closing and such allocations of income, gain, loss, deduction and expenses shall
be made to the Buyer and Seller in accordance with the Limited Liability Company
Agreement of WCP Holdings dated as of the 30th day of June, 1999. The Buyer
shall deliver to Seller drafts of all Tax Returns (including underlying work
papers) for any tax period that includes any period prior to Closing at least
30 days before the date that the Buyer intends to file any such Tax Returns for
WCP Holdings and its subsidiaries. The Seller shall make any comments to such
Tax Returns within 15 days after receipt of same or shall be deemed to have
accepted such Tax Return as prepared by the Buyer. The Buyer shall make any
changes to such Tax Returns reasonably requested by the Seller. The Buyer and
the Seller shall each provide the other with all information reasonably
necessary to prepare any applicable Tax Return. Notwithstanding anything in this
Agreement to the contrary, Buyer shall timely pay any sales, transfer, stamp or
similar tax, charge or assessments that may be due with respect to the transfer
of the Membership Interests as contemplated by this Agreement but in no event
shall Buyer be responsible for any income tax or assessment due by Seller and
Buyer shall timely file any tax returns associated with such taxes, charges or
assessments with the appropriate taxing authority.
     5.5 Specified Obligations and Counterparty Releases.
     (a) Schedule 5.5(a) attached hereto (as the same may be updated at Closing
in accordance with Section 5.5(g) below) sets forth a list of contracts, letters
of credit, guarantees and other obligations entered into by a Dynegy Party
pursuant to the Energy Management Agreements or for which a Dynegy Party
(whether individually or as a disclosed or undisclosed agent for WCP or any
Project Company) is the account party or responsible party and which contracts,
letters of credit, guarantees and other obligations of such Dynegy Party relate
to or were incurred for the benefit of WCP Holdings, WCP and the Project
Companies (the “Specified Obligations”).
     (b) From and after the date of this Agreement, Dynegy, Seller, Buyer and
NRG shall use commercially reasonable efforts (which shall not include the
payment of fees or the acceptance of materially adverse changes to such
Specified Obligations) and

13



--------------------------------------------------------------------------------



 



shall cooperate with one another to cause the counterparties to the Specified
Obligations to release each applicable Dynegy Party, from any and all liability
and performance obligations of any kind under the Specified Obligations which
accrue or arise on or after the Closing date, such releases (the “Counterparty
Releases”) to be (i) duly executed by the applicable counterparties in writing
and in form and substance reasonably acceptable to Dynegy, and (ii) with respect
to release instruments delivered by any counterparty prior to Closing,
contingent and conditioned upon the occurrence of the Closing. Without limiting
the generality of the foregoing, Dynegy shall cause each applicable Dynegy Party
and NRG shall cause each applicable NRG Party to execute and deliver such
assignment and assumption agreements, novations or other assignment instruments
as may be necessary to reflect the assignment of each Specified Obligation to,
and the assumption of each Specified Obligation by, Buyer, NRG or its designated
Affiliate, each such agreement to be in writing and in form and substance
reasonably acceptable to Dynegy.
     (c) To the extent necessary to obtain any such Counterparty Release, Buyer
or NRG will replace any cash collateral, guaranty, letter of credit or other
performance assurance securing any Dynegy Party’s obligations under any such
Specified Obligation including, with respect to any letter of credit for which a
Dynegy Party is the account party or otherwise obligated to reimburse the issuer
thereof, posting cash collateral to the holder thereof if necessary to obtain a
release of such letter of credit. With respect to any Specified Obligations that
are in the form of a letter of credit, Buyer and NRG agree and acknowledge that,
after the Effective Date, the applicable Dynegy Party may cause any such letter
of credit to be replaced with cash collateral and in such event such Dynegy
Party shall be reimbursed by WCP or the applicable Project Company. NRG and
Buyer acknowledge that the amount of any cash collateral, guaranty, letter of
credit or other performance assurance posted by a Dynegy Party with the
counterparty or beneficiary of any Specified Obligation may reflect netting of
the exposure of the applicable counterparty to a Dynegy Party under any such
Specified Obligation against such Dynegy Party’s exposure to the applicable
counterparty under transactions unrelated to WCP Holdings, WCP, the Project
Companies or Projects and that, as a consequence thereof, the amount of any cash
collateral, guaranty, letter of credit or other performance assurance required
to be posted by NRG or any Project Company to obtain a Counterparty Release may
exceed the amount currently posted by the applicable Dynegy Party or may require
performance assurance to be posted by NRG or any Project Company even though the
Dynegy Party has not had to do so because of netting.
     (d) If Seller has not received a Counterparty Release for each Specified
Obligation on or before Closing as provided above, then at Closing Buyer, NRG
and its designated Affiliate shall, with respect to each such unreleased
Specified Obligation, execute the Agency Services Agreement in the form of
Exhibit D attached hereto, pursuant to which, upon and after Closing NRG and
such designated Affiliate shall (i) fully and timely perform all of the
applicable Dynegy Party’s obligations under such unreleased Specified Obligation
as such Dynegy Party’s agent and designee, (ii) indemnify, defend and hold
harmless the applicable Dynegy Party from any and all claims and liabilities
arising on or after the Closing Date under such unreleased Specified Obligation,
(iii) indemnify, defend and hold harmless the applicable Dynegy Party from

14



--------------------------------------------------------------------------------



 



fifty percent (50%) of any and all claims and liabilities arising prior to the
Closing Date under such unreleased Specified Obligation, and (iv) be entitled to
all of the revenue and benefits arising from such unreleased Specified
Obligation, all as more particularly set forth in said Agency Services
Agreement. Nothing in clause (iii) above, however, shall be construed to release
DMT or DPM from any third party indemnification obligations they may have under
the Energy Management Agreements.
     (e) To the extent a Dynegy Party has directly posted its own cash deposit
or cash collateral with a counterparty to a Specified Obligation and such cash
deposit or cash collateral has not been previously reimbursed to such Dynegy
Party or replaced by Buyer, NRG or its designated Affiliate pursuant to this
Section 5.5, at Closing (i) Buyer shall pay to Seller the aggregate amount of
any such cash deposit or cash collateral (inclusive of any interest earned
thereon if applicable), less any portion thereof actually paid to such
counterparty (or reimbursed to such Dynegy Party) by Buyer, NRG or its
designated Affiliate and (ii) upon Seller’s receipt of the amount(s) described
in clause (i) above, Dynegy shall deliver to Buyer or Buyer’s designated
Affiliate an assignment of all of such Dynegy Party’s rights in and to such cash
deposit or cash collateral (inclusive of any interest earned thereon if
applicable) and an instruction letter to the applicable Counterparty notifying
such counterparty of such assignment and irrevocably instructing such
counterparty that any return of any such cash deposit or cash collateral shall
be made to Buyer, NRG or its designee and not the Dynegy Party.
     (f) Any security posted to Seller or Dynegy by a third party pursuant to
any contract or arrangement with WCP or any of its subsidiaries, including but
not limited to the items listed on Schedule 5.5(f), shall be assigned to Buyer
at Closing.
     (g) At Closing, Seller shall provide to Buyer a revised Schedule 5.5(a)
which shall update the list of Specified Obligations as of the Closing Date to
reflect (i) the deletion of those Specified Obligations originally included as
of the Effective Date for with a Counterparty Release has been obtained prior to
Closing, and (ii) the inclusion of additional Specified Obligations, if any,
incurred since the Effective Date pursuant to the Energy Management Agreements.
All rights and obligations of Buyer and NRG at and after Closing with respect to
Specified Obligations as set forth in this Agreement shall apply to each
Specified Obligation set forth on the revised Schedule 5.5(a) to be provided to
Buyer at Closing pursuant to this Section 5.5(g), and such revised schedule
shall be attached as Exhibit A to the Agency Services Agreement to be executed
at Closing.
     5.6 Conduct of Business Pending Closing. Prior to the Closing, except as
contemplated by this Agreement, as required by applicable Law or with the prior
written consent of Buyer (such consent not to be unreasonably withheld), Dynegy
and Seller shall (i) cause DPM, DMT and DPMS to operate in accordance with its
and their respective obligations under the Energy Management Agreements and
Administrative Services Agreement, and (ii) cause their respective employees,
acting on behalf of WCP Holdings, WCP, any Project Company or otherwise, to:

15



--------------------------------------------------------------------------------



 



     (a) not cancel or take any action that would result in the cancellation of
any insurance coverage maintained by DPMS under the Administrative Services
Agreement for the benefit of the Project Companies or the Projects;
     (b) not modify or amend in any material respect any Specified Obligation;
     (c) not make any change in accounting methods or practices (including
changes in reserve or accrual policies) applicable to WCP Holdings, WCP or any
Project Company other than as required by changes in U.S. GAAP;
     (d) not make, change or revoke any Tax election in respect of WCP Holdings,
WCP or any Project Company, or settle or compromise any Tax liability relating
to WCP Holdings, WCP or any Project Company in excess of $100,000, in each case
that would reasonably be likely to affect the Tax liability of WCP Holdings, WCP
or any Project Company;
     (e) not enter into any joint venture, partnership or similar agreement with
respect to WCP Holdings, WCP or any Project Company;
     (f) make distributions from WCP Holdings to its members in an aggregate
amount of $1,500,000 for the month of December 2005, and not to make any
distributions of any kind after December 31, 2005;
     (g) not enter into, without the prior consent of Buyer (not to be
unreasonably withheld or delayed), any fuel supply or power sales contract or
other obligation which could reasonably be expected to survive the Closing if
entered into in the name of any Project Company or, if not entered into in the
name of the Project Company, to result in the same being or becoming a
Continuing Obligation (as defined in the Agency Services Agreement); or
     (h) Agree to do any of the foregoing.
     5.7 Preservation of Books and Records. The Parties agree that each of them
shall preserve and keep the records held by them relating to WCP Holdings, WCP,
the Project Companies or the Projects for the longer of (i) four years following
the Closing Date and (ii) such longer period as required under applicable Law,
and shall make such records and personnel available to the other as may be
reasonably required by such Party in connection with, among other things, any
insurance claims by, Legal Proceedings against or governmental investigations of
a Party or in order to enable a Party to comply with their respective
obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby. In the event a Party wishes to
destroy such records within four years after the Closing Date, such Party shall
first give 90 days’ prior written notice to the other, and such other Party
shall have the right at its option and expense, upon prior written notice given
to such Party within that 90-day period, to take possession of the records.
     5.8 Employment Matters. Neither Buyer, WCP Holdings or the Project
companies shall be responsible for any severance associated with termination of
any Seller or Dynegy’s employees acting as agent for WCP Holdings or its
subsidiaries.

16



--------------------------------------------------------------------------------



 



     5.9 Insurance. Dynegy currently maintains property insurance for WCP and
the project Companies under a blanket policy that includes other Dynegy assets.
Upon closing of the transactions contemplated by this Agreement Dynegy’s
obligation to provide such property insurance will cease, however, Buyer, NRG
and its Affiliates will not be responsible for any termination fees or costs
assessed by the applicable carrier in connection with the termination of such
property insurance coverage, it being acknowledged and agreed that any return
premium received in connection therewith will be shared equally between Seller
and Buyer.
     5.10 Commercially Reasonable Efforts; No Inconsistent Action. Upon the
terms and subject to the conditions set forth in this Agreement, each of the
Parties agrees to use commercially reasonable efforts, unless a different
standard of conduct is expressly provided in this Agreement with respect to any
action or matter, to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including taking all acts necessary to cause the conditions to
Closing to be satisfied as promptly as practicable. No Party will take any
action inconsistent with its obligations under this Agreement or that could
hinder or delay the consummation of the transactions contemplated by this
Agreement, except that nothing in this Section 5.10 shall limit the rights of
either Party to terminate this Agreement if permitted under Section 7.
     5.11 Cooperation in Connection with 2005 Audited Financial Statements.
Seller shall use commercially reasonable efforts to cooperate with and provide
appropriate assistance and information to the applicable independent auditors in
connection with the preparation of the audited consolidated financial statements
of WCP and the Project Companies as of December 31, 2005 (collectively, the
“2005 Audited Financials”), and the issuance of the related auditor’s report
thereon, with a view towards the Form 10-K reporting requirements applicable to
Dynegy and NRG, respectively, pursuant to the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder. In addition,
Seller shall provide Buyer with an opportunity to review and comment on the 2005
Audited Financials prior to their final issuance by the applicable independent
auditors.
SECTION 6. CONDITIONS TO CLOSING
     6.1 Conditions Precedent to each Party’s Obligation to Close. The
respective obligations of Buyer and Seller to effect the purchase and sale of
the Membership Interest shall be subject to the satisfaction, at or prior to
Closing, of each of the following conditions (any of which may be waived in
whole or in part, in writing signed by Buyer and Seller):
     (a) The Parties shall have received all of the approvals, consents and
releases set forth in Schedule 6.1(a) and all conditions to the effectiveness of
such approvals, consents and releases as prescribed therein shall have been
satisfied.
     (b) No statute, rule, regulation, executive order, decree or injunction
shall have been formally proposed, enacted, entered, promulgated or enforced by
any Governmental Authority that prohibits the consummation of, or that will have
a material adverse effect on the ability of a Party to consummate, the
transactions contemplated by

17



--------------------------------------------------------------------------------



 



this Agreement. No approval of the transactions contemplated under this
Agreement which is required to be obtained from any Governmental Authority shall
contain any modification or mitigation requirements which, in the reasonable
discretion of the Party affected by such approval, could have a Material Adverse
Affect.
     (c) There shall not be any suit, action, investigation, inquiry or other
proceeding instituted, pending or threatened by any Governmental Authority or
other Person that seeks to enjoin or otherwise prevent consummation of, or that
otherwise involves any challenge to, or seeks damages or other relief in
connection with, the transactions contemplated by this Agreement.
     (d) The simultaneous closing of the transactions contemplated by the RRP
Purchase Agreement.
     6.2 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation
to purchase the Membership Interest and to take the other actions required to be
taken by Buyer at the Closing is subject to the satisfaction, at or prior to
Closing, of each of the following conditions (any of which may be waived in
whole or in part, in writing signed by Buyer):
     (a) The representations and warranties of the Seller and Dynegy set forth
in this Agreement will be, if qualified by materiality, true and correct in all
respects, and if not so qualified, shall be true and correct in all material
respects, as of the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties speak as of an earlier
date).
     (b) Each of the agreements and covenants of Seller and Dynegy to be
performed and complied with by Seller and Dynegy pursuant to this Agreement
prior to or as of the Closing Date will have been duly performed and complied
with in all material respects.
     (c) Buyer shall have received a certificate from an authorized officer of
Seller, in form and substance reasonably acceptable to Buyer, dated the Closing
Date as to the satisfaction by the Seller and Dynegy of the conditions set forth
in Sections 6.2(a) and 6.2(b).
     (d) Seller shall have delivered, or be standing ready to deliver, the
documents required to be delivered pursuant to Section 2.4.
     (e) The transactions contemplated by the Texas Genco Agreement shall have
been consummated or otherwise terminated.
     (f) To the extent that a Dynegy Party provides fee based services to WCP or
the Project Companies, such Dynegy Party, other than as specified in the
Transition Services Agreement, shall provide a final bill for services rendered
to WCP at the Closing.
     6.3 Conditions Precedent to Seller’s Obligation to Close. Seller’s
obligation to sell the Membership Interest and to take the other actions
required to be taken by Seller at the

18



--------------------------------------------------------------------------------



 



Closing is subject to the satisfaction, at or prior to Closing, of each of the
following conditions (any of which may be waived, in whole or in part, in
writing signed by Seller):
     (a) The representations and warranties of the Buyer and NRG set forth in
this Agreement will be, if qualified by materiality, true and correct in all
respects, and if not so qualified, shall be true and correct in all material
respects, as of the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties speak as of an earlier
date).
     (b) Each of the agreements and covenants of Buyer to be performed and
complied with by Buyer and NRG pursuant to this Agreement prior to or as of the
Closing Date will have been duly performed and complied with in all material
respects.
     (c) Seller shall have received a certificate from an authorized officer of
Buyer, in form and substance reasonably acceptable to Seller, dated the Closing
Date as to the satisfaction by the Buyer and NRG of the conditions set forth in
Sections 6.3(a) and 6.3(b).
     (d) Buyer shall have delivered, or be standing ready to deliver, the
documents required to be delivered pursuant to Section 2.5.
     (e) Seller shall have received, or agreed in writing to waive receipt of,
the Back-Up Cash Collateral for any Specified Obligations for which Buyer has
not provided a corresponding Counterparty Release as provided in Section 5.5
hereof.
SECTION 7. TERMINATION
     7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:
     (a) by mutual consent of Buyer and Seller;
     (b) by Buyer if any of the conditions in Section 6.1 or Section 6.2, other
than Section 6.2(e), shall have become incapable of fulfillment by May 1, 2006
(the “First Outside Date”), or, in the case of the condition contained in
Section 6.2(e), the transactions contemplated by the Texas Genco Agreement shall
not have been consummated or otherwise terminated by September 30, 2006 (the
“Second Outside Date”), and such conditions shall not have been waived in
writing by the Buyer;
     (c) by Seller (i) if any of the conditions in Section 6.1 or Section 6.3
shall have become incapable of fulfillment by the First Outside Date and shall
not have been waived in writing by Seller, or (ii) at any time after the First
Outside Date;
     (d) by Buyer at any time after the Second Outside Date;
     (e) by Buyer or Seller if any Governmental Authority of competent
jurisdiction shall have issued an order, decree or injunction or taken any other
action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this

19



--------------------------------------------------------------------------------



 



Agreement and such order, decree or injunction or other action shall have been
final and non-appealable;
provided, however, that (i) the right to terminate this Agreement pursuant to
Section 7.1(b) or Section 7.1(c) shall not be available to a Party if such
Party, at such time, is in material breach of any representation, warranty,
covenant or agreement set forth in this Agreement, and (ii) the right to
terminate this Agreement pursuant to Section 7.1(d) shall not be available to a
Party if such Party, at such time, is in breach of any representation, warranty,
covenant or agreement set forth in this Agreement and such breach is the primary
cause for the failure to close by the Outside Date.
     7.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, written notice thereof shall be given by a Party so
terminating to the other Party and, except as provided in this Section 7.2, this
Agreement shall forthwith terminate and shall become null and void and of no
further effect, and the transactions contemplated by this Agreement shall be
abandoned without further action by Buyer or Seller. If this Agreement is
terminated under Section 7.1 of this Agreement:
     (a) Each Party shall redeliver all documents, work papers and other
materials of the other Party relating to the transactions contemplated by this
Agreement, whether obtained before or after the execution of this Agreement, to
the Party furnishing the same;
     (b) All filings, applications and other submissions made pursuant hereto
shall, to the extent practicable, be withdrawn from the agency or other Person
to which made;
     (c) There shall be no liability or obligation under this Agreement on the
part of Buyer or Seller or any of their respective Affiliates, directors,
officers, managers, employees, agents or representatives, except (i) that Seller
or Buyer, as the case may be, may have liability to the other Party if the basis
of termination is a willful, material breach by Buyer or Seller, as the case may
be, of one or more of the provisions of this Agreement, and (ii) the obligations
provided in this Section 7.2 and Section 9 shall survive any such termination.
SECTION 8. INDEMNIFICATION
     8.1 Seller’s Indemnification Obligations. From and after the Closing, the
Seller and Dynegy agree, jointly and severally, to indemnify, defend and hold
harmless NRG, Buyer and its subsidiaries and their respective officers,
directors, members, managers, stockholders, Affiliates, employees, successors
and assigns (the collectively, the “Buyer Indemnified Parties”) from and against
and reimburse each of the Buyer Indemnified Parties with respect to any and all
damages, liabilities, penalties, fines, losses, costs and expenses (including,
without limitation, reasonable legal fees and expenses, including such fees and
expenses in any arbitration, mediation, litigation and on any appeal)
(collectively referred to as “Losses”) suffered or incurred by and all claims,
actions, suits, or demands made against a Buyer Indemnified Party arising out of
or relating to:
     (a) any breach of any representation or warranty of the Seller or Dynegy
contained in this Agreement (including any of the related Disclosure Schedules
thereto)

20



--------------------------------------------------------------------------------



 



or any certificate delivered by or on behalf of the Seller at the Closing (but
excluding any Ancillary Agreement); and
     (b) any failure to perform any covenant of the Seller or Dynegy contained
in this Agreement (but excluding any Ancillary Agreement).
     8.2 Buyer’s Indemnification Obligations. From and after the Closing, Buyer
and NRG agree, jointly and severally, to indemnify, defend and hold harmless the
Seller, Dynegy and their respective officers, directors, members, managers,
stockholders, Affiliates, employees, successors and assigns (collectively, the
“Seller Indemnified Parties”) from and against and reimburse each of the Seller
Indemnified Parties with respect to any and all Losses suffered or incurred by,
and all claims, actions, suits or demands made against a Seller Indemnified
Party arising out of or relating to:
     (a) any breach of any representation or warranty of the Buyer contained in
this Agreement (including any of the related Disclosure Schedules thereto) or in
any certificate delivered by or on behalf of the Buyer or NRG at the Closing
(but excluding any Ancillary Agreement); and
     (b) any failure to perform any covenants of the Buyer or NRG contained in
this Agreement (but excluding any Ancillary Agreement).
     8.3 Environmental Indemnification. Without limiting the generality of the
obligations of Buyer set forth in Section 8.2 above, Buyer and NRG agree,
jointly and severally, to release, indemnify, defend and hold harmless the
Seller Indemnified Parties from and against, and agree not to sue or join the
Seller Indemnified Parties in any lawsuit or proceeding for, any and all claims,
actions, suits, demands, liabilities (including, without limitation, strict
liability arising under Environmental Laws), obligations, damages, judgments,
awards, penalties, settlements, fines, losses, costs, and expenses (including,
without limitation, reasonable legal fees), of any kind or nature, directly or
indirectly resulting from, relating to or arising out of the following and
attributable to or arising from any event, condition, circumstance, activity,
practice, incident, action or plan existing, commencing, or occurring at any
time, whether prior to or after the closing, relating in any way to WCP
Holdings, WCP, any Project Company or Project or any of their respective assets
or Business Facilities (including without limitation the ownership, operation or
use of any of the Business Facilities):
     (a) Any actual or threatened violation of, liability under, non-compliance
with, or environmental response obligation arising pursuant to, any
Environmental Laws;
     (b) Any liability, including, without limitation, strict liability,
associated with the treatment, storage, disposal, or transportation for
treatment, storage, or disposal, of Materials of Environmental Concern generated
at any time by WCP Holdings, WCP, any of the Project Companies or the Projects
or for which WCP Holdings, WCP or any of the Project Companies arranged at any
time for treatment, storage or disposal; and
     (c) The presence at any time of any Materials of Environmental Concern
exceeding naturally-occurring concentrations on, in, under or affecting all or
any portion of any of the Business Facilities of WCP Holdings, WCP, any Project
Companies or

21



--------------------------------------------------------------------------------



 



Projects and any release or threatened release at any time with respect to
Materials of Environmental Concern.
       The obligations of the Buyer and NRG hereunder are not contingent upon
the assertion of a claim, directive, action or proceeding by a Governmental
Authority or third party. Buyer and NRG shall be solely liable for all such
environmental matters notwithstanding any Seller Indemnified Party’s potential
strict liability or alleged negligence.
     8.4 Tax Liability. Notwithstanding anything contained herein to the
contrary, the Buyer shall be under no duty or obligation to indemnify the Seller
for any income tax liability due to the assignment, sale or transfer of the
Membership Interests.
     8.5 Survival Periods. The representations and warranties set forth in
Section 3 and Section 4 shall survive the Closing for a period of two years;
provided, however, that the representations and warranties set forth in
Section 3.1 (Ownership of Membership Interests), Section 3.2 (Authority of
Seller) and Section 4.2 (Authority of Buyer) shall survive the Closing
indefinitely and claims asserted with respect to the representations and
warranties contained in Section 3.11 (Tax Matters) which claims may be made at
any time before the expiration of the applicable statute of limitations. All
other covenants and agreements of the Parties set forth in this Agreement shall
survive the Closing indefinitely.
     8.6 Limitations on Liability.
     (a) Except with respect to the obligations of the parties pursuant to the
Litigation Agreement, in no event shall Seller or Dynegy (determined on a
combined basis) have any liability or obligation with respect to claims pursuant
to Section 8.1 for any amounts in excess of the aggregate Purchase Price.
     (b) Except with respect to the obligations of the parties pursuant to the
Litigation Agreement, in no event shall Buyer or NRG (determined on a combined
basis) have any liability or obligation with respect to claims pursuant to
Section 8.2 or Section 8.3 for any amounts in excess of the aggregate Purchase
Price.
     (c) No indemnifying Party shall have any obligation to indemnify a Party
for special, punitive, indirect or consequential damages, lost profits or
similar items, except with respect to matters involving actions, claims or other
proceedings brought or asserted by third parties and then only to the extent
that an indemnified party (“Indemnified Party”) is required to pay any such
damages, lost profits or similar items to such third parties. Nothing in this
Agreement or the Litigation Agreement is intended to require the payment by the
Indemnitor of duplicative, in whole or in part, indemnity payments to an
Indemnified Party.
     (d) The amount of any Losses for which indemnification is provided by an
indemnifying Party (“Indemnitor”) under Section 8.1 or Section 8.2 shall be net
of (1) any amounts recovered by the Indemnified Party with respect to such
Losses pursuant to any indemnification by or indemnification agreement with any
third party in excess of any associated cost to the Indemnified Party in
obtaining such indemnification; (2) any

22



--------------------------------------------------------------------------------



 



insurance proceeds or other reimbursement received as an offset against such
Losses (and no right of subrogation shall accrue hereunder to any insurer or
third-party indemnitor); and (3) an amount equal to the net cash tax benefit
actually received attributable to such Losses. If the amount to be netted is
determined after payment by the Indemnitor of any amount, the Indemnified Party
shall repay to the Indemnitor, promptly after such determination, any amount
that the Indemnitor would not have had to pay pursuant to this Section 8.6 had
such determination been made at the time of payment.
     (e) All indemnification payments made in accordance with this Section 8
will be treated as an adjustment to the Purchase Price, except to the extent
that the Laws of a particular jurisdiction provide otherwise, in which case such
payments shall be made in an amount sufficient to indemnify the relevant Party
on an after-Tax basis (determined by reference to actual out-of-pocket Tax
liability incurred by the relevant Party).
     (f) Any claim for indemnification with respect to any of such matters
identified in Section 8.5 above which is not asserted by notice given as herein
provided within such specified period of survival may not be pursued and is
hereby irrevocably waived after such time.
     (g) Except claims made pursuant to the Litigation Agreement for which there
shall be no De Minimus Amount, no Party shall be required to pay or be liable
for any Losses with respect to an individual claim (which individual claim shall
include claims arising out of the same or substantially related circumstances)
under Section 8.1 or Section 8.2 unless and until the Losses for such claim
exceed Five Hundred Thousand Dollars ($500,000) (the “De Minimis Amount”).
     (h) Except claims made pursuant to the Litigation Agreement for which there
shall be no Deductible, no Party shall be required to pay or be liable with
respect to any claim for indemnification under Section 8.1 or Section 8.2 unless
and until the aggregate amount of Losses to Buyer’s Indemnified Persons based
upon, attributable to or resulting from these indemnities of Sellers exceed, in
the aggregate, Two Million Five Hundred Thousand Dollars ($2,500,000) (the
“Deductible”), disregarding any individual claim (which individual claim shall
include claims arising out of the same or substantially related circumstances)
that does not exceed the De Minimis Amount applicable pursuant to Section 8.6(g)
and then only to the extent that such Losses exceed the Deductible.
     (i) Notwithstanding anything in this Agreement to the contrary:
     (i) An Indemnified Party shall have no right against an Indemnitor with
respect to a breach of a representation, warranty or covenant if, at the time of
Closing, the Indemnified Party has Knowledge of any such breach of
representation, warranty or covenant. In the event any Indemnitor raises the
exclusion set forth in the previous sentence as an affirmative defense to a
claim for indemnification by an Indemnified Party with respect to any such
breach, and such defense is not successful, the Indemnitor shall promptly pay
the Indemnified Party the reasonable out-of-pocket attorney’s fees and other
disbursements directly incurred by such Indemnified Party to overcome such
defense.

23



--------------------------------------------------------------------------------



 



     (ii) It shall not be considered a breach of the representations or
warranties set forth in Section 3.11 to the extent that any such breach occurred
as a result of any inaccuracy of or omission in information provided to Seller
or its Affiliates, or failure to provide information, by Buyer, NRG or any of
their respective Affiliates for use in the preparation of the Tax Returns.
     (iii) It shall not be considered a breach of the representations or
warranties set forth in Section 3.12 to the extent that such breach occurred as
a result of any inaccuracy of or omission in information provided to Seller or
its Affiliates, or failure to provide information, by Buyer, NRG or any of their
respective Affiliates for use in the preparation of the Financial Statements.
     8.7 Procedure for Indemnification Claims.
     (a) Third Party Claims.
     (i) Each Party shall, with reasonable promptness after obtaining knowledge
thereof, provide the other Party or parties against whom a claim for
indemnification is to be made under this Section 8 with written notice of all
third party actions, suits, proceedings, claims, demands or assessments that may
be subject to the indemnification provisions of this Section 8, (collectively,
“Third Party Claims”), which notice shall include a statement of the basis of
the claim for indemnification, including a summary of the facts or circumstances
that form the basis for the claim, a good faith estimate of the amount of Losses
claimed by the third party and copies of any pleadings or demands from the third
party. Notwithstanding the foregoing, provided that such notice is in any event
given within the survival periods stated in Section 8.5, the failure to provide
such notice reasonably promptly shall not release the Indemnitor from any of its
obligations under this Section 8, except to the extent that the Indemnitor is
materially prejudiced by such failure, and shall not relieve the Indemnitor from
any other obligation or liability that it may have to the Indemnified Party
otherwise than under this Section 8.
     (ii) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to this Section 8 and,
if so, whether the Indemnitor elects to undertake, conduct and control, through
counsel of its choosing (subject to the consent of the Indemnified Party, such
consent not to be withheld unreasonably) and at its sole risk and expense, the
settlement or defense of the Third Party Claim; provided, however, that if legal
counsel to the Indemnified Party determines, in writing provided to Indemnitor,
that there exists or is reasonably likely to exist a conflict of interest which
makes it inappropriate for the same counsel to represent both the Indemnified
Party and the Indemnitor, then the Indemnified Party shall be entitled to retain
its own counsel (such counsel subject to the reasonable approval of the
Indemnitor), with the reasonable costs and expenses of such counsel to be paid
by the Indemnitor.

24



--------------------------------------------------------------------------------



 



     (iii) If within 30 days after its receipt of the claim notice the
Indemnitor notifies the Indemnified Party that it elects to undertake the
settlement or defense of the Third Party Claim, the Indemnified Party shall
cooperate reasonably with the Indemnitor in connection therewith including,
without limitation, by making available to the Indemnitor all relevant
information and the testimony of employees material to the defense of the Third
Party Claim. The Indemnitor shall reimburse the Indemnified Party for reasonable
out-of-pocket costs incurred in connection with such cooperation. The
Indemnified Party shall be entitled to approve any proposed settlement that
would impose any obligation or duty on the Indemnified Party or include a
finding or admission of any violation of applicable law on the part of the
Indemnified Party, which approval shall not be unreasonably withheld. So long as
the Indemnitor is diligently and in good faith contesting the Third Party Claim
(1) the Indemnified Party shall be entitled to participate in all aspects of,
but not conduct or control, the settlement or defense of the Third Party Claim
through counsel and advisors chosen by the Indemnified Party, at its expense,
and (2) the Indemnified Party shall not pay or settle the Third Party Claim.
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any Third Party Claim at any time without the consent of the
Indemnitor, provided that the terms and conditions of such settlement involve
solely the payment of money damages and the Indemnified Party waives any right
to indemnification therefor by the Indemnitor.
     (iv) If the potential Indemnitor does not provide the notice described in
Section 8.7(a)(ii) within the 30-day period required thereby or if the potential
Indemnitor fails to either contest or undertake settlement negotiations in
connection with the Third Party Claim, the Indemnified Party shall thereafter
have the right to contest, settle or reach a compromise with respect to the
Third Party Claim at its exclusive discretion, at the risk and expense of the
Indemnitor, and the Indemnitor will thereby waive any claim, defense or argument
that the Indemnified Party’s settlement or defense of such Third Party Claim is
in any respect inadequate or unreasonable. Notwithstanding the foregoing, if the
potential Indemnitor fails to provide the notice described in Section 8.7(a)(ii)
within the 30-day period required thereby, the potential Indemnified Party shall
provide one fax notice of such Third Party Claim to the chief legal officer of
the potential Indemnitor. If the Potential Indemnitor still does not provide the
required notice within three days after receipt of such fax notice, the
potential Indemnitor shall not be deemed by such failure to have accepted
liability for the Third Party Claim except to the extent that the Indemnified
Party is materially prejudiced by the failure to provide notice within the
30-day period.
     (b) Non Third Party Claims.
     (i) Each Party shall deliver to the other Party or parties against whom a
claim for indemnification is to be made under this Section 8 written notice of
any claims for indemnification under this Section 8, other than Third Party
Claims, which notice shall include a statement of the basis of the claim for
indemnification, including a summary of the facts or circumstances that form the

25



--------------------------------------------------------------------------------



 



basis for the claim, and a good faith estimate of the actual or future potential
amount of Losses.
     (ii) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to this Section 8 (a
“Response Notice”). If the potential Indemnitor does not provide a Response
Notice to the Indemnified Party within the required 30-day period, the
Indemnitor shall be deemed to accept liability for all Losses described in the
claim notice. Notwithstanding the foregoing, if the potential Indemnitor fails
to provide a Response Notice within such 30-day time period the potential
Indemnified Party shall provide one fax notice of such claim to an officer of
the potential Indemnitor. If the potential Indemnitor does provide a Response
Notice within three days after receipt of such fax notice, the potential
Indemnitor shall not be deemed by such failure to have accepted liability for
the claim except to the extent that the Indemnified Party is materially
prejudiced by the failure to provide such notice within the 30-day period.
     8.8 Exclusive Remedy. A Party’s right to indemnification provided in this
Section 8 or in the Ancillary Agreements, as applicable, is the sole and
exclusive remedy of that Party from and after the Closing with respect to any
Losses arising out of or relating to the negotiation, execution, delivery,
performance or non-performance of this Agreement or the Ancillary Agreements (as
applicable) or the transactions contemplated hereby or thereby; provided,
however, that nothing in this Section 8.8 shall restrict or prohibit any Party
from bringing any action (i) for injunctive relief or specific performance to
the extent legally available, (ii) in the event of fraud by a Party or (iii) to
enforce the rights and obligations set forth in the Ancillary Agreements. Each
Party waives any provision of applicable Law to the extent it would initiate,
limit or restrict the agreement in this Section 8.8.
SECTION 9. MISCELLANEOUS
     9.1 Costs and Expenses. Unless otherwise expressly provided in this
Agreement, each Party shall pay be responsible for and pay its own costs and
expenses associated with the performance of, and compliance with, all agreements
and conditions contained herein on its part to be performed or complied with,
including, without limitation, fees, expenses and disbursements of its
attorneys, accountants and experts.
     9.2 Entire Agreement; Amendment; Waiver. This Agreement and all documents
specifically referenced herein, attached hereto or executed and delivered
concurrently herewith constitute the entire agreement between the Parties
pertaining to the subject matter hereof and supersede all prior agreements,
correspondence, memoranda, representations and understandings of the Parties.
This Agreement may not be supplemented, modified or amended except by a written
instrument executed by the Seller and the Buyer. Except as may be otherwise
provided in this Agreement, no waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, and no
waiver shall be binding on any Party unless evidenced by an instrument in
writing executed by the Party against whom the waiver is sought to be enforced.

26



--------------------------------------------------------------------------------



 



     9.3 Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
     9.4 Counterparts. This Agreement may be executed in counterparts, any one
of which may be by facsimile followed thereafter by the originally executed
document forwarded promptly thereafter to the other Party, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.
     9.5 Confidentiality. The Parties hereby shall treat this Agreement as
confidential information, and, unless required to do so by applicable law,
applicable rules of stock exchanges, or generally accepted accounting
principles, neither the Seller nor the Buyer shall disclose any information
relative to the terms hereof to any third party without the prior consent of the
other, such consent not to be unreasonably withheld or delayed.
     9.6 Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein shall be validly given, made or served,
if in writing and delivered personally or by confirmed facsimile transmission or
sent by United States first class mail, registered or certified, postage
prepaid, by overnight courier addressed as follows:

     
If to the Buyer:
  NRG Energy, Inc.
 
  211 Carnegie Center
 
  Princeton, NJ 08540
 
  Attn: General Counsel
 
  Fax: 609-524-4589
 
   
Copy to:
  NRG Energy, Inc.
 
  4600 Carlsbad Boulevard
 
  Carlsbad, CA 92008
 
  Attn: David Lloyd, Senior Attorney
 
  Fax: 760-268-4017
 
   
If to the Seller:
  Dynegy Inc.
 
  1000 Louisiana Street, Suite 5800
 
  Houston, TX 77002
 
  Attn: Lynn Lednicky, Executive Vice President
 
  Fax: 713-767-5181
 
   
Copy to:
  Dynegy Inc.
 
  1000 Louisiana Street, Suite 5800
 
  Houston, TX 77002
 
  Attn: J. Kevin Blodgett, General Counsel and

 
            Executive Vice President
 
  Fax: 713-356-2185

or to such other address as either Party may from time to time designate to the
other by notice. Notice given as set out above shall be deemed delivered upon
personal receipt, confirmed facsimile transmission, if by mail three (3) days
after the date same is postmarked or upon delivery by overnight courier.

27



--------------------------------------------------------------------------------



 



     9.7 Successors and Assigns. Subject to the provisions of Section 9.10, this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto, their respective successors and assigns.
     9.8 Governing Law. This Agreement shall be governed, construed and enforced
in accordance with the internal laws of the State of New York without regard to
its conflict of laws principles.
     9.9 Agreement Construction; Waiver. Each Party hereto has been represented
by counsel in the negotiation of this Agreement, and the rule that documents
shall be construed against the drafter shall not apply. The Parties agree that
the execution by them of this Agreement shall constitute a waiver of any
consent, approval, notice, right of first refusal or right of first offer or any
other right under the Limited Liability Company Agreement of WCP Holdings dated
effective as of June 30, 1999, which conflicts with or would be triggered by the
execution, delivery or performance of this Agreement.
     9.10 Assignment. No Party may assign this Agreement or any of its rights,
interest or obligations hereunder without the prior written approval of the
other Party; provided, however, that the Buyer may assign all of its rights,
interests, obligations and remedies hereunder to one or more of its Affiliates
with the Seller’s consent, which shall not be unreasonably withheld.
     9.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     9.12 Electronic Signatures.
     (a) Notwithstanding the Electronic Signatures in Global and National
Commerce Act (15 U.S.C. Sec. 7001 et seq.), the Uniform Electronic Transactions
Act, or any other Law relating to or enabling the creation, execution, delivery,
or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party shall
be deemed to have executed this Agreement or any Ancillary Agreement (including
any amendment or other change thereto) unless and until such Party shall have
executed this Agreement or such Ancillary Agreement or other document on paper
by a handwritten original signature or any other symbol executed or adopted by a
Party with current intention to authenticate this Agreement or such Ancillary
Agreement or such other document contemplated.
     (b) Delivery of a copy of this Agreement or any Ancillary Agreement or such
other document bearing an original signature by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by
combination of such means, shall have the same effect as physical delivery of
the paper document bearing the original signature.

28



--------------------------------------------------------------------------------



 



“Originally signed” or “original signature” means or refers to a signature that
has not been mechanically or electronically reproduced.
[Signature page follows.]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer, Seller, NRG and Dynegy have caused this
Agreement to be duly executed on their respective behalf as of the date and year
first written above.

                      SELLER:        
 
                    DPC II INC.        
 
               
 
  By:   /s/ Carolyn J. Stone                       Printed Name:   Carolyn J.
Stone                      
 
  Title:   Senior Vice President and Controller                  
 
                    DYNEGY:        
 
                    DYNEGY INC.  
 
               
 
  By:   /s/ Lynn A. Lednicky                       Printed Name:   Lynn A.
Lednicky                      
 
  Title:   Executive Vice President                  
 
                    BUYER:        
 
                    NRG WEST COAST LLC    
 
               
 
  By:   /s/ Keith S. Richards                       Printed Name:   Keith S.
Richards                      
 
  Title:   Vice President                  
 
                    NRG:        
 
                    NRG ENERGY, INC.    
 
               
 
  By:   /s/ Robert C. Flexon                       Printed Name:   Robert C.
Flexon                      
 
  Title:   Chief Financial Officer                  





--------------------------------------------------------------------------------



 



EXHIBIT A
CERTAIN DEFINITIONS
     “Actual Working Capital” means the sum of cash and cash equivalents,
accounts receivable, inventory, deposits and other assets (including prepaid
expenses), less accounts payable, accrued liabilities and other current
liabilities (but excluding ad valorem taxes), each as set forth on the Audited
2005 Balance Sheet (taking into account any reclassifications of the amounts
included in such line items since the date of the last Audited Financial
Statements).
     “Administrative Services Agreement” means that certain Administrative
Services Agreement between Dynegy Power Management Services, L.P. and WCP, as
amended.
     “Affiliate” means with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified. For
purposes of this definition, “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
equity interest, by contract or otherwise. Notwithstanding anything in the
Agreement to the contrary, WCP Holdings, WCP and the Project Companies shall not
be deemed Affiliates of Seller or Dynegy for purposes of this Agreement.
     “Agreement” shall have the meaning set forth in the introductory paragraph
to this agreement.
     “Ancillary Agreement” means the Assignment of Membership Interest,
Assumption of Membership Interest, Transition Services Agreement, Agency
Services Agreement, Termination Agreement, Mutual Release and Waiver Agreement
and Litigation Agreement.
     “Audited Financial Statements” shall have the meaning set forth in Section
3.12.
     “Audited 2005 Balance Sheet” means the audited consolidated balance sheet
of WCP and the Project Companies as of December 31, 2005, included as part of
the audited consolidated financial statements of WCP and the Project Companies
as of December 31, 2005, together with the auditor’s report thereon of
PricewaterhouseCoopers.
     “Back-Up Cash Collateral” shall have the meaning set forth in the Agency
Services Agreement hereof.
     “Business Day” means any day except a Saturday, Sunday or U.S. Federal
Reserve Bank holiday.
     “Business Facility” means any property (whether real or personal) and all
appurtenant rights which WCP Holdings, WCP and/or any of the Project Companies
currently leases, operates, owns, or manages in any manner or which WCP
Holdings, WCP and/or any of the Project Companies or any of their Affiliates or
predecessors formerly leased, operated, owned or

A-1



--------------------------------------------------------------------------------



 



managed in any manner, including without limitation the power generation
facilities owned by the Project Companies.
     “Buyer” shall have the meaning set forth in the introductory paragraph to
this agreement.
     “Buyer Indemnified Parties” shall have the meaning set forth in
Section 8.1.
     “Cabrillo I” shall have the meaning set forth in the Recitals.
     “Cabrillo II” shall have the meaning set forth in the Recitals.
     “Closing” shall have the meaning set forth in Section 2.1.
     “Commercial Contract” means the contracts or agreements entered into (i) by
DPM, DMT or any Project Company pursuant to the Energy Management Agreements,
including but not limited to gas purchase, transmission and electricity sales,
or (ii) by DPMS under the Administrative Services Agreement, but only where any
such contract is specifically for the benefit of the Project Companies and not
for DPM’s or DMT’s own account or for the account of other Dynegy Affiliates,
but excluding contracts or agreements that have been or will be terminated on or
before the Closing or that are inactive such as master power sales agreements
and master gas sales agreement for which there are or will be no effective
transactions thereunder as of the date of Closing.
     “Contract” means any contract, lease, sublease, license, indenture,
instrument, agreement, guarantee, commitment or other legally binding
arrangement, other than any Commercial Contract.
     “Counterparty Releases” has the meaning set forth in Section 5.5(b) hereof.
     “Current Balance Sheet” shall have the meaning set forth in Section 3.12.
     “Deductible” shall have the meaning set forth in Section 8.6(h).
     “De Minimis Amount” shall have the meaning set forth in Section 8.6(g).
     “DMT” means Dynegy Marketing and Trade, a Colorado general partnership.
     “DPM” means Dynegy Power Marketing, Inc., a Texas corporation.
     “DPMS” means Dynegy Power Management Services, L.P., a Delaware limited
partnership.
     “Dynegy” shall have the meaning set forth in the introductory paragraph to
this agreement.
     “Dynegy Party” means Dynegy, DPM, DMT or any other Dynegy Affiliate,
excluding, however, WCP Holdings and its subsidiaries.
     “Effective Date” shall have the meaning set forth in the introductory
paragraph.

A-2



--------------------------------------------------------------------------------



 



     “El Segundo” shall have the meaning set forth in the Recitals.
     “El Segundo II” shall have the meaning set forth in the Recitals.
     “Encumbrances” means liens, claims, charges, limitations, encumbrances,
agreements and restrictions of any kind or nature.
     “Energy Management Agreements” means those certain Energy Management
Agreements dated March 31, 1998 and May 20, 1999 (as applicable) between DPM,
DMT and each of the Project Companies, as amended.
     “Environmental Laws” means any and all treaties, statutes, laws, rules,
regulations, ordinances, common law, orders, consent agreements, orders on
consent, or guidance documents now or hereafter in effect of any applicable
international, federal, state or local executive, legislative, judicial,
regulatory, or administrative agency, board, tribunal, or authority or any
associated judicial or administrative decision that relate in any manner to
health, the environment, pollution, the emission, discharge, release, treatment,
storage, disposal, management, or response to Materials of Environmental
Concern, a community’s right to know, or worker protection.
     “Exempt Wholesale Generator” shall have the meaning set forth in section
32(a) of the Public Utility Holding Company Act of 1935, as amended.
     “FERC” means the Federal Energy Regulatory Commission.
     “Final Allocation” shall have the meaning set forth in Section 2.6(a).
     “Financial Statements” shall have the meaning set forth in Section 3.12.
     “First Outside Date” shall have the meaning set forth in Section 7.1(b).
     “Governmental Authority” means any foreign, federal, state or local
government, court, arbitrator, agency or commission or other governmental or
regulatory body or authority.
     “Indemnified Party” shall have the meaning set forth in Section 8.6(c).
     “Indemnitor” shall have the meaning set forth in Section 8.6(d).
     “Knowledge” means (i) as to the Dynegy Parties, the actual knowledge of
such fact or other matter (without investigation) of Ben Trammell, Brian
Tauplen, Lynn Lednicky, Kent Williams, Joe Paul, Alan Comnes, Brian Despard,
Layne Albert and Ware Schiefer, and (ii) as to the NRG Parties, the actual
knowledge of such fact or other matter (without investigation) of David Lloyd,
Keith Richards, Ershel Redd, Jr. and Christine Jacobs.
     “Law” or “Laws” means any federal, state or local (including common law),
statute, code, ordinance, rule or regulation.
     “Licenses” shall have the meaning set forth in Section 3.9.

A-3



--------------------------------------------------------------------------------



 



     “Litigation Agreement” shall have the meaning set forth in Section 2.4(j).
     “Long Beach” shall have the meaning set forth in the Recitals
     “Losses” shall have the meaning set forth in Section 8.1.
     “Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations of WCP and the Project
Companies, taken as a whole, except for any such effect resulting from or
arising out of (a) changes in economic conditions generally or the industry in
which WCP and the Project Companies operate, (b) changes in international,
national, regional, state or local wholesale or retail markets for electric
power or fuel or related products including those due to actions by competitors,
(c) changes in general regulatory or political conditions (other than items
addressed in clauses (d) and (h)), (d) changes of laws governing national,
regional, state or local electric transmission or distribution systems,
(e) strikes, work stoppages or other labor disturbances, (f) increases in costs
of commodities or supplies, including fuel, (g) effects of weather or
meteorological events, (h) any change of laws (other than changes of laws
governing electric transmission or distribution systems), and (i) any actions to
be taken pursuant to or in accordance with this Agreement.
     “Materials of Environmental Concern” means: (i) substances, materials, or
wastes that are or become classified or regulated under any applicable
Environmental Law; (ii) those substances, materials, or wastes included within
statutory and/or regulatory definitions or listings of “hazardous substance,”
“special waste” “hazardous waste,” “extremely hazardous substance,” “solid
waste” “medical waste,” “regulated substance,” “hazardous materials,” “toxic
substances,” or “air contaminant” under any Environmental Law; and/or (iii) any
substance, material, or waste which is or contains: (A) petroleum, oil or any
fraction thereof, (B) explosives, or (C) radioactive materials (including
naturally occurring radioactive materials).
     “Membership Interest” shall have the meaning set forth in the Recitals.
     “NRG” shall have the meaning set forth in the introductory paragraph to
this Agreement.
     “NRG Parties” means NRG, Seller, WCP Holdings, WCP, each Project Company
and any other NRG Affiliate.
     “Originally Signed” or “Original Signature” shall have the meaning set
forth in Section 9.12(b).
     “Party” or “Parties” shall have the meaning set forth in the introductory
paragraph to this agreement.
     “Permit” means any permit, franchise, consent, approval, license,
certificate, privilege or similar authorization.
     “Person” means any natural person, firm, partnership, association,
corporation, company, trust, business trust, or other entity or Governmental
Authority.

A-4



--------------------------------------------------------------------------------



 



     “Project Company” and “Project Companies” shall have the respective
meanings set forth in the Recitals. Each Project Company is a subsidiary of WCP
and WCP Holdings.
     “Projects” shall have the meaning set forth in the Recitals.
     “Purchase Price” shall have the meaning set forth in Section 2.2.
     “Purchase Price Adjustment” shall have the meaning set forth in
Section 2.3.
     “RRP Purchase Agreement” means that certain Purchase Agreement dated of
even date herewith by and among by and among Termo Santander Holding, L.L.C., a
Delaware limited liability company (“Termo”), Dynegy, NRG and Rocky Road LLC, a
Delaware limited liability company (“NRG Rocky Road”), regarding the acquisition
by Termo of all of NRG Rocky Road’s member interest in Rocky Road Power, LLC and
Termo Santander (Alpha) Holding, L.L.C.
     “Second Outside Date” shall have the meaning set forth in Section 7.1(b).
     “Seller” shall have the meaning set forth in the introductory paragraph to
this agreement.
     “Seller Indemnified Parties” shall have the meaning set forth in
Section 8.2.
     “Specified Litigation Matters” means those actions, cases and proceedings
described or referenced in the Litigation Agreement, together with any actions,
cases and proceedings now or hereafter arising from or with respect to the same
or substantially similar events, facts or circumstances which are the subject of
those matters described or referenced in the Litigation Agreement.
     “Specified Obligations” has the meaning set forth in Section 5.5(a).
     “Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,
imposts and charges of any kind imposed by a Governmental Authority (including,
without limitation, federal, state, local, and foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated or other Tax), whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether or not disputed and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
     “Tax Returns” means any report, return, including any pro forma state tax
returns prepared consistently with past practices of Seller or WCP Holdings and
its subsidiaries, election, document, estimated tax filing, declaration, or
other filing provided to any Governmental Authority including any amendments
thereto.

A-5



--------------------------------------------------------------------------------



 



     “Texas Genco Agreement” means that certain agreement entered into on
September 30, 2005, between NRG Energy, Inc., Texas Genco LLC and sellers of
membership interests in Texas Genco LLC to purchase Texas Genco LLC.
     “Third Party Claims” shall have the meaning set forth in Section 8.7(a)(i).
     “Unaudited Financial Statements” shall have the meaning set forth in
Section 3.12.
     “WCP” shall have the meaning set forth in the Recitals. WCP is a subsidiary
of WCP Holdings.
     “WCP Holdings” shall have the meaning set forth in the Recitals.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST
     THIS ASSIGNMENT OF MEMBERSHIP INTEREST (“Assignment”) effective as of
_________, 2006 (“Effective Date”), is between DPC II Inc., a Delaware
corporation (“Assignor”), and NRG West Coast LLC, a Delaware limited liability
company (“Assignee”).
W I T N E S S E T H:
     WHEREAS, the Assignor and Assignee each own 50% of the issued and
outstanding Membership Interest of WCP (Generation) Holdings LLC, a Delaware
limited liability company (“WCP Holdings”);
     WHEREAS, pursuant to that certain Purchase Agreement dated as of December
___, 2005 (the “Purchase Agreement”), by and among NRG Energy, Inc., a Delaware
corporation, Assignee, Assignor, and Dynegy Inc., an Illinois corporation, the
Assignor has agreed to sell, transfer and assign, and the Buyer has agreed to
purchase, all of Assignor’s membership interest in WCP Holdings (such membership
interest shall be referred to herein as the “Membership Interest”); and
     WHEREAS, in order to effectuate the sale, transfer and assignment of the
Membership Interest to the Assignee, the Assignor is executing and delivering
this Assignment.
     NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby acts
and agrees as follows:
     1. Conveyance of Interest. Assignor hereby CONVEYS, TRANSFERS, ASSIGNS AND
DELIVERS unto Assignee and its successors and assigns all of Assignor’s right,
title and interest in and to the Membership Interest, free and clear of all
Encumbrances (as defined in the Purchase Agreement), upon and subject to the
terms, conditions and provisions of the Purchase Agreement.
     2. Further Documents. Assignor covenants and agrees with Assignee that
Assignor, its successors and assigns shall execute, acknowledge and deliver such
other instruments of conveyance and transfer and take such other action as may
reasonably be required to more effectively convey, transfer, assign and deliver
to and vest in Assignee, or its successors and assigns, and to put Assignee, or
its successors and assigns, in possession of the Membership Interest conveyed,
transferred, assigned and delivered hereunder.
     3. Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one agreement.

 



--------------------------------------------------------------------------------



 



     4. Governing Law. The validity of this Assignment shall be governed by,
construed and enforced in accordance with the laws of the State of New York
without regard to its conflict of laws principles.
     5.  Successors and Assigns. This Assignment shall bind the Assignor and its
successors and assigns and inure to the benefit of the Assignee and its
successors and assigns.
     6. Purchase Agreement. This Assignment is subject and subordinate to all of
the terms and provisions of the Purchase Agreement, and in the event of any
conflict between any term or provision hereof and any term or provision of the
Purchase Agreement, the latter shall control.
     EXECUTED effective as of the date first above written.

                      “ASSIGNOR”    
 
                    DPC II INC., a Delaware corporation    
 
               
 
  By:                               Printed Name:    
 
               
 
  Title:                          
 
                    “ASSIGNEE”    
 
                    NRG WEST COAST LLC, a Delaware limited liability
company    
 
               
 
  By:                               Printed Name:    
 
               
 
  Title:                          

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TRANSITION SERVICES AGREEMENT
     This Transition Services Agreement (this “Agreement”), is executed and
delivered as of the Effective Date (defined below) by and between NRG Energy,
Inc., a Delaware corporation (“NRG”), NRG West Coast LLC, a Delaware limited
liability company (“NRG West Coast”), El Segundo Power, LLC, a Delaware limited
liability company (“El Segundo”), Cabrillo Power I LLC, a Delaware limited
liability company (“Cabrillo I”), Cabrillo Power II LLC, a Delaware limited
liability company (“Cabrillo II”), Dynegy Inc., an Illinois corporation
(“Dynegy”), Dynegy Power Marketing, Inc., a Texas corporation (“DPM”) and Dynegy
Marketing and Trade, a Colorado general partnership (“DMT”). El Segundo,
Cabrillo I and Cabrillo II are each referred to herein individually as a
“Project Company” and collectively as the “Project Companies”. DPM and DMT are
each referred to herein as a “Provider”. NRG, NRG West Coast, each Project
Company and each Provider are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.
RECITALS
     WHEREAS, pursuant to that certain Purchase Agreement dated December ___,
2005, by and between NRG West Coast, NRG and DPC II Inc., a Delaware corporation
(“DPC II”) and Dynegy (the “Purchase Agreement”), NRG West Coast LLC agreed to
purchase all of DPC II’s membership interests in WCP (Generation) Holdings LLC,
a Delaware limited liability company (“WCP Holdings”);
     WHEREAS, WCP Holdings is the owner of 100% of the membership interests in
West Coast Power LLC, a Delaware limited liability company (“WCP”) and WCP is
the owner of 100% of the membership interests in the Project Companies;
     WHEREAS, each Project Company owns a power generation facility located in
the state of California (each a “Project” and collectively the “Projects”);
     WHEREAS, in connection with the closing under the Purchase Agreement, the
parties thereto agreed to terminate, or cause to be terminated, the Energy
Management Agreements dated March 31, 1998 and May 20, 1999 (as applicable) by
and between DPM, DMT and each Project Company, as amended (the “Energy
Management Agreements”), pursuant to which DPM, DMT and DPMS provided fuel
management, power marketing and administrative services for the benefit of the
Projects and Project Companies;
     WHEREAS, commencing upon the date of Closing under the Purchase Agreement,
Provider has agreed to provide Transition Services (defined below) to WCP and
the Project Companies in connection with the assumption by NRG, NRG West Coast
and the Project Companies of responsibility for fuel management, power marketing
and administration of the Project Companies; and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the respective representations,
warranties, and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
     The following terms shall have the meanings ascribed to them in this
Article I. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.
     “Business Day(s)” means any day except a Saturday, Sunday or U.S. Federal
Reserve Bank holiday.
     “Effective Date” means the date of Closing under the Purchase Agreement.
     “Interest Rate” means the lesser of (a) the prime interest rate as
announced or published in The Wall Street Journal, or its successor, from time
to time, or, in the event The Wall Street Journal does not announce or publish a
prime interest rate, the prime interest rate announced or published from time to
time by such national publication as may be selected by Providers or (b) the
maximum nonusurious rate or interest permitted by applicable law.
     “Representatives” means, as to any Person, its officers, directors,
employees, members, stockholders, partners, members, counsel, accountants,
financial advisers and consultants.
     “Service(s)” means the Transition Services and any Additional Transition
Services provided hereunder.
ARTICLE II
TERM
     Section 2.1 Term. This Agreement shall be effective as of the Effective
Date and shall continue in effect until the last day of the calendar month in
which the ninetieth (90th) day after the Effective Date falls, unless mutually
extended or terminated earlier in accordance with Section 3.4 or Article IV
hereof (the “Term”).
ARTICLE III
TRANSITION SERVICES
     Section 3.1 Transition Services. Subject to the terms and conditions of
this Agreement, the Providers shall provide or cause to be provided to Project
Company the fuel management and power marketing and other transition services
described on Exhibit A attached hereto (the “Transition Services”), it being
understood that DMT shall provide all fuel related services and DPM shall
provide all power related services. NRG, NRG West Coast and the Project
Companies agree that the Providers are providing Services hereunder only as an
accommodation to NRG, NRG West Coast and the Project Companies in connection
with the Closing under the Purchase Agreement and with the understanding that
the Transition Services

2



--------------------------------------------------------------------------------



 



are provided only in an effort to facilitate a smooth transition of the
performance of all fuel management, power marketing and administration
responsibilities by NRG, NRG West Coast and the Project Companies or their
designees. In that regard, to the extent not completed on or before the
Effective Date, as soon as practicable after the Effective Date and in no event
later than the thirtieth (30th) day prior to the last day of the Term, the
Parties will take all actions necessary to terminate the designation of DPM as
scheduling coordinator for the Projects with the California Independent System
Operator (the “ISO”) and, if applicable, any designation of DMT as the Project
Companies’ agent for fuel nominations. The necessary actions include the
following: (i) the Project Companies submitting to the ISO a designation of a
new scheduling coordinator for the applicable Projects to replace DPM as
scheduling coordinator as of a mutually agreed date which shall in no event be
later than the last day of the Term; (ii) NRG or NRG West Coast submitting or
causing the Project Companies or their designee to submit, as appropriate, a
letter to the ISO accepting the designation as of such date; and (iii) DPM
submitting a letter to the ISO resigning as scheduling coordinator for the
Projects as of such date. NRG, NRG West Coast and the Project Companies bear
sole responsibility for locating, selecting, and reaching agreement about terms
with the replacing scheduling coordinator.
     Section 3.2 Commercial Decisions and Responsibilities. Notwithstanding
anything to the contrary set forth in the description of the Transition Services
attached hereto as Exhibit A, Providers will provide the Services at the
commercial direction of NRG (or NRG West Coast) and NRG (or NRG West Coast)
shall be responsible for making all commercial and operating decisions related
to the Services and Projects including, but not limited to, fuel scheduling and
procurement and power sales and dispatch by the Projects. NRG (or NRG West
Coast) will provide Providers with a weekly operating schedule that reflects
expected operating conditions and requirements. In providing the Services, the
Providers shall not be required to advance funds or provide credit support on
behalf of NRG, NRG West Coast or any Project Company. The Providers shall not be
responsible or liable for any power or fuel purchase and sale transactions or
for any penalty, cost, charge, cash-out costs, imbalance charges or other fees
or charges assessed under any fuel transportation agreement, fuel or power
interconnection agreements or fuel or power related tariffs including those of
any fuel transporter and of the ISO. Notwithstanding anything to the contrary
set forth herein, no Party will be required to take any action that would impair
the authority of any Party to sell power at market based rates as may be
afforded to such Party by the Federal Energy Regulatory Commission and
Section 205 of the Federal Power Act.
     Section 3.3 Additional Transition Services. Project Company may from time
to time during the Term request services from either Provider in addition to the
Transition Services (the “Additional Transition Services”), whereupon the
applicable Provider (i.e., DPM for power related services and DMT for fuel
related services) shall notify Project Company whether such Provider is willing
to provide such Additional Transition Services, the terms on which such Provider
is willing to provide such Additional Transition Services and the additional
consideration that would be payable to such Provider for providing such
Additional Transition Services.
     Section 3.4 Termination of a Service. NRG shall have the option to
terminate the Services in full with respect to any Project Company. NRG may
exercise such option by delivering written notice thereof to Provider not less
than fifteen (15) days prior to the end of any

3



--------------------------------------------------------------------------------



 



calendar month. With respect to each Project Company identified in such a notice
the Services shall terminate as of the last Business Day of such calendar month.
The Providers shall be released of any obligation and requirement to provide any
such terminated Service as of such termination date and NRG, NRG West Coast and
the Project Companies shall be released of any obligation to compensate the
Providers for such terminated Service for any period after such termination
date.
     Section 3.5 Knowledge Sharing. While providing the Services hereunder the
Providers shall cause their then current personnel who have been materially
involved in providing fuel management and power marketing for the Projects to be
reasonably available to NRG personnel and to communicate with NRG personnel
regarding their past fuel management and power marketing experiences.
Notwithstanding the foregoing, neither Provider nor any of its Representatives
or personnel shall be obligated to disclose information that is proprietary to
Provider or its Affiliates or the disclosure of which would violate any
applicable law or order or any non-disclosure or confidentiality agreement to
which either Provider or any of its Affiliates is a party.
     Section 3.6 Standard of Performance. The Providers agree to provide the
Transition Services in accordance with the standards of performance, care and
level of detail they have historically provided pursuant to the Energy
Management Agreements and to promptly correct any errors or omissions in their
performance of the Services of which they are notified in writing by NRG or NRG
West Coast. NRG, NRG West Coast and each Project Company acknowledge that the
Providers are not in the business of providing services similar to the Services
to third parties and that the Providers are providing the Services only as an
accommodation to NRG, NRG West Coast and the Project Companies to assist NRG,
NRG West Coast and the Project Companies in their assumption as of the Effective
Date of responsibility for the management of fuel and marketing of power from
the Projects and the administration of the Project Companies. ACCORDINGLY, THE
PROVIDERS MAKE NO WARRANTIES OR REPRESENTATIONS RELATING TO THE SERVICES OR THE
RESULTS OF THE SERVICES PROVIDED HEREUNDER AND HEREBY DISCLAIM (ON THEIR OWN
BEHALF AND ON BEHALF OF THEIR REPRESENTATIVES) ALL REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THEIR
PERFORMANCE UNDER THIS AGREEMENT, INCLUDING ANY WARRANTY OF ADEQUACY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SHALL HAVE NO LIABILITY
WHATSOEVER TO PROJECT COMPANY WITH RESPECT TO THE SERVICES, EXCEPT ONLY TO THE
EXTENT ANY SUCH LIABILITY ARISES DIRECTLY FROM THE PROVIDERS’ GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
     Section 3.7 Preservation of Books and Records. The Parties agree that each
of them shall preserve and keep the records associated with the term of this
Agreement held by them relating to WCP Holdings, WCP, the Project Companies or
the Projects for the longer of (i) four years following the Closing Date and
(ii) such longer period as required under applicable Law, and shall make such
records and personnel available to the other as may be reasonably required by
such Party in connection with, among other things, any insurance claims by,
Legal Proceedings against or governmental investigations of a Party or in order
to enable a Party to comply with or perform their respective obligations under
this Agreement and each other

4



--------------------------------------------------------------------------------



 



agreement, document or instrument contemplated hereby or thereby. In the event a
Party wishes to destroy such records within four years after the Closing Date,
such Party shall first give 90 days’ prior written notice to the other, and such
other Party shall have the right at its option and expense, upon prior written
notice given to such Party within that 90-day period, to take possession of the
records.
ARTICLE IV
DEFAULT AND TERMINATION
     Section 4.1 Event of Default. Should any of the following events or
conditions occur, the same shall constitute an event of default under this
Agreement (herein called an “Event of Default”):
          (A) NRG, NRG West Coast, any Project Company or either Provider
breaches any of its material obligations under this Agreement.
          (B) If any representation or warranty of NRG, NRG West Coast any
Project Company or either Provider set forth in Article VI hereof shall prove
untrue in any material respect.
     Section 4.2 Termination Upon Breach. If a Party commits an Event of
Default, the other Party (hereinafter the “Non-Defaulting Party”) may give such
Party in default (the “Defaulting Party”) a written notice describing such
default in reasonable detail and demanding that the Defaulting Party cure such
default. If the Defaulting Party does not cure its default within ten (10) days
after its receipt of such notice, or if the default is such that it cannot be
cured within such period of time and the Defaulting Party does not promptly
commence action within such ten (10) day period which is calculated to cure such
default within twenty (20) days and thereafter diligently pursue such action to
completion, the Non-Defaulting Party shall have the right, in addition to
remedies it has at law or in equity (but subject to the limitations set forth in
this Agreement), to terminate this Agreement by written notice to the Defaulting
Party, without prejudice to any remedies at law or in equity (but subject to the
limitations set forth in this Agreement) which are available to the
Non-Defaulting Party by reason of the Defaulting Party’s default.
Notwithstanding anything stated herein, a good faith dispute with respect to the
payment of any amount claimed under Article V to be due hereunder, for so long
as such dispute remains unresolved and contested in good faith, shall not be
considered an Event of Default.
     Section 4.3 Survival of Obligations. Expiration or termination of this
Agreement for any reason shall not relieve the Providers or NRG, NRG West Coast
or the Project Companies of any obligations accrued or accruing prior to such
expiration or termination. Without limiting the generality of the foregoing, the
Providers, NRG, NRG West Coast and the Project Companies shall continue to be
bound by Sections 3.6, Article VII, Sections 8.1 and 8.3, and Article IX with
such provisions surviving the expiration or termination of this Agreement.
ARTICLE V
FEES
     Section 5.1 Compensation. In consideration of the Services provided by the
Providers hereunder NRG shall pay (or cause the Project Companies to pay) to the
Providers (or their

5



--------------------------------------------------------------------------------



 



designee) (i) upon the last Business Day of each calendar month during the Term
each applicable services fee amount for the Transition Services as set forth in
Part III of Exhibit A, and (ii) if applicable, any amounts due for Additional
Transition Services as and when mutually agreed pursuant to Section 3.3 above.
If NRG or NRG West Coast fail to pay (or cause the Project Companies to pay) any
amount due in full as and when due, interest shall accrue on such unpaid amount
at the Interest Rate from the date that payment was due until the date the
payment is received. If, during the Term, any state, provincial, local or
federal authority shall impose a tax on the Services rendered by the Providers
hereunder, NRG or NRG West Coast agrees to pay (or cause the Project Companies
to pay) or, if requested by the Providers, remit to the Providers so that the
Providers may pay, the amount of such tax imposed on the Services rendered by
the Providers under this Agreement; provided that neither NRG or NRG West Coast
nor any Project Company shall be obligated to pay or remit to the Providers any
income taxes applicable to the Providers.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.1 By NRG, NRG West Coast and each Project Company. NRG, NRG West
Coast and each Project Company represents and warrants to, and covenants with,
and for the benefit of the Providers that: (i) each Project Company is a duly
formed and organized limited liability company, NRG is a duly formed and
organized corporation, under the laws of the state of Delaware and NRG West
Coast is a duly formed and organized limited liability company, under the laws
of the state of Delaware, (ii) it has secured all corporate consents and
approvals necessary to execute and enter this Agreement and has the power and
authority to enter this Agreement, (iii) the execution, delivery and performance
of this Agreement has been duly authorized and constitutes a valid and binding
agreement of NRG, NRG West Coast and each Project Company enforceable against
NRG, NRG West Coast and each Project Company in accordance with its terms,
subject to (x) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application from time to time in effect that
affect creditors’ rights generally, (y) general principles of equity and (z) the
power of a court to deny enforcement of remedies generally based upon public
policy, and (iv) no approval, authorization or consent of any Governmental
Authority is required to be obtained or made by it in order for it to enter into
and perform its obligations under this Agreement.
     Section 6.2 By Providers. Each Provider represents and warrants to, and
covenants with, and for the benefit of NRG, NRG West Coast and the Project
Companies that: (i) DPM is a duly formed corporation organized under the state
of Texas and DMT is a general partnership organized under the state of Colorado,
(ii) it has secured all corporate and partnership consents and approvals
necessary to execute and enter this Agreement and has all necessary power and
authority to enter this Agreement, (iii) the execution, delivery and performance
of this Agreement has been duly authorized and constitutes a valid and binding
agreement of the Providers enforceable against the Providers in accordance with
its terms, subject to (x) applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application from time to time in
effect that affect creditors’ rights generally, (y) general principles of
equity, and (z) the power of a court to deny enforcement of remedies generally
based upon public policy, (iv) no approval, authorization or consent of any
Governmental Authority is required to be obtained or made by it in order for it
to enter into and perform its obligations under this

6



--------------------------------------------------------------------------------



 



Agreement, and (v) it will maintain during Term all approvals, authorizations or
consents from any Governmental Authority that are needed to provide the Services
hereunder.
ARTICLE VII
DAMAGES AND INDEMNIFICATION
     Section 7.1 Indemnification by NRG, NRG West Coast and the Project
Companies. NRG, NRG West Coast and the Project Companies agree, jointly and
severally, to indemnify, defend and hold harmless the Providers and the
Provider’s Affiliates and their respective Representatives (collectively, the
“Provider Indemnified Parties”) from and against any and all damages,
liabilities, penalties, fines, losses, costs and expenses (including, without
limitation, reasonable legal fees), actions, suits, demands, assessments or
judgments with respect to any claim by a third party arising out of or relating
to Provider’s provision of the Services pursuant to this Agreement; provided,
however, that neither NRG, NRG West Coast nor the Project Companies shall be
required to indemnify any Provider Indemnified Party for any such claims
resulting directly from the gross negligence or willful misconduct of such
Provider Indemnified Party.
     Section 7.2 Indemnification by Provider. Dynegy, DPM and DMT agree, jointly
and severally, to indemnify, defend and hold harmless NRG, NRG West Coast and
each Project Company and their respective Representatives (collectively, the
“NRG Indemnified Parties”) from and against any and all damages, liabilities,
penalties, fines, losses, costs and expenses (including, without limitation,
reasonable legal fees), actions, suits, demands, assessments or judgments with
respect to any claim by a third party to the extent arising out of the gross
negligence or willful misconduct of Provider and relating to Provider’s
provision of the Services pursuant to this Agreement.
     Section 7.3 Limitations.
     (a) No indemnifying Party shall have any obligation to indemnify a Party
for special, punitive, indirect or consequential damages, lost profits or
similar items, except with respect to matters involving actions, claims or other
proceedings brought or asserted by third parties and then only to the extent
that an indemnified party (“Indemnified Party”) is required to pay any such
damages, lost profits or similar items to such third parties. Nothing in this
Agreement is intended to require the payment by the indemnifying Party of
duplicative, in whole or in part, indemnity payments to an Indemnified Party.
     (b) Any amount for which indemnification is provided by an indemnifying
Party (“Indemnitor”) under Section 7.1 or Section 7.2 (a “Loss”) shall be net of
(1) any amounts recovered by the Indemnified Party with respect to such Loss
pursuant to any indemnification by or indemnification agreement with any third
party in excess of any associated cost to the Indemnified Party in obtaining
such indemnification; (2) any insurance proceeds or other reimbursement received
as an offset against such Loss (and no right of subrogation shall accrue
hereunder to any insurer or third-party indemnitor); and (3) an amount equal to
the net cash tax benefit actually received attributable to such Loss. If the
amount to be netted is determined after payment by the Indemnitor of any amount,
the Indemnified Party shall repay to the Indemnitor,

7



--------------------------------------------------------------------------------



 



promptly after such determination, any amount that the Indemnitor would not have
had to pay pursuant to this Section 7.5 had such determination been made at the
time of payment.
     Section 7.4 Indemnification Procedures.
     (a) Each Party shall, with reasonable promptness after obtaining knowledge
thereof, provide the other Party or Parties against whom a claim for
indemnification is to be made under Section 7.1 or Section 7.2, as applicable
with written notice of all third party actions, suits, proceedings, claims,
demands or assessments that may be subject to the indemnification provisions of
Section 7.1 or Section 7.2, as applicable (collectively, “Third Party Claims”),
which notice shall include a statement of the basis of the claim for
indemnification, including a summary of the facts or circumstances that form the
basis for the claim, a good faith estimate of the amounts or relief claimed by
the third party and copies of any pleadings or demands from the third party.
Notwithstanding the foregoing, the failure to provide such notice reasonably
promptly shall not release the Indemnitor from any of its obligations under
Section 7.1 or Section 7.2, as applicable, except to the extent that the
Indemnitor is materially prejudiced by such failure, and shall not relieve the
Indemnitor from any other obligation or liability that it may have to the
Indemnified Party otherwise than under Section 7.1 or Section 7.2, as
applicable.
     (b) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to Section 7.1 or
Section 7.2, as applicable, and, if so, whether the Indemnitor elects to
undertake, conduct and control, through counsel of its choosing (subject to the
consent of the Indemnified Party, such consent not to be withheld unreasonably)
and at its sole risk and expense, the settlement or defense of the Third Party
Claim; provided, however, that if legal counsel to the Indemnified Party
determines, in writing provided to Indemnitor, that there exists or is
reasonably likely to exist a conflict of interest which makes it inappropriate
for the same counsel to represent both the Indemnified Party and the Indemnitor,
then the Indemnified Party shall be entitled to retain its own counsel (such
counsel subject to the reasonable approval of the Indemnitor), with the
reasonable costs and expenses of such counsel to be paid by the Indemnitor.
     (c) If within 30 days after its receipt of the claim notice the Indemnitor
notifies the Indemnified Party that it elects to undertake the settlement or
defense of the Third Party Claim, the Indemnified Party shall cooperate
reasonably with the Indemnitor in connection therewith including, without
limitation, by making available to the Indemnitor all relevant information and
the testimony of employees material to the defense of the Third Party Claim. The
Indemnitor shall reimburse the Indemnified Party for reasonable out-of-pocket
costs incurred in connection with such cooperation. The Indemnified Party shall
be entitled to approve any proposed settlement that would impose any obligation
or duty on the Indemnified Party or include a finding or admission of any
violation of applicable Law on the part of the Indemnified Party, which approval
shall not be unreasonably withheld. So long as the Indemnitor is diligently and
in good faith contesting the Third Party Claim (i) the Indemnified Party shall
be entitled to participate in all aspects of, but not conduct or control, the
settlement or defense of the Third Party Claim through counsel and advisors
chosen by the Indemnified Party, at its expense, and (ii) the Indemnified Party
shall not pay or settle the Third Party Claim. Notwithstanding the foregoing,
the Indemnified Party shall have the right to pay or settle any Third Party
Claim at

8



--------------------------------------------------------------------------------



 



any time without the consent of the Indemnitor, provided that the terms and
conditions of such settlement involve solely the payment of money damages and
the Indemnified Party waives any right to indemnification therefor by the
Indemnitor.
     (d) If the potential Indemnitor does not provide the notice described in
Section 7.4(b) within the 30 day period required thereby or if the potential
Indemnitor fails to either contest or undertake settlement negotiations in
connection with the Third Party Claim, the Indemnified Party shall thereafter
have the right to contest, settle or reach a compromise with respect to the
Third Party Claim at its exclusive discretion, at the risk and expense of the
Indemnitor, and the Indemnitor will thereby waive any claim, defense or argument
that the Indemnified Party’s settlement or defense of such Third Party Claim is
in any respect inadequate or unreasonable. Notwithstanding the foregoing, if the
potential Indemnitor fails to provide the notice described in Section 7.4(c)
within the 30-day period required thereby, the potential Indemnified Party shall
provide one fax notice of such Third Party Claim to the chief legal officer of
the potential Indemnitor. If the Potential Indemnitor still does not provide the
required notice within three days after receipt of such fax notice, the
potential Indemnitor shall not be deemed by such failure to have accepted
liability for the Third Party Claim except to the extent that the Indemnified
Party is materially prejudiced by the failure to provide notice within the
30-day period.
     Section 7.5 Expiration of Claim and Release. Except for claims for
indemnification under Sections 7.1 and 7.2 and claims for payment for Services
(collectively the “Excluded Claims”), all claims for damages pursuant to this
Agreement brought by any Party against any other Party, must be brought within
ninety (90) days, but not less than the shortest period permissible under
Applicable Law, after the expiration or termination of this Agreement (the
“Limitation Period”). Effective upon the expiration of the Limitation Period,
each Party on its own behalf, on behalf of its Representatives, (the “Releasing
Party”) releases, waives and forever discharges the other Party, (the “Released
Party”) and such Party’s Representatives, from any and all manners of actions,
causes of action, suits, debts, sums of money, accounts, reckonings, bonds,
bills, invoices, covenants, contracts, controversies, judgments, obligations,
agreements, promises, damages, costs, attorney’s fees, interest, warranties,
representations, claims and demands whatsoever, in law or in equity, which the
Releasing Party or anyone claiming by, through or under it ever had or may in
the future have against Released Party by reason of any matter, cause or thing
whatsoever relating to this Agreement, other than with respect to the Excluded
Claims. The Parties understand and acknowledge that the facts in respect of
which the release contained in this Section 7.5 is made may be other than or
different from the facts now believed by such party to be true. The Parties
accept and assume the risk that said facts, or any of them, may be different
from the facts now believed by such party to be true. The Parties acknowledge
and agree that this Agreement will remain in effect as fully, completely and
legally binding, notwithstanding the discovery or existence of any additional or
different facts.
     Section 7.6 Ca. Civ. Code Section 1542 Waiver. The Parties hereby
acknowledge that there is a risk that, subsequent to the execution of this
Agreement, they may discover, incur or suffer from claims which were unknown or
unanticipated at the time this Agreement was executed, including unknown or
unanticipated claims which arise from, are based upon or are related to the
issues and matters addressed herein which, if known on the date this Agreement
was executed, may have materially affected their decision to execute this
Agreement. Each Party acknowledges that they are assuming the risk of such
unanticipated claims and agree that this

9



--------------------------------------------------------------------------------



 



Agreement applies thereto. The Parties expressly waive the benefits of
Section 1542 of the California Civil Code, which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Effective upon effectiveness of the terms of this Agreement, the Parties waive
and relinquish all rights and benefits which they have or may have under
Section 1542 or the law of any other state or jurisdiction to the same or
similar effect.
ARTICLE VIII
RELATIONSHIP, FORCE MAJEURE AND CONFIDENTIALITY
     Section 8.1 Relationship of the Parties. The Parties agree that the
Providers are providing the Services to NRG, NRG West Coast and the Project
Companies as independent contractors. This Agreement is not intended to and
shall not be construed as creating a joint venture, partnership, agency or other
association.
     Section 8.2 Force Majeure. The Providers shall not be liable to NRG, NRG
West Coast or the Project Companies or be in default under this Agreement if any
failure or delay by the Providers in performing their obligations hereunder due
to any contingency beyond the Providers’ control including, without limitation,
acts of God, fires, floods, wars, acts of war, sabotage, terrorism, accidents,
labor disputes (whether or not such disputes are within the power of the Party
to settle), shortages, governmental laws, ordinances, rules or regulations
(whether valid or invalid), inability to obtain power, materials, equipment or
transportation, or the acts or omissions of NRG, NRG West Coast or any Project
Company or any Person under their direction or control and any other similar
contingency (a “Force Majeure Event”) Upon the occurrence of a Force Majeure
Event affecting a Provider, such Provider will be excused from any further
performance of any obligation so affected for so long as such circumstances
prevail and a reasonable period of time thereafter. If a Provider is affected by
a Force Majeure Event such Provider will give notice to NRG, NRG West Coast and
the Project Companies as promptly as practicable of: (i) the nature and probable
duration of the Force Majeure Event, and (ii) upon the termination of such Force
Majeure Event.
Section 8.3 Confidentiality.
          (A) Each Party agrees to hold in confidence, and to cause its
Representatives to hold in confidence, in the same manner that such Party keeps
its own confidential information of a similar nature, or with reasonable care,
whichever standard is higher, any Confidential Information. “Confidential
Information” means any proprietary or confidential information received by a
Party, its Representatives (collectively the “Receiving Party”), from the other
Party or any of its Representatives (collectively the “Disclosing Party”) in
connection with the Services or otherwise; provided, however, that “Confidential
Information” shall not include information that (i) is or generally becomes
available to the public other than as a result of a disclosure in breach of this
Agreement; (ii) was known by, or in the possession of, the Receiving

10



--------------------------------------------------------------------------------



 



Party prior to its disclosure by the Disclosing Party; (iii) was or later is
developed independently by the Receiving Party without use of Confidential
Information; or (iv) becomes available to the Receiving Party from a third party
not in breach of any confidentiality obligation of the third party. In the event
that the Receiving Party is requested or required (by oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information, the Receiving Party shall notify Disclosing Party promptly of the
request or requirement so that the Disclosing Party may seek an appropriate
protective order or waive compliance with the provisions of this Section 8.3(A).
If in the absence of a protective order or the receipt of a waiver hereunder,
Receiving Party is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, the
Receiving Party may disclose the Confidential Information to the tribunal;
provided, however, that Receiving Party will use its reasonable efforts to
obtain, at the request of Disclosing Party, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Disclosing Party designates.
          (B) At the end of the Term, all Confidential Information shall be
returned to the Disclosing Party or destroyed by the Receiving Party and the
Receiving Party shall provide written confirmation of such destruction to the
Disclosing Party; provided, however, that NRG, NRG West Coast and the Project
Companies shall be entitled to retain and use Confidential Information received
from Providers solely in connection with their ownership and operation of the
Projects and without disclosure to any third party competitors of Providers. The
Receiving Party shall be responsible for retrieving all Disclosed Confidential
Information from its Representatives other than those Representatives who have
entered into a confidentiality agreement directly with the Disclosing Party.
Notwithstanding the foregoing, the Receiving Party that is required to return
Disclosed Confidential Information under this Agreement shall be entitled to
retain one copy of such Disclosed Confidential Information to the extent that
such Party deems, in its reasonable discretion, necessary or advisable to comply
with applicable laws. The Receiving Party shall be deemed to have destroyed any
Disclosed Confidential Information that is provided by the Disclosing Party or
maintained by the Receiving Party in electronic form if such information is
deleted from local hard drives so long as no attempt is made to recover such
information from servers or back up sources.
          (C) In the event of any breach or threatened breach by the Receiving
Party of the terms of this Section 8.3, the Disclosing Party shall be entitled
to injunctive and other equitable relief, without the posting of a bond if
permitted by law, and the Receiving Party shall not plead in defense thereto
that there would be an adequate remedy at law. Any such relief shall be in
addition to, and not in lieu of, money damages or any other legal or equitable
remedy available to the Disclosing Party.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Entire Agreement; Assignment. This Agreement, including all
exhibits and attachments hereto, constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement and supersedes all other
prior agreements and understandings, both written and oral, between the Parties
concerning the subject matter of this Agreement, and

11



--------------------------------------------------------------------------------



 



(b) except as provided in Section 9.4, this Agreement shall not be assigned, by
operation of law or otherwise, by a Party, without the prior written consent of
the other Party, which consent shall not be unreasonably conditioned, withheld
or delayed. Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and assigns.
     Section 9.2 Governing Law; Venue; and Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW PROVISION THAT WOULD
RESULT IN THE IMPOSITION OF ANOTHER STATE’S LAW. The Parties hereby irrevocably
and unconditionally consent to submit to the nonexclusive jurisdiction of the
courts of the state of New York and of the United States of America located in
New York, New York, for any litigation arising out of or relating to this
agreement and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in such courts and agrees not to
plead or claim in any such court that such litigation brought therein has been
brought in an inconvenient forum.
     Section 9.3 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (1) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (2) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER; (3) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (4) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.3.
     Section 9.4 Performance by Third Parties. NRG, NRG West Coast and the
Project Companies understand that during the Term of this Agreement, the
Providers may decide to have all or a portion of any particular Service
performed in whole of in part, by one of their Affiliates.
     Section 9.5 Notices. Notices and other communications given or made
pursuant to this Agreement shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by United States mail,
or telecopy to the appropriate address or number as follows:

12



--------------------------------------------------------------------------------



 



     If to a Provider, addressed as follows, as applicable:
Dynegy Power Marketing, Inc.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: Brian Tamplen, Vice President
Fax: (713) 507-6504
Dynegy Marketing and Trade
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: Brian Tamplen, Vice President
Fax: (713) 507-6504
     with a copy to, which shall not constitute notice:
Dynegy Power Marketing, Inc.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: General Counsel
Fax: (713) 767-8508
     If to NRG, NRG West Coast or any Project Company, addressed as follows:
NRG Energy, Inc.
211 Carnegie Center
Princeton, NJ 08540
Attn: General Counsel
Fax: (609) 524-4589
     with a copy, which shall not constitute notice, to:
NRG Energy, Inc.
4600 Carlsbad Boulevard
Attn: David Lloyd, Senior Attorney
Fax: (760) 268-4017
     Section 9.6 Headings. The descriptive headings used in this Agreement are
inserted for convenience of reference only and shall in no way be construed to
define, limit, describe, explain, modify, amplify, or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Agreement nor in any way affect this Agreement.
     Section 9.7 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Providers and their successors and permitted assigns, with
respect to the obligations of NRG, NRG West Coast and the Project Companies
under this Agreement, and for the benefit of NRG, NRG West Coast and the Project
Companies, and their successors and permitted assigns, with respect to the
obligations of the Providers under this Agreement, and this Agreement shall not
be

13



--------------------------------------------------------------------------------



 



deemed to confer upon or give to any other third-party any remedy, claim of
liability or reimbursement, cause of action or other right.
     Section 9.8 Counterparts and Construction. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but any of which
together shall constitute one and the same instrument. In construing this
Agreement, the word “including” and its derivatives means “including, but not
limited to” and corresponding derivative expressions.
     Section 9.9 No Amendment. This Agreement may be amended, modified or
supplemented at any time by the Parties to this Agreement, under an instrument
in writing signed by each Party. If the provisions of this Agreement and the
provisions of request for services to be performed hereunder conflict, the
provisions of this Agreement shall prevail.
     Section 9.10 No Waiver. Except as otherwise expressly provided in this
Agreement, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by any Party, and no course of dealing
between the Parties, shall constitute a waiver of any such right, power or
remedy. No waiver by a Party of any default, misrepresentation, or breach of
warranty or covenant under this Agreement, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. No waiver
shall be valid unless in writing and signed by the Party against whom such
waiver is sought to be enforced.
     Section 9.11 Severability, Invalid Provisions. If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future Applicable Law, and if the rights or obligations of any Party under this
Agreement will not be materially and adversely affected thereby, such provision
will be fully severable, this Agreement will be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
     Section 9.12 Services Coordination. NRG, NRG West Coast and the Project
Companies designate Lloyd Will as NRG’s, NRG West Coast’s and the Project
Companies’ representative (the “NRG Representative”) for purposes of
coordination of Services under this Agreement. Each Provider designates Brian
Tamplen as Provider’s representative for purposes of coordination of Services
under this Agreement. A Party may change its designee for purposes of this
Section 9.12 by providing notice thereof to the other Parties. To facilitate the
delivery and receipt of the Transition Services contemplated hereby, the NRG
Representative shall be provided a temporary office at Providers’ offices in
Houston, Texas. The Parties shall consult with their respective legal counsel to
ensure that they comply with all applicable laws in connection with any exchange
of information between the Parties as contemplated by this Agreement.

14



--------------------------------------------------------------------------------



 



     Section 9.13 Dispute Resolution. Any dispute or need of interpretation
arising out of this Agreement shall first be submitted to senior officers of the
Parties who shall meet for at least one day (9:00 am to 5:00 pm) at a mutually
agreed location with a mutually acceptable mediator in an attempt to resolve the
dispute through non-binding mediation. If the dispute is not resolved through
such mediation, then the dispute shall be submitted to binding arbitration by
one arbitrator who has not previously been employed by any party, and does not
have a direct or indirect interest in any party or the subject matter of the
arbitration. Such arbitrator shall either be as mutually agreed by the Parties
within thirty days after written notice from any Party requesting arbitration,
or failing agreement, shall be selected under the commercial rules of the
American Arbitration Association (the “AAA”). Such arbitration shall be held in
alternating locations of the home offices of the Parties, commencing with the
providers’ office. The rules of the AAA shall apply to the extent not
inconsistent with the rules specified in this agreement. Any Party may initiate
arbitration by written notice to the other and the arbitration shall be
conducted according to the following: (a) not later than seven days prior to the
hearing date set by the arbitrator each party shall submit a brief with a single
proposal for settlement, (b) the hearing shall be conducted on a confidential
basis without continuance or adjournment, (c) the arbitrator shall be limited to
selecting only one of the two proposals submitted, (d) each of the Parties shall
divide equally the cost of the arbitrator and the hearing and each Party shall
be responsible for its own expenses and those of its counsel and representatives
and (e), any settlement offer made or the details of any negotiation prior to
arbitration and the cost to the Parties of their representatives and counsel
shall not be permissible. The decision of the arbitrator shall be final and
binding on all Parties.
[remainder of page intentionally left blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                          NRG:    
 
                            NRG Energy, Inc.    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:            
 
                   
 
                        NRG West Coast:    
 
                            NRG West Coast LLC    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:            
 
                   
 
                        Project Companies:    
 
                            Cabrillo Power I LLC    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:            
 
                   
 
                            Cabrillo Power II LLC    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:            
 
                   

16



--------------------------------------------------------------------------------



 



                              El Segundo Power, LLC    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:            
 
                   
 
                        Provider:    
 
                            Dynegy Inc.    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:     .      
 
                   
 
                            Dynegy Power Marketing, Inc.    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:     .      
 
                   
 
                            Dynegy Marketing and Trade    
 
                   
 
      By:            
 
                   
 
                   
 
      Name:            
 
                   
 
                   
 
      Title:            
 
                   

17



--------------------------------------------------------------------------------



 



Exhibit A
Description of Transition Services
I. FUEL MANAGEMENT CONSULTING SERVICES
Subject to and in accordance with the provision of Section 3.2, during the Term
DMT shall use reasonable efforts to provide to Project Company the following
fuel management consulting services in connection with the purchase of fuel for
the Projects by NRG, the Project Companies or their designee (collectively
referred to as “NRG” in this Exhibit A).
     (a) assist NRG with the development of a communication protocols for the
required exchange of information used to supply fuel and dispatch power from the
Projects in the CAISO day-ahead market and for short term operation of the
Projects;
     (b) provide NRG with services to monitor the Projects’ daily fuel
requirements and assist NRG in developing demand forecasts by NRG of such
requirements and any scheduled or unscheduled outages of the Projects;
     (c) provide services to NRG to facilitate NRG’s coordination and submission
of daily nominations with fuel suppliers and transporters for the Projects’ fuel
requirements under NRG’s fuel supply and transportation agreements;
     (d) assist NRG as requested with negotiating of fuel supply and
transportation service agreements for the Projects’ fuel requirements;
     (e) assist NRG in its procurement of fuel so as to meet the projected
generation requirements of the Projects and the schedules for electric output of
the Projects, recommend to NRG fuel delivery points, and assist NRG with its
arrangements for the delivery of fuel to the Projects or at the recommended
delivery points or other delivery points approved or selected by NRG;
     (f) assist NRG in its settlement of gas purchases and transportation
service charges, including reviewing all invoices for fuel purchases and
transportation services, advising NRG of the accuracy of such invoices and
providing full details of any variances; and
     (g) promptly notify NRG and the Projects’ operator of any fuel supply or
fuel transportation event known to DMT which could reasonably be expected to
have a material impact on the operation of the Projects.
In addition to the fuel management responsibilities described above, DMT shall
assist NRG in NRG’s management of the Projects’ daily fuel requirements
including day-ahead and intra-day fuel purchases and sales and shall cooperate
with NRG and the Projects operator in all reasonable respects in order to ensure
the smooth and efficient handling of nominations, transportation and fuel
deliveries to the Projects.

18



--------------------------------------------------------------------------------



 



II. ELECTRICITY MANAGEMENT CONSULTING SERVICES AND SCHEDULING COORDINATOR
SERVICES
Subject to and in accordance with the provision of Section 3.2, DPM shall
provide to NRG the following electricity scheduling and consulting services in
respect of electric energy, electric capacity and ancillary services generated,
dispatched or scheduled for delivery by the Projects and committed or proposed
sales thereof by or from the Projects:
     (a) provide services to schedule the dispatch of electric energy in
accordance with the scheduling requirements contained in (i) with respect to
Cabrillo I, the Must Run Service Agreement dated June 1, 1999, by and between
Cabrillo I and CAISO, (ii) with respect to Cabrillo II, the Must Run Service
Agreement dated June 1, 1999, by and between Cabrillo II and CAISO, and
(iii) with respect to El Segundo, (1) the Master Power Purchase and Sale
Agreement dated June 22, 2004, by and between DPM and Southern California Edison
Company, as amended by that certain First Amendment dated August 3, 2004 and by
Amendment No. 2 executed by DPM on November 22, 2004 and by Southern California
Edison Company on January 27, 2005, and (2) the Confirmation Letter (under said
June 22, 2004 Master Power Purchase and Sale Agreement dated October 4, 2005),
by and between Southern California Edison Company and DPM, as agent for El
Segundo, and (iv) if requested by NRG, such other power sales agreements as may
be entered into by NRG with respect to the Projects (collectively the “Power
Sales Agreements”);
     (b) coordinate daily and hourly electric energy schedules with purchasers
under the Power Sales Agreements and entering of all such schedules with the
operator of the Projects, the purchaser, the ISO (when applicable), and any
other entity required to be given a schedule under applicable state or federal
laws or regulations and otherwise in accordance with the Power Sales Agreements
and the requirements of the ISO tariffs to the extent that the ISO tariffs
apply;
     (d) act as scheduling coordinator on behalf of the Project Companies
including all services required of a “Scheduling Coordinator” by the ISO as
defined under the ISO tariff including, but not limited to, scheduling electric
energy and providing ancillary services from the Projects to any purchasers
under the Power Sales Agreements or in accordance with the tariffs and protocols
of the ISO, and providing for or arranging, at NRG’s direction and expense,
ancillary services required for transmission and delivery of electric energy to
the appropriate delivery points; provided that NRG shall be solely responsible
for compensating the ISO for transmission losses, paying any congestion charges
imposed by the ISO, paying for administrative charges of the ISO, paying for
energy imbalances and unaccounted for energy charges imposed by the ISO; and
providing standby electric energy services in accordance with the requirements
of the ISO tariffs and, if applicable, any Power Sales Agreement.
     (e) if requested by NRG, assist NRG in its negotiation of wheeling,
transportation, ancillary services and control area services agreements related
to the Projects;

19



--------------------------------------------------------------------------------



 



     (f) if requested by NRG, assist NRG in its negotiation of such power sales
agreements and/or capacity sales agreements related to the Projects and in the
management of the existing Power Sales Agreements;
     (g) assist NRG in establishing and maintaining accounts with, and
administering payments and reconciliations of amounts due to and from the ISO
for transactions undertaken or initiated by NRG and the Project Companies;
     (h) assist NRG in preparing monthly invoices for sales of electric energy
under the Power Sales Agreements on behalf of Project Companies in accordance
with the requirements of the ISO tariffs and pursuant to the requirements of the
Power Sales Agreements;
     (i) assist NRG in coordinating the schedules for electric energy sales from
the Projects to enable NRG and the Project Companies to meet the obligations of
NRG and the Project Companies under the Power Sales Agreements, or to otherwise
accommodate NRG’s desire to dispatch the generation of any Project;
     (j) maintain records of all relevant information necessary or appropriate
to administer its obligations under this Agreement;
     (k) if requested by NRG, assist NRG with its completion and filing of
required reports with the ISO, and any other Governmental Authorities pertaining
to the scheduling and sales of electric energy;
     (l) assist NRG in its verification of daily and hourly schedules of
electric energy from the Projects with the ISO as appropriate, or with any
applicable purchaser under the Power Sales Agreements and with the operator of
the Projects;
     (m) assist NRG in preparing on a monthly basis or in accordance with the
Power Sales Agreements invoices for sales of electric energy, ancillary services
and/or electric capacity from the Projects;
     (n) assist NRG in reviewing monthly invoices requiring payment by NRG or
the Project Companies for scheduling services, meter data management services,
control area services, ancillary services or any applicable direct or indirect
costs and administering payment for any of the foregoing in accordance with the
agreements under which such services are provided; and
     (o) assist NRG in contract administration of existing Cabrillo Power I and
II RMR contracts with CAISO (more particularly described in (a) above) and
general asset management of the Projects.
All scheduling of electric energy and/or ancillary services from the Projects
shall be done in accordance with the scheduling requirements set forth in the
applicable Power Sales Agreements, and in accordance with the scheduling and
dispatch protocols of the ISO as set forth in the ISO tariffs as appropriate.

20



--------------------------------------------------------------------------------



 



III. SERVICE FEE FOR THE TRANSITION SERVICES

                          Month   Cabrillo I & II     El Segundo     Total  
First 30-Day Period after Closing
  $ 64,783.00     $ 50,387.00     $ 115,170.00  
Second 30-Day Period after Closing
  $ 125,387.00     $ 97,523.00     $ 222,910.00  
Third and Subsequent 30-Day Periods after Closing
  $ 194,350.00     $ 151,161.00     $ 345,511.00  
 
                 
Totals
  $ 384,520.00     $ 299,071.00     $ 683,591.00  

The applicable monthly service fee set forth above shall apply for each Project
Company until termination or expiration of this Agreement or termination of
Transition Services to any Project Company in accordance with Section 3.4 of
this Agreement.

21



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF AGENCY SERVICES AGREEMENT
     This Agency Services Agreement (“Agreement”), is executed and delivered as
of the Effective Date (defined below) by and between NRG West Coast LLC, a
Delaware limited liability company (“Buyer”), WCP (Generation) Holdings LLC, a
Delaware limited liability company, (“WCP Holdings”), West Coast Power LLC, a
Delaware limited liability company (“WCP”), El Segundo Power, LLC, a Delaware
limited liability company (“El Segundo”), El Segundo Power II LLC, a Delaware
limited liability company (“El Segundo II”), Long Beach Generation LLC, a
Delaware limited liability company (“Long Beach”), Cabrillo Power I LLC, a
Delaware limited liability company (“Cabrillo I”), and Cabrillo Power II LLC, a
Delaware limited liability company (“Cabrillo II”), on the one hand, and Dynegy
Power Corp., a Delaware corporation (“DPC”), Dynegy Inc., an Illinois
corporation (“Dynegy”), Dynegy Power Marketing, Inc., a Texas Corporation
(“DPM”), and Dynegy Marketing and Trade, a Colorado general partnership (“DMT”),
on the other hand. Buyer, WCP Holdings, WCP, El Segundo, El Segundo II, Cabrillo
I, Cabrillo II and Long Beach are collectively referred to herein as “Agent”.
Dynegy, DPC, DPM and DMT are each referred to herein individually as a “Dynegy
Party” and collectively as the “Dynegy Parties”. Each Agent and each Dynegy
Party are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.
RECITALS
     WHEREAS, pursuant to that certain Purchase Agreement dated December ___,
2005, by and between Buyer, NRG Energy, Inc., DPC II Inc., and Dynegy (the
“Purchase Agreement”), Buyer agreed to purchase all of DPC II Inc.’s membership
interest in WCP (Generation) Holdings, LLC, a Delaware limited liability company
(“WCP Holdings”);
     WHEREAS, WCP Holdings is the owner of 100% of the membership interests in
West Coast Power LLC, a Delaware limited liability company (“WCP”) and WCP is
the owner of 100% membership interests in the Project Companies (as defined in
the Purchase Agreement);
     WHEREAS, each Project Company owns a power generation facility located in
the state of California (each a “Project” and collectively the “Projects”);
     WHEREAS, the Dynegy Parties are parties to those certain contracts, letters
of credit, guarantees, and other obligations detailed on Schedule 5.5(a) of the
Purchase Agreement (as the same may be updated in accordance with Section 5.5(g)
thereof) (collectively, the “Specified Obligations”) and which Specified
Obligations were incurred for the benefit of WCP Holdings, WCP, the Project
Companies, and/or the Projects, as applicable;
     WHEREAS, as of the date of the Closing under the Purchase Agreement (the
“Effective Date”) the Dynegy Parties will no longer have an interest in WCP
Holdings or the Projects and the Energy Management Agreements between DPM and
DMT and the Project Companies will be terminated, and thus the Dynegy Parties
will no longer receive any benefit from the Specified Obligations and will no
longer be capable of performing certain Specified Obligations; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to Section 5.5 of the Purchase Agreement, Buyer, NRG,
Seller, and Dynegy have agreed to enter into this Agreement as of the Effective
Date with respect to those Specified Obligations set forth on Exhibit A attached
hereto and made a part hereof (each a “Continuing Obligation” and collectively
the “Continuing Obligations”) for which the applicable Dynegy Party thereto has
not, as of the Effective Date, been released by the counterparty to, or
beneficiary of, such Specified Obligation as contemplated by the Purchase
Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
W I T N E S S E T H:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
     Section 1.1 Definitions. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.
“Obligation Counterparties” shall mean each counterparty under, or beneficiary
of, a Continuing Obligation for which a Dynegy Party is a party thereto or is
the account party or otherwise responsible for reimbursement of the issuer
thereof.
ARTICLE II
TERM OF AGREEMENT
     Section 2.1 Term. This Agreement shall be effective as of the Effective
Date and shall continue in full force and effect thereafter until such time as
Counterparty Releases have either been obtained and delivered to the applicable
Dynegy Party from each Obligation Counterparty with respect to each of the
Continuing Obligations or the obligations and liabilities of the Dynegy Parties
under each of the Continuing Obligations have expired or terminated by their
express terms plus any applicable statute of limitations period with respect to
a Dynegy Party’s or Agent’s failure to perform any Continuing Obligation (the
“Term”).
ARTICLE III
AGENT SERVICES
     Section 3.1 Agent’s Appointment and Performance of the Continuing
Obligations. Agent shall continue to use commercially reasonable efforts to
obtain Counterparty Releases for the Continuing Obligations from the Obligation
Counterparties as contemplated by the Purchase Agreement. Subject to and in
accordance with the terms and conditions of this Agreement, Agent is hereby
appointed by the Dynegy Parties to act as their duly appointed and recognized
representative to provide and perform, and Agent hereby agrees to provide and
perform, on behalf and in the name of each applicable Dynegy Party, all of the
Dynegy Parties’ obligations and responsibilities under the Continuing
Obligations in accordance with their respective terms and conditions
(collectively, the “Services”). The Dynegy Parties hereby authorize Agent to
take those actions Agent may reasonably deem necessary in the name of the Dynegy
Parties in

2



--------------------------------------------------------------------------------



 



connection with the performance and administration of the Continuing Obligations
including, but not limited to, terminating any such Continuing Obligation in
accordance with the standards set forth in Section 3.3 hereof.
     Section 3.2 Economic Benefits and Liabilities. From and after the Effective
Date, the Dynegy Parties and Agent agree to take such actions, to the extent
permitted by applicable Law, as may be necessary to permit Agent to receive the
economic benefits and assume the liabilities under the Continuing Obligations
without committing a breach of the terms thereof.
     Section 3.3 Standard of Performance. Agent shall perform the Services in
good faith, in a good and workmanlike manner, with due diligence and dispatch,
and in full compliance with applicable law and the terms and conditions of the
Continuing Obligations. Agent shall not extend, modify or amend any of the
Continuing Obligations in any material respect without the prior written consent
of the applicable Dynegy Party thereto.
     Section 3.4 Cooperation.
          (A) Each Dynegy Party agrees to: (a) provide Agent with all reasonable
assistance, cooperation and documentation that may be reasonably requested by
Agent in the performance of the Services; (b) refrain from interfering with
Agent’s performance of the Services and consult with Agent prior to taking any
action which could be reasonably foreseen as conflicting with Agent’s
performance hereunder; and (c) to the extent necessary to enable Agent to
perform its obligations hereunder, notify the Obligation Counterparties of
Agent’s status and authorization hereunder; and (d) maintain all governmental
approvals required to be maintained by any Dynegy Party under any Continuing
Obligation and to the extent necessary for Agent’s performance of the Services.
Without limiting the foregoing, the Dynegy Parties further agree to provide any
and all documentation that may be reasonably requested by Agent to confirm to
any Obligation Counterparty the power and authority of Agent to act in the name,
place and stead of the Dynegy Parties with respect to (i) cashing checks,
receiving wire transfers or otherwise accepting payments from Obligation
Counterparties, (b) calculating, collecting and remitting payments to Obligation
Counterparties in accordance with the terms of the Continuing Obligations,
(c) collecting and remitting applicable taxes to any applicable Governmental
Authority, and making any required tax filings in connection therewith, and
(d) prosecuting, defending or settling any claims or liabilities under or
relating to any Continuing Obligation.
          (B) Agent agrees to promptly provide to each applicable Dynegy Party
any correspondence or notice received by Agent from any Obligation Counterparty
with respect to any actual or claimed breach, default or event of default
(however denominated) by Agent or any Dynegy Party under any Continuing
Obligation. In addition, upon request by any Dynegy Party, Agent agrees to
provide or make available to each applicable Dynegy Party (or their
Representatives) all books and records relating to the performance of the
Services by Agent, including, but not limited to, any and all communications and
correspondence to or from any Obligation Counterparty with respect to any
Continuing Obligation.
          (C) Dynegy Parties agree to promptly provide to Agent any
correspondence or notice received by Dynegy Parties from any Obligation
Counterparty with respect to any actual or claimed breach, default or event of
default (however denominated) by Dynegy Parties or

3



--------------------------------------------------------------------------------



 




Agent under any Continuing Obligation. In addition, upon request by Agent, any
Dynegy Party agrees to provide or make available to Agent (or their
Representatives) all books and records relating to the performance of the
Services by Agent, including, but not limited to, any and all communications and
correspondence to or from any Obligation Counterparty with respect to any
Continuing Obligation.
     Section 3.5 Performance Assurance and Back-up Cash Collateral. Agent’s
obligation to perform the Dynegy Party’s obligations under the Continuing
Obligations includes the obligation to post performance assurance to the
Obligation Counterparties. In the event the amount required to be posted and
actually posted by Agent on a Dynegy Party’s behalf to any Obligation
Counterparty reflects the benefit of netting against the exposure of such
Obligation Counterparty to a Dynegy Party with respect to transactions unrelated
to WCP, the Project Companies or Projects, then Agent shall also post cash
collateral to the applicable Dynegy Party in an amount equal to the difference
between the total amount that would be required to be posted to such Obligation
Counterparty in the absence of netting and the lesser amount actually posted by
Agent to the Obligation Counterparty as a result of the netting benefit. In the
event no amount is required to be posted by Agent on a Dynegy Party’s behalf to
any Obligation Counterparty as a result of the benefit of netting as described
above, then Agent shall post cash collateral to the applicable Dynegy Party in
an amount equal to the total amount that would be required to be posted to such
Obligation Counterparty in the absence of netting. If the amount required to be
posted on a Dynegy Party’s behalf to any Obligation Counterparty is greater than
the amount that would be required to be posted to such Obligation Counterparty
in the absence of netting, the Dynegy Party shall be responsible for posting any
such excess amount (and Agent agrees to promptly return any such excess amount
posted by the Dynegy Party in the event any such excess amount is returned by
the Obligation Counterparty to Agent and not to the Dynegy Party). Further, in
the event any Obligation Counterparty refuses to release any Dynegy Party credit
support notwithstanding the tender of cash collateral, a letter of credit or
other non-cash performance assurance from Agent as contemplated above or for any
reason, then Agent shall also provide to the applicable Dynegy Party on the
Effective Date cash collateral in an amount equal to one hundred percent (100%)
of the amount that would be required to be posted in the absence of netting
(such amount and/or any cash collateral amounts required to be posted to the
Dynegy Party in accordance with this Section 3.5, being herein referred to as
the “Back-Up Cash Collateral”). Until such time as the Continuing Obligation has
been fully performed and discharged or a Counterparty Release has been provided
by the applicable counterparty to the Dynegy Party and any and all non-cash
credit support provided by the Dynegy Party has been released, such Dynegy Party
shall have the right to immediately draw upon such Back-Up Collateral if Agent
fails to timely and fully perform the Dynegy Party’s obligations under such
Continuing Obligation.
ARTICLE IV
DEFAULT AND TERMINATION
     Section 4.1 Event of Default. Should any of the following events or
conditions occur, the same shall constitute an event of default under this
Agreement (herein called an “Event of Default”):

4



--------------------------------------------------------------------------------



 



          (A) A Dynegy Party or Agent breaches any of its material obligations
under this Agreement.
          (B) If any representation or warranty of Dynegy or Agent set forth in
Article VI hereof shall prove untrue in any material respect.
     Section 4.2 Termination Upon Breach. If a Party commits an Event of
Default, the other Party (hereinafter the “Non-Defaulting Party”) may give such
Party in default (the “Defaulting Party”) a written notice describing such
default in reasonable detail and demanding that the Defaulting Party cure such
default. If the Defaulting Party does not cure its default within ten (10) days
after its receipt of such notice, or if the default is such that it cannot be
cured within such period of time and the Defaulting Party does not promptly
commence action within such ten (10) day period which is calculated to cure such
default within twenty (20) days and thereafter diligently pursue such action to
completion, the Non-Defaulting Party shall have the right, in addition to
remedies it has at law or in equity (but subject to the limitations set forth in
this Agreement), to terminate this Agreement by written notice to the Defaulting
Party, without prejudice to any remedies at law or in equity (but subject to the
limitations set forth in this Agreement) which are available to the
Non-Defaulting Party by reason of the Defaulting Party’s default.
ARTICLE V
FEES
     Section 5.1 Compensation. In consideration of Agent’s performance of the
Services, Agent shall be entitled to all proceeds recovered by either Agent or
the Dynegy Party arising out of the Continuing Obligations. The Dynegy Parties
expressly recognize that Agent may generate, and shall be solely entitled to,
profits or losses that may arise out of all activities performed by Agent under
this Agreement after the Effective Date, including those arising out of Agent
acting as the Dynegy Parties’ representative hereunder.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.1 By the Dynegy Parties. Each Dynegy Party represents and
warrants to, and covenants with, and for the benefit of Agent that: (i) it is
duly organized under the laws of the state of its organization, (ii) it has all
necessary power and authority to enter and perform this Agreement, (iii) the
execution, delivery and performance of this Agreement has been duly authorized
and constitutes a valid and binding agreement of such Dynegy Party enforceable
against such Dynegy Party in accordance with its terms, subject to
(a) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application from time to time in effect that affect
creditors’ rights generally, (b) general principles of equity and (c) the power
of a court to deny enforcement of remedies generally based upon public policy;
and (iv) it has all approvals, authorizations or consents from any Governmental
Authority that are needed to perform its obligations under the Continuing
Obligations.
     Section 6.2 By Agent. Agent represents and warrants to, and covenants with,
and for the benefit of Company that, (i) it is duly organized under the state of
its organization, (ii) it has

5



--------------------------------------------------------------------------------



 



all necessary power and authority to enter and perform this Agreement, (iii) the
execution, delivery and performance of this Agreement has been duly authorized
and constitutes a valid and binding agreement of Agent enforceable against Agent
in accordance with its terms, subject to (a) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application from
time to time in effect that affect creditors’ rights generally, (b) general
principles of equity and (c) the power of a court to deny enforcement of
remedies generally based upon public policy; (iv) Agent is (or, as soon as
practicable, will be) qualified to act as agent hereunder on the natural gas
distribution systems of Southern California Gas Company and San Diego Gas &
Electric Company to the extent necessary to perform the Services, (v) Agent has
(or, as soon as practicable, will have) all necessary CAISO licenses and
authorizations to the extent necessary to perform the Services and (vi) Agent
has (or, as soon as practicable, will have) all requisite regulatory approvals,
licenses or other Governmental Approvals necessary to perform the Services and
has all facilities, personnel, expertise and equipment necessary to perform the
Services except only for those services to be provided by a Dynegy Party
pursuant to the Transition Services Agreement provided for in the Purchase
Agreement.
ARTICLE VII
INDEMNIFICATION
     Section 7.1 Indemnification by Agent. Agent agrees to indemnify, defend and
hold harmless Dynegy Parties and the Dynegy Parties’ Affiliates and their
respective Representatives (collectively, the “Dynegy Indemnified Parties”) from
and against any and all damages, liabilities, penalties, fines, losses, costs
and expenses (including, without limitation, reasonable legal fees), actions,
suits, demands, assessments or judgments with respect to any claim by a third
party arising out of or relating to Agent’s provision of the Services pursuant
to this Agreement or any Event of Default hereunder by Agent and for fifty
percent (50%) of any third party claims arising prior to the Effective Date with
respect to any Continuing Obligation; provided, however, that Agent shall not be
required to indemnify any Dynegy Indemnified Party for any such claims resulting
directly from the gross negligence or willful misconduct of such Dynegy
Indemnified Party.
     Section 7.2 Indemnification by Dynegy Parties. Dynegy Parties agree,
jointly and severally, to indemnify, defend and hold harmless Agent and their
respective Representatives (collectively, the “Agent Indemnified Parties”) from
and against any and all damages, liabilities, penalties, fines, losses, costs
and expenses (including, without limitation, reasonable legal fees), actions,
suits, demands, assessments or judgments with respect to any claim by a third
party to the extent arising out of (a) the gross negligence or willful
misconduct of Dynegy Parties and relating to Agent’s provision of the Services
pursuant to this Agreement or (b) any acts or omissions of any Dynegy Party that
prevent Agent from performing the Services and Agent’s other obligations
hereunder.
     Section 7.3 Limitations.
     (a) No indemnifying Party shall have any obligation to indemnify a Party
for special, punitive, indirect or consequential damages, lost profits or
similar items, except with respect to matters involving actions, claims or other
proceedings brought or asserted by third parties and then only to the extent
that an indemnified party (“Indemnified Party”) is required to pay any

6



--------------------------------------------------------------------------------



 



such damages, lost profits or similar items to such third parties. Nothing in
this Agreement is intended to require the payment by the indemnifying Party of
duplicative, in whole or in part, indemnity payments to an Indemnified Party.
     (b) Any amount for which indemnification is provided by an indemnifying
Party (“Indemnitor”) under Section 7.1 or Section 7.2 (a “Loss”) shall be net of
(1) any amounts recovered by the Indemnified Party with respect to such Loss
pursuant to any indemnification by or indemnification agreement with any third
party in excess of any associated cost to the Indemnified Party in obtaining
such indemnification; (2) any insurance proceeds or other reimbursement received
as an offset against such Loss (and no right of subrogation shall accrue
hereunder to any insurer or third-party indemnitor); and (3) an amount equal to
the net cash tax benefit actually received attributable to such Loss. If the
amount to be netted is determined after payment by the Indemnitor of any amount,
the Indemnified Party shall repay to the Indemnitor, promptly after such
determination, any amount that the Indemnitor would not have had to pay pursuant
to this Section 7.4 had such determination been made at the time of payment.
     Section 7.4 Indemnification Procedures.
     (a) Each Party shall, with reasonable promptness after obtaining knowledge
thereof, provide the other Party or Parties against whom a claim for
indemnification is to be made under Section 7.1 or Section 7.2, as applicable
with written notice of all third party actions, suits, proceedings, claims,
demands or assessments that may be subject to the indemnification provisions of
Section 7.1 or Section 7.2, as applicable (collectively, “Third Party Claims”),
which notice shall include a statement of the basis of the claim for
indemnification, including a summary of the facts or circumstances that form the
basis for the claim, a good faith estimate of the amounts or relief claimed by
the third party and copies of any pleadings or demands from the third party.
Notwithstanding the foregoing, the failure to provide such notice reasonably
promptly shall not release the Indemnitor from any of its obligations under
Section 7.1 or Section 7.2, as applicable, except to the extent that the
Indemnitor is materially prejudiced by such failure, and shall not relieve the
Indemnitor from any other obligation or liability that it may have to the
Indemnified Party otherwise than under Section 7.1 or Section 7.2, as
applicable.
     (b) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to Section 7.1 or
Section 7.2, as applicable, and, if so, whether the Indemnitor elects to
undertake, conduct and control, through counsel of its choosing (subject to the
consent of the Indemnified Party, such consent not to be withheld unreasonably)
and at its sole risk and expense, the settlement or defense of the Third Party
Claim; provided, however, that if legal counsel to the Indemnified Party
determines, in writing provided to Indemnitor, that there exists or is
reasonably likely to exist a conflict of interest which makes it inappropriate
for the same counsel to represent both the Indemnified Party and the Indemnitor,
then the Indemnified Party shall be entitled to retain its own counsel (such
counsel subject to the reasonable approval of the Indemnitor), with the
reasonable costs and expenses of such counsel to be paid by the Indemnitor.
     (c) If within 30 days after its receipt of the claim notice the Indemnitor
notifies the Indemnified Party that it elects to undertake the settlement or
defense of the Third Party Claim,

7



--------------------------------------------------------------------------------



 



the Indemnified Party shall cooperate reasonably with the Indemnitor in
connection therewith including, without limitation, by making available to the
Indemnitor all relevant information and the testimony of employees material to
the defense of the Third Party Claim. The Indemnitor shall reimburse the
Indemnified Party for reasonable out-of-pocket costs incurred in connection with
such cooperation. The Indemnified Party shall be entitled to approve any
proposed settlement that would impose any obligation or duty on the Indemnified
Party or include a finding or admission of any violation of applicable Law on
the part of the Indemnified Party, which approval shall not be unreasonably
withheld. So long as the Indemnitor is diligently and in good faith contesting
the Third Party Claim (i) the Indemnified Party shall be entitled to participate
in all aspects of, but not conduct or control, the settlement or defense of the
Third Party Claim through counsel and advisors chosen by the Indemnified Party,
at its expense, and (ii) the Indemnified Party shall not pay or settle the Third
Party Claim. Notwithstanding the foregoing, the Indemnified Party shall have the
right to pay or settle any Third Party Claim at any time without the consent of
the Indemnitor, provided that the terms and conditions of such settlement
involve solely the payment of money damages and the Indemnified Party waives any
right to indemnification therefor by the Indemnitor.
     (d) If the potential Indemnitor does not provide the notice described in
Section 7.4(b) within the 30-day period required thereby or if the potential
Indemnitor fails to either contest or undertake settlement negotiations in
connection with the Third Party Claim, the Indemnified Party shall thereafter
have the right to contest, settle or reach a compromise with respect to the
Third Party Claim at its exclusive discretion, at the risk and expense of the
Indemnitor, and the Indemnitor will thereby waive any claim, defense or argument
that the Indemnified Party’s settlement or defense of such Third Party Claim is
in any respect inadequate or unreasonable. Notwithstanding the foregoing, if the
potential Indemnitor fails to provide the notice described in Section 7.4(c)
within the 30-day period required thereby, the potential Indemnified Party shall
provide one fax notice of such Third Party Claim to the chief legal officer of
the potential Indemnitor. If the Potential Indemnitor still does not provide the
required notice within three days after receipt of such fax notice, the
potential Indemnitor shall not be deemed by such failure to have accepted
liability for the Third Party Claim except to the extent that the Indemnified
Party is materially prejudiced by the failure to provide notice within the
30-day period.
ARTICLE VIII
RELATIONSHIP AND CONFIDENTIALITY
     Section 8.1 Relationship of the Parties. The Parties agree that Agent is
providing the Services to the Dynegy Parties as an independent contractor. This
Agreement is not intended to and shall not be construed as creating a joint
venture, partnership, agency or other association or relationship.
     Section 8.2 Confidentiality.
          (A) Each Party agrees to hold in confidence, and to cause its
Representatives to hold in confidence, in the same manner that such Party keeps
its own confidential information of a similar nature, or with reasonable care,
whichever standard is higher, any Confidential Information. “Confidential
Information” means any proprietary or confidential information received by a
Party, its Representatives (collectively the “Receiving Party”), from the other
Party

8



--------------------------------------------------------------------------------



 



or any of its Representatives (collectively the “Disclosing Party”) in
connection with the Services or otherwise; provided, however, that “Confidential
Information” shall not include information that (i) is or generally becomes
available to the public other than as a result of a disclosure in breach of this
Agreement; (ii) was known by, or in the possession of, the Receiving Party prior
to its disclosure by the Disclosing Party; (iii) was or later is developed
independently by the Receiving Party without use of Confidential Information; or
(iv) becomes available to the Receiving Party from a third party not in breach
of any confidentiality obligation of the third party. In the event that the
Receiving Party is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, the Receiving Party shall notify Disclosing Party promptly of the
request or requirement so that the Disclosing Party may seek an appropriate
protective order or waive compliance with the provisions of this Section 8.2(A).
If in the absence of a protective order or the receipt of a waiver hereunder,
Receiving Party is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, the
Receiving Party may disclose the Confidential Information to the tribunal;
provided, however, that Receiving Party will use its reasonable efforts to
obtain, at the request of Disclosing Party, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Disclosing Party designates.
          (B) At the end of the Term, all Confidential Information shall be
returned to the Disclosing Party or destroyed by the Receiving Party and the
Receiving Party shall provide written confirmation of such destruction to the
Disclosing Party. The Receiving Party shall be responsible for retrieving all
Disclosed Confidential Information from its Representatives other than those
Representatives who have entered into a confidentiality agreement directly with
the Disclosing Party. Notwithstanding the foregoing, the Receiving Party that is
required to return Disclosed Confidential Information under this Agreement shall
be entitled to retain one copy of such Disclosed Confidential Information to the
extent that such Party deems, in its reasonable discretion, necessary or
advisable to comply with applicable laws. The Receiving Party shall be deemed to
have destroyed any Disclosed Confidential Information that is provided by the
Disclosing Party or maintained by the Receiving Party in electronic form if such
information is deleted from local hard drives so long as no attempt is made to
recover such information from servers or back up sources.
          (C) In the event of any breach or threatened breach by the Receiving
Party of the terms of this Section 8.2, the Disclosing Party shall be entitled
to injunctive and other equitable relief, without the posting of a bond if
permitted by law, and the Receiving Party shall not plead in defense thereto
that there would be an adequate remedy at law. Any such relief shall be in
addition to, and not in lieu of, money damages or any other legal or equitable
remedy available to the Disclosing Party.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Entire Agreement; Assignment. This Agreement, including all
exhibits and attachments hereto, the Purchase Agreement and the Ancillary
Agreements, constitute the entire agreement between the Parties concerning the
subject matter of this Agreement and

9



--------------------------------------------------------------------------------



 



supersedes all other prior agreements and understandings, both written and oral,
between the Parties concerning the subject matter of this Agreement, and, except
as otherwise provided in Section 9.4, this Agreement shall not be assigned, by
operation of law or otherwise, by a Party, without the prior written consent of
the other Party, which may be granted or withheld in such other Party’s sole
discretion. Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and assigns.
     Section 9.2 Governing Law; Venue; and Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to any conflict or choice of law provision that would
result in the imposition of another state’s Law. Each of the Parties submits to
the jurisdiction of New York, New York in any action or proceeding arising out
of or relating to this Agreement and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court. Each Party
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court or tribunal. Each of the parties waives any
defense of inconvenient forum to the maintenance of any such action or
proceeding so brought. Each Party agrees to frame any complaint brought in any
such action or proceeding to support federal court jurisdiction if grounds for
federal jurisdiction exist, and further agrees that any of the other parties may
required such Party to dismiss any state law case where a federal court would
have jurisdiction over the subject matter.
     Section 9.3 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (1) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (2) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER; (3) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (4) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.3.
     Section 9.4 Performance by Third Parties. Agent and the Dynegy Parties
understand that during the Term of this Agreement, Agent may decide to have all
or a portion of any particular Service performed in whole of in part, by one of
its Affiliates; provided, however, that no such performance by any Affiliate of
Agent shall release Agent from its obligations hereunder and Agent shall be
solely responsible for its Affiliate’s performance or non-performance hereunder.
     Section 9.5 Notices. Notices and other communications given or made
pursuant to this Agreement shall be sufficiently given for all purposes
hereunder if in writing and delivered

10



--------------------------------------------------------------------------------



 



personally, sent by documented overnight delivery service or, to the extent
receipt is confirmed, by United States mail, or telecopy to the appropriate
address or number as follows:
     If to Agent, addressed as follows:
NRG Energy, Inc.
211 Carnegie Center
Princeton, NJ 08540
Attn: General Counsel
Fax: (609) 524-4589
     with a copy to, which shall not constitute notice:
NRG Energy, Inc.
4600 Carlsbad Boulevard
Carlsbad, CA 92008
Attn: David Lloyd, Senior Attorney
Fax: 760-268-4017
     If to a Dynegy Party, as applicable, addressed as follows:
Dynegy Inc.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: Lynn Lednicky, Executive Vice President
Fax: 713-767-5181
Dynegy Power Corp.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: Brian Tamplen, Vice President
Fax: (713) 507-6504
Dynegy Power Marketing, Inc.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: Brian Tamplen, Vice President
Fax: (713) 507-6504
Dynegy Marketing and Trade
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: Brian Tamplen, Vice President
Fax: (713) 507-6504

11



--------------------------------------------------------------------------------



 



     with copies to, which shall not constitute notice:
Dynegy Inc.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: J. Kevin Blodgett, General Counsel and Executive Vice President
Fax: 713-356-2185
Dynegy Power Marketing, Inc.
1000 Louisiana, Suite 5800
Houston, Texas 77002
Attention: General Counsel
Fax: (713) 767-8508
     Section 9.6 Headings. The descriptive headings used in this Agreement are
inserted for convenience of reference only and shall in no way be construed to
define, limit, describe, explain, modify, amplify, or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Agreement nor in any way affect this Agreement.
     Section 9.7 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Agent and its successors and permitted assigns, with respect to
the obligations of the Dynegy Parties under this Agreement, and for the benefit
of the Dynegy Parties, and their successors and permitted assigns, with respect
to the obligations of Agent under this Agreement, and this Agreement shall not
be deemed to confer upon or give to any other third-party any remedy, claim of
liability or reimbursement, cause of action or other right.
     Section 9.8 Counterparts and Construction. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but any of which
together shall constitute one and the same instrument. In construing this
Agreement, the word “including” and its derivatives means “including, but not
limited to” and corresponding derivative expressions.
     Section 9.9 No Amendment. This Agreement may be amended, modified or
supplemented at any time by the Parties to this Agreement, under an instrument
in writing signed by each Party. If the provisions of this Agreement and the
provisions of request for services to be performed hereunder conflict, the
provisions of this Agreement shall prevail.
     Section 9.10 No Waiver. Except as otherwise expressly provided in this
Agreement, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by any Party, and no course of dealing
between the Parties, shall constitute a waiver of any such right, power or
remedy. No waiver by a Party of any default, misrepresentation, or breach of
warranty or covenant under this Agreement, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. No waiver
shall be valid unless in writing and signed by the Party against whom such
waiver is sought to be enforced.

12



--------------------------------------------------------------------------------



 



     Section 9.11 Severability, Invalid Provisions. If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future Applicable Law, and if the rights or obligations of any Party under this
Agreement will not be materially and adversely affected thereby, such provision
will be fully severable, this Agreement will be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
     Section 9.12 Services Coordination. Agent designates Lloyd Will as Agent’s
representative for purposes of coordination of Services under this Agreement.
The Dynegy Parties designate Brian Despard as the Dynegy Parties representative
for purposes of coordination of Services under this Agreement. A Party may
change its designee for purposes of this Section 9.12 by providing notice
thereof to the other Parties.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

             
 
  Agent:        
 
                    NRG West Coast LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                Project Companies:
 
                    El Segundo Power, LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    El Segundo Power II LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Long Beach Generation LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Cabrillo Power I LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Cabrillo Power II LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

14



--------------------------------------------------------------------------------



 



                  Dynegy Parties:
 
                    Dynegy Inc.,
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Dynegy Power Corp.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Dynegy Power Marketing, Inc.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Dynegy Marketing and Trade
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

15



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF TERMINATION AGREEMENT
     This Termination Agreement (this “Agreement”), is executed and delivered as
of the Effective Date (defined below) by and between NRG Energy, Inc., a
Delaware corporation (“NRG”), Dynegy Inc., an Illinois corporation (“Dynegy”),
Dynegy Power Corp., a Delaware corporation (“DPC”), Dynegy Power Marketing,
Inc., a Texas corporation (“DPM”), Dynegy Marketing and Trade, a Colorado
general partnership (“DMT”), Dynegy Power Management Services, L.P., a Delaware
limited partnership (“DPMS”), WCP (Generation) Holdings LLC, a Delaware limited
liability company (“WCP Holdings”), West Coast Power LLC, a Delaware limited
liability company (“WCP”), El Segundo Power, LLC, a Delaware limited liability
company (“El Segundo”), El Segundo Power II LLC, a Delaware limited liability
company (“El Segundo II”), Long Beach Generation LLC, a Delaware limited
liability company (“Long Beach”), Cabrillo Power I LLC, a Delaware limited
liability company (“Cabrillo I”), and Cabrillo Power II LLC, a Delaware limited
liability company (“Cabrillo II”). El Segundo, El Segundo II, Long Beach,
Cabrillo I, and Cabrillo II are each referred to herein individually as a
“Project Company” and collectively as the “Project Companies”. NRG, DPC, DPM,
DMT, DPMS, WCP Holdings, WCP, and each Project Company are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.
     WHEREAS, pursuant to that certain Purchase Agreement dated December___,
2005, by and between NRG West Coast LLC, a Delaware limited liability company
(“Buyer”), NRG, DPC II Inc. a Delaware corporation (“Seller”), and Dynegy (the
“Purchase Agreement”), Buyer agreed to purchase all of Seller’s membership
interest in WCP Holdings;
     WHEREAS, WCP Holdings is the owner of 100% of the membership interests in
WCP and WCP is the owner of 100% of the membership interests in the Project
Companies;
     WHEREAS, each Project Company, other than El Segundo II, owns a power
generation facility located in the state of California (each a “Project” and
collectively the “Projects”);
     WHEREAS, DPC, DPM, DMT and DPMS have entered into those certain agreements
with WCP, each of the Project Companies, or NRG in connection with the Projects
as described on Exhibit A attached hereto and made a part hereof (as amended,
each a “WCP Related Agreement” and collectively, the “WCP Related Agreements”);
     WHEREAS, the Parties and their Affiliates may have entered into other
agreements between them from time to time in connection with WCP Holdings, WCP,
the Project Companies, the Projects and other development opportunities and
efforts in California (the “Other California Agreements”); and
     WHEREAS, in connection with the Closing under the Purchase Agreement, the
Parties hereto hereby desire to terminate each of the WCP Related Agreements and
the Other California Agreements.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
     1. Defined Terms. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement. “Effective Date”
means the date of Closing under the Purchase Agreement.
     2. Termination of Agreements. The Parties agree that the WCP Related
Agreements and the Other California Agreements, except the Purchase Agreement
and the Ancillary Agreements, are terminated effective as of the Effective Date
and that from and after the Effective Date, no Party shall have any liabilities,
rights, duties or obligations to the other Party under or in connection with any
of the WCP Related Agreements or the Other California Agreements; provided,
however, that termination of any WCP Related Agreement or Other California
Agreements shall not release any of the Parties thereto from (a) any obligations
to indemnify the other Party against any third party liability, to the extent
such liability was accrued prior to the Effective Date or arises from any act or
omission occurring prior to the Effective Date or (b) any other obligations that
expressly survive termination by the terms of the WCP Related Agreement or Other
California Agreements. Nothing in this Section 2, however, shall be construed as
an exception to, or modification of, the Litigation Agreement, it being
understood that the Litigation Agreement shall govern and control with respect
to the subject matter thereof.
     3. Ca. Civ. Code Section 1542 Waiver. The Parties hereby acknowledge that
there is a risk that, subsequent to the execution of this Agreement, they may
discover, incur or suffer from claims which were unknown or unanticipated at the
time this Agreement was executed, including unknown or unanticipated claims
which arise from, are based upon or are related to the issues and matters
addressed herein which, if known on the date this Agreement was executed, may
have materially affected their decision to execute this Agreement. The Parties
each acknowledge that they are assuming the risk of such unanticipated claims
and agree that this Agreement applies thereto. The Parties expressly waive the
benefits of Section 1542 of the California Civil Code, which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Effective upon effectiveness of the terms of this Agreement, the Parties waive
and relinquish all rights and benefits which they have or may have under
Section 1542 or the law of any other state or jurisdiction to the same or
similar effect.
     4. Counterparts; Governing Law; Venue. This Agreement may be executed and
delivered in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. This Agreement shall be
construed under and governed by the laws of the State of New York, without
regard to its conflict of laws principles. Each of the Parties submits to the
jurisdiction of New York, New York in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and

-2-



--------------------------------------------------------------------------------



 



determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court or
tribunal. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any such action or proceeding so brought. Each Party agrees to
frame any complaint brought in any such action or proceeding to support federal
court jurisdiction if grounds for federal jurisdiction exist, and further agrees
that any of the other Parties may require such Party to dismiss any state law
case where a federal court would have jurisdiction over the subject matter.
     5. Rules of Construction. In this Agreement, the word “include(s)” means
“include(s), without limitation,” and the word “including” means “including, but
not limited to.” When the context and construction so require, all words used in
the singular shall be deemed to have been used in the plural and vice versa. All
headings appearing in this Agreement are for convenience only and shall be
disregarded in construing this Agreement.
     6. Severability. If any term or provision of this Agreement is determined
to be invalid, illegal or unenforceable under applicable law, the remaining
terms and provisions of this Agreement shall remain in full force and effect to
the extent permitted by law. In the event of any such determination, the Parties
agree to negotiate in good faith to modify this Agreement to fulfill as closely
as possible the original intents and purposes hereof. To the extent permitted by
law, the Parties hereby waive to the same extent any provision of law that
renders any provision hereof prohibited or unenforceable in any respect.
     7. Integration; Modifications. This Agreement (a) integrates all the terms
and conditions mentioned in or incidental to this Agreement, and (b) supersedes
all prior negotiations and all prior oral or written representations,
understandings, promises, commitments, and agreements between the Parties or any
of their affiliates, except the Purchase Agreement and the Ancillary Agreements,
with respect to its subject matter. The Parties agree, each on behalf of itself
and its affiliates, that no representation, understanding, promise, commitment
or agreement relating to the subject matter of this Agreement shall be
enforceable against any Party or its affiliates unless it is contained in this
Agreement. No term of this Agreement may be amended, waived, or otherwise
modified except in a writing signed by both Parties.
     8. No Waiver. Failure to insist on compliance with any term or provision
contained in this Agreement shall not be deemed a waiver of that term or
provision, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.
     9. Further Actions. Each of the Parties agrees to take any and all actions
reasonably necessary in order to effectuate the intent, and to carry out the
provisions, of this Agreement.
[Signature Pages Follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Termination as of
the Effective Date.

             
 
  NRG:        
 
                    NRG Energy, Inc.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                Dynegy:
 
                    Dynegy Inc.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  DPC:        
 
                    Dynegy Power Corp.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  DPM:        
 
                    Dynegy Power Marketing, Inc.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  DMT:        
 
                    Dynegy Marketing and Trade
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

-4-



--------------------------------------------------------------------------------



 



             
 
  DPMS:        
 
                    Dynegy Power Management Services, L.P.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                WCP Holdings:
 
                    WCP (Generation) Holdings LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  WCP:        
 
                    West Coast Power LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                Project Companies:
 
                    El Segundo Power, LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    El Segundo Power II LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Long Beach Generation LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
           

-5-



--------------------------------------------------------------------------------



 



                      Cabrillo Power I LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    Cabrillo Power II LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A

1.   West Coast Power Administrative Services Agreement dated effective as of
June 30, 1999 by and between WCP and DPMS.   2.   Energy Management Agreement
dated March 31, 1998 by and between DPM [formerly known as Electric
Clearinghouse, Inc. (“ECI”), DMT [formerly known as Natural Gas Clearinghouse
(“NGC”)] and El Segundo, as amended by that certain Amendment to Energy
Management Agreement dated July 1, 2003.   3.   Energy Management Agreement
dated March 31, 1998 by and between DPM (formerly known as ECI), DMT (formerly
known as NGC) and Long Beach, as amended by that certain Amendment to Energy
Management Agreement dated July 1, 2003.   4.   Energy Management Agreement
dated May 20, 1999 by and between DPM (formerly known as ECI), DMT, and Cabrillo
I, as amended by that certain Amendment to Energy Management Agreement dated
July 1, 2003.   5.   Energy Management Agreement dated May 20, 1999 by and
between DPM (formerly known as ECI), DMT, and Cabrillo II, as amended by that
certain Amendment to Energy Management Agreement dated July 1, 2003.   6.  
Natural Gas Sales Agreement dated March 31, 1998 by and between DMT (formerly
known as NGC) and El Segundo.   7.   Natural Gas Sales Agreement dated March 31,
1998 by and between DMT (formerly known as NGC) and Long Beach.   8.   Natural
Gas Sales Agreement dated May 20, 1999 by and between DMT and Cabrillo I.   9.  
Natural Gas Sales Agreement dated May 20, 1999 by and between DMT and Cabrillo
II.   10.   Power Purchase Agreement dated March 31, 1998 by and between DPM
(formerly known as ECI) and El Segundo.   11.   Power Purchase Agreement dated
March 31, 1998 by and between DPM (formerly known as ECI) and Long Beach.   12.
  Power Purchase Agreement dated May 20, 1999 by and between DPM (formerly known
as ECI) and Cabrillo I.   13.   Power Purchase Agreement dated May 20, 1999 by
and between DPM (formerly known as ECI) and Cabrillo II.   14.   ISDA Master
Swap Agreement dated March 31, 1998 by and between DMT (formerly known as NGC)
and El Segundo.

-7-



--------------------------------------------------------------------------------



 



15.   ISDA Master Swap Agreement dated March 31, 1998 by and between DMT
(formerly known as NGC) and Long Beach.   16.   ISDA Master Swap Agreement dated
May 20, 1999 by and between DMT and Cabrillo I.   17.   ISDA Master Swap
Agreement dated May 20, 1999 by and between DMT and Cabrillo II.   18.   Master
Power Purchase and Sale Agreement dated June 1, 2001 by and between DPM and El
Segundo.   19.   Master Power Purchase and Sale Agreement dated June 1, 2001 by
and between DPM and Long Beach.   20.   Master Power Purchase and Sale Agreement
dated June 1, 2001 by and between DPM and Cabrillo I.   21.   Master Power
Purchase and Sale Agreement dated June 1, 2001 by and between DPM and Cabrillo
II.   22.   Set-Off Agreement dated June 30, 1999 by and between DPM (formerly
known as ECI), DMT, and El Segundo.   23.   Set-Off Agreement dated June 30,
1999 by and between DPM (formerly known as ECI), DMT, and Long Beach.   24.  
Set-Off Agreement dated June 30, 1999 by and between DPM (formerly known as
ECI), DMT, and Cabrillo I.   25.   Set-Off Agreement dated June 30, 1999 by and
between DPM (formerly known as ECI), DMT, and Cabrillo II.   26.   Letter
Agreements dated February 23, 2001, and February 27, 2001, between NRG and DMT
regarding payment for fuel deliveries.   27.   Guaranty Reimbursement Agreement
dated March 19, 1998 by and between Dynegy (formerly known as NGC Corporation)
and NRG.   28.   Guaranty Reimbursement Agreement dated March 19, 1998 by and
between Dynegy (formerly known as NGC Corporation) and NRG.   29.   Guaranty
Reimbursement Agreement dated December 14, 1998 by and between DPC and NRG.  
30.   Guaranty Reimbursement Agreement dated effective December 14, 1998 by and
between DPC and NRG.

-8-



--------------------------------------------------------------------------------



 



31.   Guaranty Reimbursement Agreement dated July 31, 1998 by and between DPC
and NRG.   32.   Guaranty Reimbursement Agreement dated June 30, 1999 by and
between DPC and NRG.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF AGREEMENT
REGARDING SPECIFIED LITIGATION
AGREEMENT REGARDING SPECIFIED LITIGATION
     THIS AGREEMENT REGARDING SPECIFIED LITIGATION (the “Agreement”) is entered
into to be effective as of                     , 2006 (the “Effective Date”) by
and among Dynegy Inc. (“Dynegy”), NRG Energy, Inc. (“NRG”), and NRG West Coast
LLC (“Buyer”) (NRG, Buyer and Dynegy together, the “Parties”).
RECITALS
     A. NRG, Buyer, DPC II Inc. (“Seller”), and Dynegy have entered into the
Purchase Agreement (the “Purchase Agreement”), dated effective December ___,
2005.
     B. Buyer is a subsidiary of NRG and Seller and is a subsidiary of Dynegy.
     C. Buyer’s and Seller’s obligation to take the respective actions required
to be taken by Buyer and Seller at the Closing (as defined in the Purchase
Agreement) is subject to the satisfaction, at or prior to the Closing, of the
mutual execution and delivery of this Agreement.
     D. Each of the Parties has determined that it will derive substantial
benefit from the transactions contemplated by the Purchase Agreement and the
execution and delivery of this Agreement.
AGREEMENT
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
     Section 1. Indemnification; Payment.
     1.1 Gas Litigation Indemnification by Dynegy. Dynegy agrees that, to the
maximum extent permitted by applicable law (but subject to the limitations set
forth herein), it shall indemnify, defend and hold harmless NRG, its affiliates
(including the WCP Entities), and each of their respective directors, officers,
partners, shareholders, members, employees, agents (including counsel, auditors,
accountants, and advisors), heirs, successors, predecessors, and assigns
(collectively, “NRG Indemnified Parties”) from, against and in respect of and
shall reimburse the amount of any loss, liability, damage, judgment, civil fine
and penalty, expense, including reasonable costs of investigation and defense
and reasonable attorneys’ fees and expenses, including such fees and expenses at
trial and on any appeal (collectively, “Losses”), suffered or incurred by, and
any Proceeding against, any of the NRG Indemnified Parties arising out of or
resulting from (i) the Gas Litigation or (ii) any breach of any representation,
warranty or covenant by Dynegy contained in this Agreement.

 



--------------------------------------------------------------------------------



 



     1.2 CDWR Litigation Indemnification by NRG. Dynegy, on the one hand, and
Buyer and NRG on the other hand, each intend, except as otherwise expressly
provided below in Section 1.2(i), to be responsible for one-half of the costs
and attorneys’ fees incurred in defending the Power Litigation and to be
responsible for one-half of any Loss suffered or incurred by either Dynegy, NRG
or any of their affiliates in connection with the CDWR Litigation. To effectuate
this intention, Buyer and NRG agree that, to the maximum extent permitted by
applicable law (but subject to the limitations set forth herein), they shall be
responsible for, and they shall indemnify, defend and hold harmless, jointly and
severally, Dynegy, its affiliates, and each of their respective directors,
officers, partners, shareholders, members, employees, agents (including counsel,
auditors, accountants, and advisors), successors, predecessors, and assigns
(collectively, “Dynegy Indemnified Parties”) from, against and in respect of and
shall reimburse the Dynegy Indemnified Parties for any Loss suffered or incurred
with respect to, arising out of or resulting from the CDWR Litigation:
     (i) up to $600,000,000 plus 50% of any amounts in excess of $600,000,000;
provided, however, that NRG’s and Buyer’s responsibility for such Losses up to
the aforesaid amounts shall be limited to fifty percent (50%) of such Losses to
the extent the same resulted from the actions of the Dynegy Indemnified Parties
that form the basis of the CDWR Litigation which (a) are not Known to NRG or its
affiliates as of the date of the Purchase Agreement as constituting gross
negligence or willful misconduct and (b) constitute gross negligence or willful
misconduct by the Dynegy Indemnified Parties (it is acknowledged by NRG that the
Settlement and Release of Claims Agreement dated June 28, 2004, approved by FERC
on or about October 25, 2004 in San Diego Gas & Electric Co. v. Sellers of
Energy and Ancillary Services, Docket No. EL00-95-000, Investigation of the
Practices of the California Independent System Operator and the California Power
Exchange, Docket No. EL00-98-000, Puget Sound Energy, Inc. v. All Jurisdictional
Sellers of Energy and/or Capacity in the Pacific Northwest, Docket
No. EL01-10-000, et al, Investigation of Anomalous Bidding Behavior and
Practices in the Western Markets, Docket No. IN03-10-000, Fact-Finding
Investigation of Potential Manipulation of Electric and Natural Gas Prices,
Docket No. PA02-2-000 is not evidence of gross negligence or willful
misconduct); and
     (ii) for any breach of any representation, warranty or covenant by Buyer
contained in this Agreement.
     Exhibit E attached hereto sets forth an illustration of the application of
Section 1.2(i) above.
     1.3 Joint Power Litigation Indemnification. Dynegy, on the one hand, and
Buyer and NRG on the other hand, each intend to be responsible for one-half of
the costs and attorneys’ fees incurred in defending the Power Litigation and to
be responsible for one-half of any Loss suffered or incurred by either Dynegy,
NRG or any of their affiliates in connection with the Power Litigation. To
effectuate this intention, Dynegy agrees that, to the maximum extent permitted
by applicable law (but subject to the limitations set forth herein), it shall
indemnify, defend and hold harmless each of the NRG Indemnified Parties from,
against and in respect of and shall reimburse the amount of any Loss suffered or
incurred by, and any Proceeding against, any of the NRG Indemnified Parties
arising out of or resulting from the Power Litigation;

2



--------------------------------------------------------------------------------



 



provided, however, that (i) Buyer and NRG shall be jointly and severally
responsible for fifty percent (50%) of all such amounts and (ii) Dynegy shall
have no liability or responsibility in respect of any non-monetary Losses
suffered or incurred by any NRG Indemnified Party (including the WCP Entities),
including injunctive relief. Buyer and NRG each agree that, to the maximum
extent permitted by applicable law (but subject to the limitations set forth
herein), they shall indemnify, defend and hold harmless, jointly and severally,
each of the Dynegy Indemnified Parties from, against and in respect of and shall
reimburse the amount of any Loss suffered or incurred by, and any Proceeding
against, any of the Dynegy Indemnified Parties arising out of or resulting from
the Power Litigation; provided, however, that (a) Dynegy shall be responsible
for fifty percent (50%) of all such amounts and (b) Buyer and NRG shall have no
liability or responsibility in respect of any non-monetary Losses suffered or
incurred by any Dynegy Indemnified Party, including injunctive relief.
     1.4 Mitigation. Each Party shall use commercially reasonable efforts to
address any claims and to mitigate any liabilities, losses, or expense in the
same manner as it would in the absence of the indemnification provisions of this
Agreement.
     Section 2. Defense of Litigation.
     2.1 Control of Litigation. Dynegy shall have the exclusive right to manage,
direct, and control the Gas Litigation and the Power Litigation, except to the
extent NRG is a named party to the Power Litigation in which case NRG may
participate in the defense of the Power Litigation in accordance with the terms
of the Power Litigation Joint Defense Agreement. NRG shall have the exclusive
right to manage, direct, and control the CDWR Litigation; provided, however,
that notwithstanding anything to the contrary set forth in Section 4.2 hereof,
NRG shall not have the authority without the express prior written consent of
the Dynegy Indemnified Parties, not to be unreasonably withheld or delayed, to
file any pleading, make any admission, accept any finding of fact or enter into
any settlement regarding the CDWR Litigation which provides that the conduct or
behavior of the Dynegy Indemnified Parties constitutes gross negligence, willful
misconduct, intentional failure to perform a duty or reckless disregard of the
consequences of such conduct or behavior.
     2.2 Lead Counsel. Dynegy shall use as lead counsel Pillsbury Winthrop Shaw
Pittman LLP (and NRG acknowledges the absence and waiver of any claim of
conflict of interest regarding that law firm) or such other law firm as is
reasonably acceptable to NRG with respect to each of the Proceedings that
comprise the Gas Litigation and the Power Litigation. Buyer shall use as lead
counsel Skadden, Arps, Slate, Meagher & Flom LLP (and Dynegy acknowledges the
absence and waiver of any claim of conflict of interest regarding that law firm)
or such other law firm as is reasonably acceptable to Dynegy with respect to
each of the Proceedings that comprise the CDWR Litigation.
     2.3 Indemnified Party Counsel. Without limiting the provisions of
Section 4.2 herein, Dynegy acknowledges that (i) the law firm of Sheppard,
Mullin, Richter & Hampton LLP (“SMR&H”) (Carlton Varner or such other partner as
SMR&H shall designate) has been retained by NRG to represent its interests in
the Gas Litigation, (ii) Dynegy has waived any claim of conflict of interest
regarding SMR&H and such representation of NRG, and (iii) SMR&H does not
represent Dynegy in the Gas Litigation. NRG acknowledges that SMR&H is not
serving or

3



--------------------------------------------------------------------------------



 



authorized to serve as lead counsel or as co-counsel to Pillsbury Winthrop Shaw
Pittman LLP and does not represent the WCP Entities in the Gas Litigation.
     2.4 Cooperation. Without limiting the provisions of Section 4.2 herein, the
Parties acknowledge that (i) the provisions of the September 2, 2003, Joint
Defense Agreement (the “Gas Litigation Joint Defense Agreement”) to which Dynegy
and NRG are parties shall apply to communications between Dynegy and NRG and
their respective counsel with respect to the Gas Litigation and (ii) the
provisions of the August 21, 2003, Joint Defense Agreement (the “Power
Litigation Joint Defense Agreement”) to which Dynegy and NRG are parties shall
apply to communications between Dynegy and NRG and their respective counsel with
respect to the Power Litigation. The Parties agree to amend promptly Exhibit A
to the Gas Litigation Joint Defense Agreement to include all of the lawsuits and
proceedings listed on Exhibit A to this Agreement, Exhibit A to the Power
Litigation Joint Defense Agreement to include all of the lawsuits and
proceedings listed on Exhibit D to this Agreement, and if the exception in
Section 1.2(i) above becomes applicable, Dynegy and NRG will add such litigation
to Exhibit A of the Power Litigation Joint Defense Agreement. In the event of a
conflict or an inconsistency between the terms of this Agreement and any of the
above-referenced Joint Defense Agreements, the terms of this Agreement shall
govern and control.
     2.5 Defense Costs. Without limiting Section 1.1 above, the defense of the
Proceedings that comprise the Gas Litigation shall be at the sole cost and
expense of Dynegy, which shall not seek, directly or indirectly, to charge back
any such costs or expenses to any of the NRG Indemnified Parties (including the
WCP Entities), and Dynegy shall be solely responsible for all legal fees and
expenses of the counsel controlling the Gas Litigation. Without limiting
Section 1.2 above, the defense of the Proceedings that comprise the CDWR
Litigation shall be at the sole cost and expense of Buyer and NRG, neither of
which shall seek, directly or indirectly, to charge back any such costs or
expenses to any of the Dynegy Indemnified Parties, and Buyer shall be solely
responsible for all fees and expenses of the counsel controlling the CDWR
Litigation; provided, however, that if and to the extent that the exception in
Section 1.2(i) above applies to any Loss otherwise indemnified under
Section 1.2, Dynegy shall reimburse Buyer for fifty percent (50%) of any such
costs, fees and expenses relating to such Loss. As contemplated by Section 1.3
above, the cost and expense of the defense of the Proceedings that comprise the
Power Litigation shall be shared equally by the Parties.
     Section 3. Representations and Warranties. Each Party represents and
warrants to the other Party as follows:
     (a) This Agreement in all respects has been voluntarily and knowingly
executed by such Party and is the legal, valid and binding obligation of such
Party.
     (b) Such Party has the full power and authority to enter into this
Agreement and perform its obligations hereunder.
     (c) The execution, delivery and performance of this Agreement by such Party
are not prohibited by and do not violate or conflict with or require any consent
or approval with respect to (i) such Party’s organizational documents, (ii) any
order, writ, injunction, decree or judgment of any Governmental Body, (iii) any
material contract or

4



--------------------------------------------------------------------------------



 



agreement to which such Party is a party or by which it is bound, or (iv) any
law, rule or regulation applicable to such Party.
     (d) Such Party has had an opportunity to seek and has sought independent
legal advice from attorneys of its choice and other advice from such accountants
and other professionals as it deems appropriate, in each case with respect to
the advisability of executing this Agreement, and such Party has carefully read
this Agreement and has made such investigation of the facts pertaining to this
Agreement as it deems necessary.
     Section 4. Limitations and Procedures.
     4.1 Limitations on Liability.
          (a) No Indemnitor shall have any obligation to indemnify any
Indemnified Party for special, punitive, indirect or consequential damages, lost
profits or similar items, except with respect to matters involving actions,
claims or other Proceedings brought or asserted by third parties and then only
to the extent that an Indemnified Party is required to pay any such damages,
lost profits or similar items to such third parties. Nothing in this Agreement
is intended to require the payment by the Indemnitor of duplicative, in whole or
in part, indemnity payments to an Indemnified Party.
          (b) The amount of any Losses for which indemnification is provided by
an Indemnitor shall be net of (1) any amounts recovered by the Indemnified Party
with respect to such Losses pursuant to any indemnification by or
indemnification agreement with any third party in excess of any associated cost
to the Indemnified Party in obtaining such indemnification; (2) any insurance
proceeds or other reimbursement received as an offset against such Losses (and
no right of subrogation shall accrue hereunder to any insurer or third-party
indemnitor); and (3) an amount equal to the net cash tax benefit actually
received attributable to such Losses. If the amount to be netted is determined
after payment by the Indemnitor of any amount, the Indemnified Party shall repay
to the Indemnitor, promptly after such determination, any amount that the
Indemnitor would not have had to pay pursuant to this Section 4.1 had such
determination been made at the time of payment.
     4.2 Procedure for Indemnification Claims.
          (a) Third Party Claims.
     (i) Each Party shall, with reasonable promptness after obtaining knowledge
thereof, provide the other Party or parties against whom a claim for
indemnification is to be made under this Section 4 with written notice of all
third party Proceedings that may be subject to the indemnification provisions of
this Agreement (collectively, “Third Party Claims”), which notice shall include
a statement of the basis of the claim for indemnification, including a summary
of the facts or circumstances that form the basis for the claim, a good faith
estimate of the amount of Losses claimed by the third party and copies of any
pleadings or demands from the third party. Notwithstanding the foregoing, the
failure to provide such notice reasonably promptly shall not release the
Indemnitor from

5



--------------------------------------------------------------------------------



 



any of its obligations under this Agreement, except to the extent that the
Indemnitor is materially prejudiced by such failure, and shall not relieve the
Indemnitor from any other obligation or liability that it may have to the
Indemnified Party otherwise than under this Agreement.
     (ii) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to this Section 4 and,
if so, whether the Indemnitor elects to undertake, conduct and control, through
counsel of its choosing (subject to the consent of the Indemnified Party, such
consent not to be withheld unreasonably) and at its sole risk and expense, the
settlement or defense of the Third Party Claim.
     (iii) If within 30 days after its receipt of the claim notice the
Indemnitor notifies the Indemnified Party that it elects to undertake the
settlement or defense of the Third Party Claim, the Indemnified Party shall
cooperate reasonably with the Indemnitor in connection therewith, including by
making available to the Indemnitor all relevant information and the testimony of
employees material to the defense of the Third Party Claim including but not
limited to the assistance and participation of Lynn Lednicky. The Indemnitor
shall reimburse the Indemnified Party for reasonable out-of-pocket costs
incurred in connection with such cooperation. The Indemnified Party shall be
entitled to approve any proposed settlement that would impose any material
non-monetary obligation or duty on the Indemnified Party, or include a finding
or admission of any violation of applicable law on the part of the Indemnified
Party, which approval shall not be unreasonably withheld. So long as the
Indemnitor is diligently and in good faith contesting the Third Party Claim,
(1) the Indemnified Party shall be entitled to participate in all aspects of,
but not conduct or control, the settlement or defense of the Third Party Claim
through counsel and advisors chosen by the Indemnified Party, at its expense
(subject to Section 1.3 above), and (2) the Indemnified Party shall not pay or
settle the Third Party Claim. Notwithstanding the foregoing, the Indemnified
Party shall have the right to pay or settle any Third Party Claim at any time
without the consent of the Indemnitor, provided that the terms and conditions of
such settlement involve solely the payment of money damages and the Indemnified
Party waives any right to indemnification therefor by the Indemnitor.
     (iv) If the potential Indemnitor does not provide the notice described in
Section 4.2(a)(ii) above within the 30-day period required thereby or if the
potential Indemnitor fails to either contest or undertake settlement
negotiations in connection with the Third Party Claim, the Indemnified Party
shall thereafter have the right to contest, settle or reach a compromise with
respect to the Third Party Claim at its exclusive discretion, at the risk and
expense of the Indemnitor, and the Indemnitor will thereby waive any claim,
defense or argument that the Indemnified Party’s settlement or defense of such
Third Party Claim is in any respect inadequate or unreasonable. Notwithstanding
the foregoing, if the

6



--------------------------------------------------------------------------------



 



potential Indemnitor fails to provide the notice described in Section 4.2(a)(ii)
within the 30-day period required thereby, the potential Indemnified Party shall
provide one fax notice of such Third Party Claim to the chief legal officer of
the potential Indemnitor. If the Potential Indemnitor still does not provide the
required notice within three days after receipt of such fax notice, the
potential Indemnitor shall not be deemed by such failure to have accepted
liability for the Third Party Claim except to the extent that the Indemnified
Party is materially prejudiced by the failure to provide notice within the
30-day period.
       (b) Non Third Party Claims.
     (i) Each Party shall deliver to the other Party or parties against whom a
claim for indemnification is to be made under this Section 4 written notice of
any claims for indemnification under this Section 4 other than Third Party
Claims, which notice shall include a statement of the basis of the claim for
indemnification, including a summary of the facts or circumstances that form the
basis for the claim, and a good faith estimate of the actual or future potential
amount of Losses.
     (ii) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to this Section 4 (a
“Response Notice”). If the potential Indemnitor does not provide a Response
Notice to the Indemnified Party within the required 30-day period, the
Indemnitor shall be deemed to accept liability for all Losses described in the
claim notice. Notwithstanding the foregoing, if the potential Indemnitor fails
to provide a Response Notice within such 30-day time period the potential
Indemnified Party shall provide one fax notice of such claim to an officer of
the potential Indemnitor. If the potential Indemnitor does provide a Response
Notice within three days after receipt of such fax notice, the potential
Indemnitor shall not be deemed by such failure to have accepted liability for
the claim except to the extent that the Indemnified Party is materially
prejudiced by the failure to provide such notice within the 30-day period.
     4.3 Exclusive Remedy. A Party’s right to indemnification provided in this
Agreement is the sole and exclusive remedy of that Party from and after the
Closing with respect to any Losses arising out of or relating to the Gas
Litigation, the CDWR Litigation or the Power Litigation; provided, however, that
nothing in this Section 4.3 shall restrict or prohibit any Party from bringing
any action (i) for injunctive relief or specific performance to the extent
legally available or (ii) in the event of fraud by a Party. Each Party waives
any provision of applicable Law to the extent it would vitiate, limit or
restrict the agreement in this Section 4.3.
     Section 5. Binding Effect; Successors and Assigns. Neither Party shall
assign or delegate any of its rights or obligations under this Agreement without
the prior written consent of the other Party. Subject to the foregoing, (i) this
Agreement and all the terms and provisions hereof shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
assigns, and (ii) each Party shall require any entity(ies) that, as a result of
any

7



--------------------------------------------------------------------------------



 



merger, purchase of assets, reorganization or other transaction, acquires or
succeeds to all or substantially all of the business or assets of such Party (or
any one or more of them) to assume expressly the obligations of such Party under
this Agreement pursuant to a written assumption agreement in form and substance
reasonably satisfactory to the other Party.
     Section 6. Confidentiality. The Parties intend this Agreement to be and
remain strictly confidential, with the limited exceptions set forth in this
Section 6. Evidence of this Agreement shall not be disclosed in discovery, in
testimony or in evidence in any Proceeding, except as required by law or
judicial process or as necessary to enforce the terms of this Agreement or to
the extent the terms of this Agreement are no longer confidential. Each of the
Parties agrees not to disclose, publicize, or cause to be disclosed or
publicized in any manner, directly or indirectly, any of the confidential terms
and conditions of this Agreement, except (i) to its accountants, auditors,
financial advisors, and attorneys, provided such persons are informed of this
confidentiality requirement; (ii) to state and federal taxing authorities;
(iii) as legally required by applicable law or judicial process or by stock
exchange rules and regulations, and in this regard each Party shall have the
right to disclose the existence and nature of this Agreement in its filings with
the SEC and other regulatory authorities; or (iv) with the prior written consent
of the other Party.
     Section 7. Rules of Construction. In this Agreement, the word “include(s)”
means “include(s), without limitation,” and the word “including” means
“including, but not limited to.” When the context and construction so require,
all words used in the singular shall be deemed to have been used in the plural
and vice versa. All headings appearing in this Agreement are for convenience
only and shall be disregarded in construing this Agreement.
     Section 8. Severability. If any term or provision of this Agreement is
determined to be invalid, illegal or unenforceable under applicable law, the
remaining terms and provisions of this Agreement shall remain in full force and
effect to the extent permitted by law. In the event of any such determination,
the Parties agree to negotiate in good faith to modify this Agreement to fulfill
as closely as possible the original intents and purposes hereof. To the extent
permitted by law, the Parties hereby waive to the same extent any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.
     Section 9. Integration; Modifications. This Agreement, the Gas Litigation
Joint Defense Agreement and the Power Litigation Joint Defense Agreement
(a) integrate all the terms and conditions mentioned in or incidental to this
Agreement, and (b) supersede all prior negotiations and all prior oral or
written representations, understandings, promises, commitments, and agreements
between the Parties or any of their affiliates with respect to the subject
matter hereof. The Parties agree, each on behalf of itself and its affiliates,
that no representation, understanding, promise, commitment or agreement relating
to the subject matter hereof shall be enforceable against any Party or its
affiliates unless it is contained in this Agreement, the Gas Litigation Joint
Defense Agreement or the Power Litigation Joint Defense Agreement. No term of
this Agreement, the Gas Litigation Joint Defense Agreement or the Power
Litigation Joint Defense Agreement may be amended, waived, or otherwise modified
except in a writing signed by both Parties.

8



--------------------------------------------------------------------------------



 



     Section 10. No Waiver. Failure to insist on compliance with any term or
provision contained in this Agreement shall not be deemed a waiver of that term
or provision, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.
     Section 11. Governing Law. This Agreement shall be governed by, construed
and interpreted in accordance with the laws of the State of California without
reference to any conflict of law principles. Each of the Parties submits to the
jurisdiction of any federal court located in San Francisco, California, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court or
tribunal. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any such action or proceeding so brought. Each Party agrees to
frame any complaint brought in any such action or proceeding to support federal
court jurisdiction if grounds for federal jurisdiction exist, and further agrees
that any of the other Parties may required such Party to dismiss any state law
case where a federal court would have jurisdiction over the subject matter.
     Section 12. Further Actions. Each of the Parties agrees to take any and all
actions reasonably necessary in order to effectuate the intent, and to carry out
the provisions, of this Agreement.
     Section 13. Counterparts. This Agreement may be executed in one or more
counterparts and the counterparts signed in the aggregate shall constitute a
single, original instrument.
     Section 14. Certain Defined Terms. As used herein, the following terms
shall have the meanings ascribed to them below:
          “CDWR Litigation” —
     (a) any Proceeding that:
     (i) is identified on Exhibit C attached hereto and incorporated herein by
this reference;
     (ii) after the date of the Purchase Agreement may be served upon or
commenced against (including via counterclaims or cross-claims in litigation
identified on Exhibit C) any of the WCP Entities, the other NRG Indemnified
Parties, or the Dynegy Indemnified Parties to the extent, and only to the
extent, based either on (1) the acts or omissions that formed the basis of the
Proceedings identified on Exhibit C or (2) acts or omissions similar to those
that formed the basis of the Proceedings identified on Exhibit C; or
     (iii) arises out of or is related to the negotiation, execution,
administration of or performance (or non-performance) of that certain (1)

9



--------------------------------------------------------------------------------



 



Master Power Sale and Purchase Agreement, dated March 2, 2001, by and between
Dynegy Power Marketing, Inc. acting as agent for Cabrillo Power I LLC, El
Segundo Power LLC and Long Beach Generation LLC, and State of California
Department of Water Resources separate and apart from its powers and
responsibilities with respect to the State Water Resources Development System,
or (2) System Contingent Capacity Purchase and Sales Agreement, dated March 2,
2001, by and between Dynegy Power Marketing, Inc. acting as agent for Cabrillo
Power I LLC, El Segundo Power LLC and Long Beach Generation LLC and State of
California Department of Water Resources separate and apart from its powers and
responsibilities with respect to the State Water Resources Development System;
or
     (b) any investigation by any Governmental Body against any of the WCP
Entities, or against Dynegy or any of its affiliates with respect to the power
marketing activities of such Dynegy affiliates for or on behalf of any of the
WCP Entities, that involves the same or similar acts or omissions that form the
basis of the Proceedings identified on Exhibit C.
          “Gas Litigation” —
(a) any Proceeding that:
     (i) is identified on Exhibit A attached hereto and incorporated herein by
this reference;
     (ii) after December 1, 2005 may be served upon or commenced against
(including via counterclaims or cross-claims in litigation identified on
Exhibit A) any of the WCP Entities or the other NRG Indemnified Parties to the
extent, and only to the extent, based on (1) the acts or omissions that formed
the basis for the Proceedings identified on Exhibit A, (2) the acts or omissions
that formed the basis of the December 12, 2002 CFTC Order (the “CFTC Order”, a
copy of which is attached hereto as Exhibit B) in the Proceeding styled In the
Matter of Dynegy Marketing & Trade and West Coast Power, LLC, CFTC Docket
No. 03-03, or (3) acts or omissions similar to those that formed the basis of
the CFTC Order or the Proceedings identified on Exhibit A; or
     (iii) after the date of the Purchase Agreement may be served upon or
commenced against the WCP Entities to the extent, and only to the extent, based
on alleged natural gas “wash trading” activities by employees of Dynegy or its
wholly owned subsidiaries during the time period covered by the CFTC Order and
complained of in certain of the Proceedings identified on Exhibit A; or

10



--------------------------------------------------------------------------------



 



     (b) any investigation by any Governmental Body against Dynegy or its
affiliates, or against any of the WCP Entities, that involves the same or
similar acts or omissions that form the basis of the Proceedings identified on
Exhibit A.
“Governmental Body” — any:
     (a) nation, state, county, city, town, district or other jurisdiction of
any nature;
     (b) federal, state, local, municipal, foreign or other government;
     (c) governmental or quasi-governmental authority of any nature (including
any governmental agency, branch, department, official or entity and any court or
other tribunal);
     (d) multinational organization or body; or
     (d) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature.
          “Indemnified Party” — a Dynegy Indemnified Party or an NRG Indemnified
Party.
          “Known” — for the purpose of Section 1.2(i)(a), shall mean that David
Lloyd, Keith Richards, Ershell Redd, Catherine Jacobs or Michael Bramnick have
actual knowledge without investigation.
          “Indemnitor” — a Party providing indemnification under this Agreement.
          “Legal Requirement” — any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.
          “Person” — any individual, corporation, general or limited
partnership, limited liability company, joint venture, trust, association,
organization or other entity or Governmental Body.
          “Power Litigation” —
     (a) any Proceeding that arises out of or is related to the California power
crisis, including the Proceedings that are:
     (i) identified on Exhibit D attached hereto and incorporated herein by this
reference; or
     (ii) after the date of the Purchase Agreement may be served upon or
commenced against (including via counterclaims or cross-claims in litigation

11



--------------------------------------------------------------------------------



 



identified on Exhibit D) any of the WCP Entities, the other NRG Indemnified
Parties, or the Dynegy Indemnified Parties based either on (1) acts or omissions
that formed the basis of the Proceedings set forth on Exhibit D, or (2) acts or
omissions similar to those that formed the basis of the Proceedings set forth on
Exhibit D; or
     (b) any investigation by any Governmental Body against any of the WCP
Entities, or against Dynegy or any of its affiliates with respect to the power
marketing activities of such Dynegy affiliates for or on behalf of any of the
WCP Entities, that involves the same or similar acts or omissions that form the
basis of the Proceedings identified on Exhibit D.
          “Proceeding” — any action, arbitration, hearing, litigation, or suit
(whether civil, criminal, or administrative) commenced, brought, conducted or
heard by or before any Governmental Body or arbitrator.
          “WCP Entities” — WCP (Generation) Holdings LLC, West Coast Power LLC,
Cabrillo Power I LLC, Cabrillo Power II LLC, El Segundo Power, LLC, El Segundo
Power II LLC and Long Beach Generation LLC.
     Section 15. Ca. Civ. Code Section 1542 Waiver. The Parties hereby
acknowledge that there is a risk that, subsequent to the execution of this
Agreement, they may discover, incur or suffer from claims which were unknown or
unanticipated at the time this Agreement was executed, including unknown or
unanticipated claims which arise from, are based upon or are related to the
issues and matters addressed herein which, if known on the date this Agreement
was executed, may have materially affected their decision to execute this
Agreement. Dynegy and NRG each acknowledge that they are assuming the risk of
such unanticipated claims and agree that this Agreement applies thereto. The
Parties expressly waive the benefits of Section 1542 of the California Civil
Code, which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Effective upon effectiveness of the terms of this Agreement, the parties waive
and relinquish all rights and benefits which they have or may have under
Section 1542 or the law of any other state or jurisdiction to the same or
similar effect.
     Section 16. Notices. All notices, consents, requests, instructions,
approvals and other communications provided for herein shall be validly given,
made or served, if in writing and delivered personally or by confirmed facsimile
transmission or sent by United States first class mail, registered or certified,
postage prepaid, by overnight courier addressed as follows:

12



--------------------------------------------------------------------------------



 



     
If to NRG or NRG West Coast:
  NRG Energy, Inc.
 
  211 Carnegie Center
 
  Princeton, NJ 08540
 
  Attn: General Counsel
 
  Fax: 609-524-4589
 
   
Copy to:
  NRG Energy, Inc.
 
  4600 Carlsbad Boulevard
Carlsbad, CA 92008
 
  Attn: David Lloyd, Senior Attorney
 
  Fax: 760-268-4017
 
   
If to Dynegy:
  Dynegy Inc.
 
  1000 Louisiana Street, Suite 5800
 
  Houston, Texas 77002
 
  Attn: Lynn Lednicky, Executive Vice President
 
  Fax: 713-767-5181
 
   
Copy to:
  Dynegy Inc.
 
  1000 Louisiana Street, Suite 5800
 
  Houston, Texas 77002
 
  Attn: J. Kevin Blodgett, General Counsel and
 
  Executive Vice President
 
  Fax: 713-356-2185

or to such other address as either Party may from time to time designate to the
other by notice. Notice given as set out above shall be deemed delivered upon
personal receipt, confirmed facsimile transmission, if by mail three (3) days
after the date same is postmarked or upon delivery by overnight courier.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



This Agreement is executed to be effective as of the Effective Date.

                  DYNEGY INC.       NRG ENERGY, INC.
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Its:
          Its:    
 
               
 
                            NRG WEST COAST LLC
 
               
 
          By:    
 
               
 
               
 
          Name:    
 
               
 
               
 
          Its:    
 
               

14



--------------------------------------------------------------------------------



 



EXHIBIT A
EXISTING GAS LITIGATION
1. Cruz M. Bustamante, et al. v. Williams Energy Services, et al., Los Angeles
Superior Court Case No. BC285598
2. In Re Natural Gas Commodity Litigation, USDC Southern District of NY, Case
No. 03-CV-6186
3. ABAG Publicly Owned Energy Resources v. Sempra Energy, et al., Alameda County
Superior Court, Case No. RG04186098; now part of SD Superior Court coordinated
proceeding Natural Gas Anti-trust Litigation, Case No. JCCP 4221-00036
4. Abelman Art Glass v. EnCana Corporation, et al., USDC Eastern District of CA,
Case No. 04-CV-6684; now MDL Docket No. 1566, Case No. CV-S-05-0437, Base File
No. CV-S-03-1431 PMP (PAL)
5. City & County of San Francisco, et al. v. Sempra Energy, et al., San Diego
County Superior Court, Case No. GIC 832539; now part of SD Superior Court
coordinated proceeding Natural Gas Anti-trust Litigation, Case No. JCCP
4221-00023
6. City of San Diego v. Sempra Energy, et al., San Diego County Superior Court,
Case No. GIC 839407; now part of SD Superior Court coordinated proceeding
Natural Gas Anti-trust Litigation, Case No. JCCP 4221-00026
7. County of Alameda v. Sempra Energy, Alameda County Superior Court, Case
No. RG04182878; now part of SD Superior Court coordinated proceeding Natural Gas
Anti-trust Litigation, Case No. JCCP 4221-00033
8. County of San Diego v. Sempra Energy, et al., San Diego County Superior
Court, Case No. GIC 833371; now part of SD Superior Court coordinated proceeding
Natural Gas Anti-trust Litigation, Case No. JCCP 4221-00024
9. County of San Mateo v. Sempra Energy, et al., San Mateo County Superior
Court, Case No. CIV443882; now part of SD Superior Court coordinated proceeding
Natural Gas Anti-trust Litigation, Case No. JCCP 4221-00044
10. County of Santa Clara v. Sempra Energy, et al., San Diego County Superior
Court, Case No. GIC 832538; now part of SD Superior Court coordinated proceeding
Natural Gas Anti-trust Litigation, Case No. JCCP 4221-00022
11. Fairhaven Power Company v. EnCana Corporation, et al., USDC Eastern District
of CA, Case No. CIV-F-04-6256; now MDL Docket No. 1566, Case No. CV-S-05-0243,
Base File No. CV-S-03-1431-PMP (PAL)

 



--------------------------------------------------------------------------------



 



12. Nurserymen’s Exchange, Inc. v. Sempra Energy, et al., San Mateo County
Superior Court Case No. CIV442605; now part of SD Superior Court coordinated
proceeding Natural Gas Anti-trust Litigation, Case No. JCCP 4221-00043
13. Older v. Sempra Energy, et al., San Diego Superior Court Case No. GIC
835457; now part of SD Superior Court coordinated proceeding Natural Gas
Anti-trust Litigation, Case No. JCCP 4221-00025
14. Owens-Brockway Glass Container, Inc. v. Sempra Energy, et al., Alameda
County Superior Court, Case No. RG04192046; now part of SD Superior Court
coordinated proceeding Natural Gas Anti-trust Litigation, Case No. JCCP
4221-00037
15. Sacramento Municipal Utility District v. Reliant Energy Services, Inc.,
Sacramento County Superior Court, Case No. 04AS04689; now part of SD Superior
Court coordinated proceeding Natural Gas Anti-trust Litigation, Case No. JCCP
4221-00040
16. School Project for Utility Rate Reduction v. Sempra Energy, et al., Alameda
County Superior Court, Case No. RG04180958; now part of SD Superior Court
coordinated proceeding Natural Gas Anti-trust Litigation, Case No. JCCP
4221-00035
17. Tamco, et al. v. Dynegy, Inc., et al., San Diego County Superior Court, Case
No. GIC 840587; now part of SD Superior Court coordinated proceeding Natural Gas
Anti-trust Litigation, Case No. JCCP 4221-00027
18. Utility Savings & Refund Services, LLP v. Reliant Energy Services, Inc., et
al., USDC Eastern District of CA, Case No. 04-CV-6626; now MDL Docket No. 1566,
Case No. CV-S-05-0110 PMP (PAL), Base File No. CV-S-03-1431-PMP (PAL)
19. Texas-Ohio Energy, Inc. v. Centerpoint Energy, Inc., USDC Eastern District
of California, Case No. CIV S-03-2346; MDL Docket No. 1566, Case
No. CV-S-04-0465 PMP (PAL), Base File No. CV-S-03-1431-PMP (PAL), on appeal to
US Court of Appeal for the 9th Cir., Docket No. 05-15919
20. Ever-Bloom, Inc. v. AEP Energy Services, Inc., et al., USDC Eastern District
of CA, Case No. 05-CV-0814; now MDL Docket No. 1566, Case No. CV-S-05-1169 PMP
(PAL), Base File No. CV-S-03-1431-PMP (PAL)
21. ** Pabco Building Products LLC. v. Dynegy, Inc.; West Coast Power LLC;
Dynegy Marketing and Trade; Reliant Energy Services; Reliant Resources;
Centerpoint Energy; Mary Kathleen Zanaboni; Encana Corp.; WD Energy Services;
Aquila Inc.; Aquila Merchant Services, San Diego County Superior Court, Case
No. GIC 856187
22. ** The Board of Trustees of the California State University v. Dynegy, Inc.;
West Coast Power; Reliant Services; Centerpoint Energy; Mark Zanaboni; Encana
Corp.; WE Energy Services; Aquila Inc., San Diego County Superior Court, Case
No. GIC 856188
 
** = Dynegy is aware of the filing of these cases but has not yet been served.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
CFTC ORDER

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EXISTING CDWR LITIGATION
Pub. Util. Comm’n of the State of Calif. v. Sellers of Long-Term Contracts to
the Calif. Dep’t of Water Resources and Calif. Electricity Oversight Board v.
Sellers of Energy and Capacity Under Long-Term Contracts with the Cal. Dep’t. of
Water Resources (consolidated), FERC Docket Nos. EL02-60-000, EL02-60-003, and
EL02-60-004, on appeal, Pub. Util. Comm’n of the State of Calif. v. FERC, Case
No. 03-70207 (9th Cir.).

 



--------------------------------------------------------------------------------



 



EXHIBIT D
EXISTING POWER LITIGATION
1. Egger v. Dynegy, et al., San Diego Superior Court Case No. GIC 809822, now
USDC Southern District of CA, Case No. 03-1060, and part of In re California
Wholesale Electricity Antitrust Litigation, MDL No. 1405
2. Wholesale Electricity Antitrust Cases I & II [Rule 1550(b)], No. JCCP 4204 &
4205, California Superior Court
3. City of Tacoma v. AEP Service Corp., et al., USDC Dist. of Washington at
Tacoma, Case No. C04-5325 RBL, and part of In re California Wholesale
Electricity Antitrust Litigation, MDL No. 1405, on appeal to US Ct. of Appeals
for 9th Cir., Docket No. 05-55368
4. Wah Chang v. Avista Corp., et al., USDC Dist. of Oregon, Case
No. 04-CV-00619-AS, and part of In re California Wholesale Electricity Antitrust
Litigation, on appeal to the US Ct. of Appeals for the 9th Circuit
5. Preferred Energy Services, Inc. v. Reliant Energy Services, Inc., et al.,
USDC Northern District of CA, Case No. 5:05-1435, and part of In re California
Wholesale Electricity Antitrust Litigation, MDL No. 1405.
Dismissed Cases
6. Nick Symonds v. Dynegy, Inc., et al., USDC Western District of Washington at
Seattle, Case No. 02-2522
7. Sharon Lodewick v. Dynegy, Inc., et al., Cir. Court of OR, Case
No. 212-12771; USDC District of Oregon, Case No. 3-03-157-AS
8. Wayne Kurtz v. Duke Energy Trading and Marketing LLC, et al., Los Angeles
Superior Court Case No. BC 283621; USDC Southern District of CA, Case
No. 03-0011, and part of In re California Wholesale Electricity Antitrust
Litigation, MDL No. 1405
9. Bronco Don Holdings v. Duke Energy Trading and Marketing LLC, et al., San
Francisco Superior Court, Case No. CGC-02-408325 – JCCP 4245; USDC Northern
District of CA, Case No. 02-2836; USDC Southern District of CA, Case
No. 02-2178, and part of In re California Wholesale Electricity Antitrust
Litigation - MDL No. 1405; US Court of Appeals for the 9th Cir., Docket No.
03-56793
10. T&E Pastorino v. Duke Energy Trading and Marketing LLC, et al., San Mateo
Superior Court, Case No. CIV 422241 – JCCP 4245; USDC Northern District of CA,
Case No. 02-2638; USDC Southern District of CA, Case No. 02-2176, and part of In
re California Wholesale Electricity Antitrust Litigation - MDL No. 1405; US
Court of Appeals for the 9th Cir., Docket No. 03-56793

 



--------------------------------------------------------------------------------



 



11. Century Theatres, Inc. v. Allegheny Energy Supply Company, LLC, et al., San
Francisco Superior Court, Case No. CGC-02-407912 – JCCP 4245; USDC Northern
District of CA, Case No. 02-2834; USDC Southern District of CA, Case
No. 02-2177, and part of In re California Wholesale Electricity Antitrust
Litigation - MDL No. 1405; US Court of Appeals for the 9th Cir., Docket No.
03-56793
12. J&M Karsant Family Limited Partnership v. Duke Energy Trading & Marketing,
LLC, et al. and part of In re California Wholesale Electricity Antitrust
Litigation - MDL No. 1405; US Court of Appeals for the 9th Cir., Docket
No. 03-56793
13. Leo’s Day and Night Pharmacy v. Duke Energy Trading & Marketing, LLC, et al.
and part of In re California Wholesale Electricity Antitrust Litigation - MDL
No. 1405; US Court of Appeals for the 9th Cir., Docket No. 03-56793
14. El Super Burrito v. Allegheny Energy Supply Company, LLC, et al. and part of
In re California Wholesale Electricity Antitrust Litigation - MDL No. 1405; US
Court of Appeals for the 9th Cir., Docket No. 03-56793
15. RDJ Farms, Inc. v. Brittalia Ventures v. Allegheny Energy Supply Company,
LLC, et al. and part of In re California Wholesale Electricity Antitrust
Litigation - MDL No. 1405; US Court of Appeals for the 9th Cir., Docket
No. 03-56793
16. Public Utility No. 1 of Snohomish County v. Dynegy Power Marketing, Inc.,
aff’d, US Court of Appeals for the Ninth Circuit, Docket No. 03-55191, cert.
denied – US Supreme Court, Case No. 04-612
17. People of the State of California ex. Re. Bill Lockyer, Attorney General of
the State of California v. Dynegy, aff’d, US Court of Appeals for the Ninth
Circuit, Docket No. 02-16619, cert. denied – US Supreme Court

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
ILLUSTRATION OF THE APPLICATION OF SECTION 1.2(i)

                              NRG/Buyer Responsibility         CDWR Judgment
Amount   and Indemnification   Dynegy Pays   NRG/Buyer Pays
Proviso in Section 1.2 (i) does not apply
                  all amounts $000,000
100
    300       0       100  
200
    300       0       200  
300
    300       0       300  
400
    300       0       400  
500
    300       0       500  
600
    300       0       600  
700
    300       50       650  
800
    300       100       700  
900
    300       150       750  
1000
    300       200       800  
 
                       
Proviso in Section 1.2(i) applies to 100% of Loss
                  all amounts $000,000
100
    0       50       50  
200
    0       100       100  
300
    0       150       150  
400
    0       200       200  
500
    0       250       250  
600
    0       300       300  
700
    0       350       350  
800
    0       400       400  
900
    0       450       450  
1000
    0       500       500  

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF MUTUAL RELEASE AND WAIVER AGREEMENT
     This Mutual Release and Waiver Agreement (this “Release”) is executed and
delivered as of the Effective Date (defined below) by and between NRG Energy,
Inc., a Delaware corporation (“NRG”), NRG West Coast LLC, a Delaware limited
liability company (“Buyer”), WCP (Generation) Holdings LLC, a Delaware limited
liability company, (“WCP Holdings”), West Coast Power LLC, a Delaware limited
liability company (“WCP”), El Segundo Power, LLC, a Delaware limited liability
company (“El Segundo”), El Segundo Power II LLC, a Delaware limited liability
company (“El Segundo II”), Long Beach Generation LLC, a Delaware limited
liability company (“Long Beach”), Cabrillo Power I LLC, a Delaware limited
liability company (“Cabrillo I”), and Cabrillo Power II LLC, a Delaware limited
liability company (“Cabrillo II”), on the one hand, and Dynegy Inc., an Illinois
corporation (“Dynegy”), Dynegy Holdings Inc., a Delaware corporation (“DHI”),
DPC II Inc., a Delaware corporation (“Seller”), Dynegy Power Marketing, Inc., a
Texas corporation (“DPM”), Dynegy Marketing and Trade, a Colorado general
partnership (“DMT”), Dynegy Power Management Services, L.P., a Delaware limited
partnership (“DPMS”), on the other hand. El Segundo, El Segundo II, Long Beach,
Cabrillo I, and Cabrillo II are each referred to herein individually as a
“Project Company” and collectively as the “Project Companies”. NRG, Buyer, WCP
Holdings, WCP and the Project Companies are referred to herein as the “NRG
Parties”. Dynegy, DHI, Seller, DPM, DMT and DPMS are referred to herein as the
“Dynegy Parties”. NRG, Buyer, WCP Holdings, WCP, the Project Companies, Dynegy,
Seller, DPM, DMT and DPMS are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.
     WHEREAS, pursuant to that certain Purchase Agreement dated December___,
2005, by and between Buyer and NRG, on the one hand, and Seller and Dynegy, on
the other hand, (the “Purchase Agreement”), Buyer agreed to purchase all of
Seller’s membership interest in WCP Holdings;
     WHEREAS, WCP Holdings is the owner of 100% of the membership interests in
WCP and WCP is the owner of 100% of the membership interests in the Project
Companies;
     WHEREAS, DPC, DPM, DMT and DPMS have heretofore entered into the WCP
Related Agreements and the Other California Agreements (as such terms are
defined in the Termination Agreement); and
     WHEREAS, in connection with the Closing under the Purchase Agreement, the
Parties hereto hereby desire to release each other from and waive certain claims
as more particularly described herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
     1. Defined Terms. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement. “Effective Date”
means the date of Closing under the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



2. Release and Waiver of Claims by the Dynegy Parties.
     (a) Subject to the last sentence of this Section 2(a), the Dynegy Parties
effective upon the Effective Date unconditionally and irrevocably release, waive
and forever give up any and all Claims (as defined below) against the NRG
Parties and their respective principals, representatives and successors in
interest (collectively, the “NRG Released Parties”). This is a general release
that specifically extends to and encompasses all Claims of the Dynegy Parties,
including Claims of the Dynegy Parties of which the Dynegy Parties may not now
be aware. The Dynegy Parties represent and warrant that the Dynegy Parties have
not previously alienated or purported to grant anyone else any interest
whatsoever in any Claims of the Dynegy Parties and that the Dynegy Parties
release of all Claims of the Dynegy Parties pursuant to this Release does not
require the consent of or notice to any other party. Notwithstanding anything in
this Release to the contrary, nothing herein shall be deemed to release or waive
any Claim by any of the Dynegy Parties (i) to enforce the terms and conditions
of this Release or any of their rights under the Purchase Agreement, including,
but not limited to, rights of indemnification, (ii) to enforce their rights
under any of the Ancillary Agreements, or (iii) which arises out of any Claim by
a third party or Governmental Authority against any of the Dynegy Parties or
against any of their respective Affiliates and/or, with respect to any such
Claim by a third party or Governmental Authority, gives rise to a right of
indemnification, recovery or contribution under any of the WCP Related
Agreements, Other California Agreements, under applicable Law or otherwise.
Nothing in this Section 2(a), however, shall be construed as an exception to, or
modification of, the Litigation Agreement, it being understood that the
Litigation Agreement shall govern and control with respect to the subject matter
thereof.
     (b) As used in Section 2 above and in Section 3 below, the term “Claims”
means all claims, causes of action, damages, demands, obligations, promises,
costs and expenses (including court costs and attorneys’ fees), rights and
remedies, at law or in equity, whether known or unknown, whether sounding in
contract, tort, strict liability or any other common law or statutory basis
which relate in any way to the Membership Interest, WCP, WCP Holdings, the
Project Companies, the Projects, the WCP Related Agreements or the Other
California Agreements.
     (c) The Dynegy Parties hereby acknowledge that there is a risk that,
subsequent to the execution of this Release, they may discover, incur or suffer
from claims which were unknown or unanticipated at the time this Release was
executed, including unknown or unanticipated claims which arise from, are based
upon or are related to the issues and matters addressed herein which, if known
on the date this Release was executed, may have materially affected their
decision to execute this Release. The Dynegy Parties acknowledge that they are
assuming the risk of such unanticipated claims and agree that this Release
applies thereto. The Dynegy Parties expressly waive the benefits of Section 1542
of the California Civil Code, which provides:

-2-



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Effective upon the Effective Date, the Dynegy Parties waive and relinquish all
rights and benefits which they have or may have under Section 1542 or the law of
any other state or jurisdiction to the same or similar effect.
3. Release and Waiver of Claims by the NRG Parties.
     (a) Subject to the last sentence of this Section 3(a), the NRG Parties
effective upon the Effective Date unconditionally and irrevocably release, waive
and forever give up any and all Claims (as defined above) of the NRG Parties
against the Dynegy Parties and their respective principals, representatives and
successors in interest (collectively, the “Dynegy Released Parties”). This is a
general release that specifically extends to and encompasses all Claims of the
NRG Parties, including Claims of the NRG Parties of which the NRG Parties may
not now be aware. The NRG Parties represent and warrant that the NRG Parties
have not previously alienated or purported to grant anyone else any interest
whatsoever in any Claims of the NRG Parties and that the NRG Parties release of
all Claims of the NRG Parties pursuant to this Release does not require the
consent of or notice to any other party. Notwithstanding anything in this
Release to the contrary, nothing herein shall be deemed to release or waive any
Claim by any of the NRG Parties (i) to enforce the terms and conditions of this
Release or any of their rights under the Purchase Agreement, including, but not
limited to, rights of indemnification, (ii) to enforce their rights under the
Ancillary Agreements, or (iii), subject to Section 8.3 of the Purchase
Agreement, which arises out of any Claim by a third party or Governmental
Authority against any of the NRG Parties or against any of their respective
Affiliates or, with respect to any such Claim of a third party or Governmental
Authority, gives rise to a right of indemnification, recovery or contribution
under any of the WCP Related Agreements, Other California Agreements, under
applicable Law or otherwise. Nothing in this Section 3(a), however, shall be
construed as an exception to, or modification of, the Litigation Agreement, it
being understood that the Litigation Agreement shall govern and control with
respect to the subject matter thereof.
     (b) The NRG Parties hereby acknowledge that there is a risk that,
subsequent to the execution of this Release, they may discover, incur or suffer
from claims which were unknown or unanticipated at the time this Release was
executed, including unknown or unanticipated claims which arise from, are based
upon or are related to the issues and matters addressed herein which, if known
on the date this Release was executed, may have materially affected their
decision to execute this Release. The NRG Parties acknowledge that they are
assuming the risk of such unanticipated claims and agree that this Release
applies thereto. The NRG Parties expressly waive the benefits of Section 1542 of
the California Civil Code, which provides:

-3-



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Effective upon the Effective Date, the NRG Parties waive and relinquish all
rights and benefits which they have or may have under Section 1542 or the law of
any other state or jurisdiction to the same or similar effect.
          4. Counterparts; Governing Law; Venue. This Release may be executed
and delivered in any number of counterparts, each of which shall be deemed to be
an original, but all such counterparts together shall constitute one and the
same instrument, and it shall not be necessary in making proof of this Release
to produce or account for more than one such counterpart. This Release shall be
construed under and governed by the laws of the State of New York, without
regard to its conflict of laws principles. Each of the Parties submits to the
jurisdiction of New York, New York in any action or proceeding arising out of or
relating to this Release and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court. Each Party also agrees
not to bring any action or proceeding arising out of or relating to this Release
in any other court or tribunal. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any such action or proceeding so
brought. Each Party agrees to frame any complaint brought in any such action or
proceeding to support federal court jurisdiction if grounds for federal
jurisdiction exist, and further agrees that any of the other Parties may
required such Party to dismiss any state law case where a federal court would
have jurisdiction over the subject matter.
          5. Rules of Construction. In this Release, the word “include(s)” means
“include(s), without limitation,” and the word “including” means “including, but
not limited to.” When the context and construction so require, all words used in
the singular shall be deemed to have been used in the plural and vice versa. All
headings appearing in this Release are for convenience only and shall be
disregarded in construing this Release.
          6. Severability. If any term or provision of this Release is
determined to be invalid, illegal or unenforceable under applicable law, the
remaining terms and provisions of this Release shall remain in full force and
effect to the extent permitted by law. In the event of any such determination,
the Parties agree to negotiate in good faith to modify this Release to fulfill
as closely as possible the original intents and purposes hereof. To the extent
permitted by law, the Parties hereby waive to the same extent any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.
          7. Integration; Modifications. This Release (a) integrates all the
terms and conditions mentioned in or incidental to this Release, and
(b) supersedes all prior negotiations and all prior oral or written
representations, understandings, promises, commitments, and agreements between
the Parties or any of their affiliates, except the Purchase Agreement and the
Ancillary Agreements, with respect to its subject matter. The Parties agree,
each on behalf of itself and its Affiliates, that no representation,
understanding, promise, commitment or agreement relating to the subject matter
of this Release shall be enforceable against any Party or its Affiliates unless
it is contained in this Release. No term of this Release may be amended, waived,
or otherwise modified except in a writing signed by all Parties.

-4-



--------------------------------------------------------------------------------



 



          8. No Waiver. Failure to insist on compliance with any term or
provision contained in this Release shall not be deemed a waiver of that term or
provision, nor shall any waiver or relinquishment of any right or power
contained in this Release at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.
          9. Further Actions. Each of the Parties agrees to take any and all
actions reasonably necessary in order to effectuate the intent, and to carry out
the provisions, of this Release.
[Signature Pages Follow]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Release as of the
Effective Date.

                 
 
  NRG:            
 
                        NRG Energy, Inc.    
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  Buyer:            
 
                        NRG West Coast LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    WCP Holdings    
 
                        WCP (Generation ) Holdings LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  WCP:            
 
                        West Coast Power LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    Project Companies:    
 
                        El Segundo Power, LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

-6-



--------------------------------------------------------------------------------



 



                          El Segundo Power II LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Long Beach Generation LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Cabrillo Power I LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        Cabrillo Power II LLC    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  Dynegy:          
 
                        Dynegy Inc.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  DHI:            
 
                        Dynegy Holdings Inc.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

-7-



--------------------------------------------------------------------------------



 



                 
 
  Seller:            
 
                        DPC II Inc.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  DPM:            
 
                        Dynegy Power Marketing, Inc.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  DMT:            
 
                        Dynegy Marketing and Trade    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  DPMS:            
 
                        Dynegy Power Management Services, L.P.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

-8-